Exhibit 10.44

 

 

 

ENGINEERING, PROCUREMENT AND CONSTRUCTION AGREEMENT

between

RED RIVER ENVIRONMENTAL PRODUCTS LLC

Owner

and

BE&K CONSTRUCTION COMPANY, LLC

Contractor

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

               Page ARTICLE 1 DEFINITIONS; INTERPRETATION    2

1.1

   Definitions    2

1.2

   Certain Interpretative Matters    17

1.3

   Order of Precedence    19    1.3.1    Notice    19    1.3.2    Conflict    19

1.4

   Applicability of Terms and Conditions to Phase 1 Work and Phase 2 Work    19
ARTICLE 2 CONTRACTOR’S WORK AND OTHER OBLIGATIONS    20

2.1

   Commencement of the Work    20    2.1.1    Phase 1 Activities    20    2.1.2
   Phase 2 Notice to Proceed    21    2.1.3    Phase 2 Notice to Proceed
Requirements    22

2.2

   Work to be Performed    24    2.2.1    Engineering/Design, and Long Lead
Procurement Services    24    2.2.2    Supervision and Superintendence    25   
2.2.3    Contractor’s Construction Manager    26    2.2.4    Certain Project
Site Related Work    26    2.2.5    Reference Points    26    2.2.6   
Procurement of Materials, Equipment    27    2.2.7    Inspection, Factory Tests
and Expediting    28    2.2.8    Labor and Personnel    29    2.2.9    Certain
Taxes    30    2.2.10    Permitting    32    2.2.11    Personnel Training;
Project Execution Plan    32    2.2.12    Safety Precautions    32    2.2.13   
Hazardous Substances    34    2.2.14    Royalties, Import Duties and License
Fees    36    2.2.15    Interconnection Agreement    37    2.2.16    [Reserved]
   37    2.2.17    Storage and Related Matters    37    2.2.18    Functional
Tests    37    2.2.19    Clean Site and Waste Removal    37    2.2.20    Owner
Contracts    38

2.3

   Project Schedule, Progress Reports and Progress Meetings    39

 

Red River Environmental Products EPC Agreement

Page i



--------------------------------------------------------------------------------

   2.3.2    Recovery Plan    40

2.4

   Methods of Performance    40

2.5

   Transfer of Title/Risk of Loss for Certain Items    41    2.5.1    Title to
Work    41    2.5.2    Risk of Loss to Contractor Property    41    2.5.3   
Title to Drawings, Reports, Documents and Information    41    2.5.4    Title to
Natural Resources    43    2.5.5    Title to Fossils and Artifacts    43   
2.5.6    Title Warranty    43

2.6

   Subsurface Conditions    43

2.7

   Local Conditions    44

2.8

   Subcontractors and Owner Suppliers    44    2.8.1    Subcontractors    44   
2.8.2    No Privity with Owner    44    2.8.3    Certain Subcontracts    44   
2.8.4    Purchase Orders and Subcontracts    45    2.8.5    Subcontractor
Warranties    45    2.8.6    Subcontractor Insurance    46

2.9

   Insurance    46

2.10

   Compliance with Applicable Legal Requirements    46

2.11

   Real Estate    46

2.12

   Use of Project Site    46    2.12.1    Use and Restoration    46    2.12.2   
Site Authority    47

2.13

   Record Documents    47

2.14

   Submittals    47    2.14.1    Review    47    2.14.2    Variations    48   
2.14.3    Due Consideration    48    2.14.4    Applicable Electronic Format   
48

2.15

   Separate Contractors and Activities By Owner    48    2.15.1    Separate Work
   48    2.15.2    Integration    48    2.15.3    Coordination    48    2.15.4
   Owner Contractor Storage and Laydown    49

2.16

   Transportation Costs    49

 

Red River Environmental Products EPC Agreement

Page ii



--------------------------------------------------------------------------------

2.17

   Labor Matters    49

2.18

   Discipline and Protection    49

2.19

   Security    50

2.20

   Project Site Fire Protection    50

2.21

   Coordination and Transition    50

2.22

   Surplus Equipment and Materials    51

ARTICLE 3 OWNER’S OBLIGATIONS

   52

3.1

   Project Site    52

3.2

   Permits    52

3.3

   Owner Insurance    52

3.4

   Owner Taxes    52    3.4.1    Payment of Taxes    52    3.4.2    Sales Taxes
   53

3.5

   Start-up Personnel    53

3.6

   Owner Project Manager and Owner Engineer    53

3.7

   Interconnection    54    3.7.1    Out of Scope Interconnection Facilities and
Utility Connections    54    3.7.2    Transmission Facilities    54

3.8

   Startup Period    55    3.8.1    Startup Period; Pre-Commercial Energy    55
   3.8.2    Waste    55

3.9

   Hazardous Substances    55

3.10

   Compliance with Contractor’s Rules    56

3.11

   [RESERVED]    56

3.12

   Performance of Owner Obligations    56

3.13

   Compliance with Applicable Legal Requirements    56

3.14

   Owner Suppliers    56    3.14.1    Contract Execution    56    3.14.2   
Payment    57

3.15

   Discipline and Protection    57

ARTICLE 4 OWNER’S RIGHT TO INSPECT, STOP AND RE-PERFORM WORK

   58

4.1

   Inspection    58

 

Red River Environmental Products EPC Agreement

Page iii



--------------------------------------------------------------------------------

4.2

   Right to Reject and Re-Performance    58

4.3

   Defects in Owner Suppliers’ Scope    58

4.4

   Right to Suspend Work for Convenience    59

4.5

   Uncovering Work    59

4.6

   Right to Stop Work for Cause    60

ARTICLE 5 COMPENSATION AND PAYMENT

   61

5.1

   Phase 1 Compensation    61    5.1.1    Time and Materials Costs    61   
5.1.2    Confirmation of Phase 1 Not-to-Exceed Cost and Not to Exceed Price   
62    5.1.3    Changes in Phase 1 Compensation    62    5.1.4    Phase 1 Monthly
Payments    62    5.1.5    Phase 1 Applications for Payment    63    5.1.6   
Phase 1 Progress Reports    63    5.1.7    Phase 1 Lien Waivers    63    5.1.8
   Other Documentation    64    5.1.9    Failure to Comply    64    5.1.10   
Phase 1 Retainage    64    5.1.11    Phase 1 Compensation Inclusive    64

5.2

   Phase 2 Compensation    65    5.2.1    Phase 2 Price Fixed Component    65   
5.2.2    Home office services including engineering    65    5.2.3    Phase 2
Price Reimbursable Component    66    5.2.4    Payment of Phase 2 Price Fixed
Component    67    5.2.5    Payment of the Phase 2 Price Reimbursable Component
   67    5.2.6    Price and other Agreement Adjustments due to Change Orders   
67    5.2.7    Reconciliation of Actual Craft Labor Hours to Craft Labor Hour
Target    68    5.2.8    Phase 2 Monthly Payments    69    5.2.9    Phase 2
Applications for Payment    69    5.2.10    Phase 2 Progress Reports    69   
5.2.11    Phase 2 Lien Waivers    69    5.2.12    Other Documentation    70   
5.2.13    Failure to Comply    70    5.2.14    Phase 2 Retainage    70    5.2.15
   Phase 2 Compensation Inclusive    71

5.3

   Owner Supplier Payments    71

5.4

   Owner Review    71

 

Red River Environmental Products EPC Agreement

Page iv



--------------------------------------------------------------------------------

5.5

   Payment Due Dates    71

5.6

   Final Payment    71

5.7

   Withholding to Protect Owner from Loss    72    5.7.1    Withholding    72   
5.7.2    Lien Title Indemnity    72

5.8

   Delinquent Payments    72

5.9

   Contractor Liens    72

5.10

   Forecasts    73

ARTICLE 6 COMPLETION AND ACCEPTANCE OF THE WORK

   74

6.1

   Mechanical Completion    74    6.1.1    Criteria for Mechanical Completion   
74    6.1.2    Notice and Report of Mechanical Completion    75    6.1.3   
Achievement of Mechanical Completion    76    6.1.4    Initial Synchronization
   76

6.2

   Substantial Completion    76    6.2.1    Criteria for Substantial Completion
   76    6.2.2    Notice and Report of Substantial Completion    78    6.2.3   
Achievement of Substantial Completion    78    6.2.4    Care, Custody and
Control During Dispute Resolution Regarding Substantial Completion    79

6.3

   Creation of Punch Lists    79    6.3.1    Project Punch List    79

6.4

   Transfer of Possession and Control to Owner    80    6.4.1    Possession and
Control    80

6.5

   Final Completion    80    6.5.1    Criteria for Final Completion of the
Project    80    6.5.2    Notice and Report of Final Completion    81    6.5.3
   Achievement of Final Completion    81

ARTICLE 7 PERFORMANCE TESTING

   82

7.1

   Performance Tests    82

7.2

   Notice to Owner    82

7.3

   Completed Performance Test    82    7.3.1    Certain Performance Tests    82
   7.3.2    Reliability Test    83

 

Red River Environmental Products EPC Agreement

Page v



--------------------------------------------------------------------------------

     7.3.3    Individual Test Reports    83

7.4

   Repetition of Tests    83

7.5

   Re-Setting of Project    84

7.6

   Operation of the Project    84

ARTICLE 8 PERFORMANCE AND COMPLETION REQUIREMENTS, LATE SUBSTANTIAL COMPLETION
DAMAGES AND BONUS AMOUNTS

   85

8.1

   Performance and Completion Requirements    85    8.1.1    Performance
Requirements    85    8.1.2    Required Substantial Completion Date    86   
8.1.3    Target Final Completion Date    86

8.2

   Late Substantial Completion Damages and Buydown Amounts    86    8.2.1   
Late Completion Liquidated Damages    86    8.2.2    Late Substantial Completion
Damages    87

8.3

   Early Substantial Completion Bonus    87

ARTICLE 9 THE WARRANTY PERIODS

   88

9.1

   General Warranty of Work, Materials and Equipment    88

9.2

   Owner Supplier Work    88

9.3

   Nonconforming Work    88

9.4

   Contractor’s Warranty Work    89

9.5

   Warranty Periods    89    9.5.1    Duration    89    9.5.2    Transfer    90

9.6

   Subcontractor Warranties    90

9.7

   Root Cause Repairs    90

9.8

   Cure Rights of Owner for Breach of Warranty    90

9.9

   Title to Warranty Work    91

9.10

   Exclusions    91

9.11

   Primary Liability    91

9.12

   General Limitations on Warranties and Remedies    91

ARTICLE 10 CHANGES

   93

10.1

   Changes    93

10.2

   Procedure for Changes    93

 

Red River Environmental Products EPC Agreement

Page vi



--------------------------------------------------------------------------------

     10.2.1    Changes Initiated by Contractor    93    10.2.2    Changes
Initiated by Owner    94

10.3

   Change Events    95

10.4

   Changes Involving Schedule Extensions    96

10.5

   Changes to the Phase 2 Price Fixed Component    96

10.6

   Continued Performance Pending Resolution of Disputes    96

10.7

   Options for Implementing Changes    96

10.8

   Documentation    97

ARTICLE 11 FORCE MAJEURE

   98

11.1

   Force Majeure Event    98

11.2

   Burden of Proof    99    11.2.1    Excused Performance    99    11.2.2   
Scope of Excused Performance    99    11.2.3    Prior Obligations and
Liabilities    99    11.2.4    Continued Performance    99    11.2.5    No
Affect on Payment Obligations    99 ARTICLE 12 INDEMNIFICATION    100

12.1

   Indemnity    100

12.2

   Obligations with Respect to Liens    100

12.3

   Obligations with Respect to Intellectual Property    101

12.4

   Owner Indemnity    102

12.5

   Notice and Legal Defense    102

12.6

   Failure to Defend Action    103

12.7

   No Limitation to Workers’ Benefits    103

12.8

   Limitation on Indemnification    103

ARTICLE 13 REMEDIES AND TERMINATION

   104

13.1

   Termination for Convenience    104    13.1.1    Termination Payment    104   
13.1.2    Termination Obligations    104    13.1.3    Termination Due to Force
Majeure    105

13.2

   Termination Upon Contractor Event of Default    105

13.3

   Termination for Agreed Circumstances    106

13.4

   Consequences of Termination; Actions upon Termination    107

 

Red River Environmental Products EPC Agreement

Page vii



--------------------------------------------------------------------------------

     13.4.1    Assumption and Succession    107    13.4.2    Completion of the
Work    108    13.4.3    Actions Upon Termination    108

13.5

   Owner Monetary and Non Monetary Defaults    108    13.5.1    Non-Payment   
108    13.5.2    Non-Monetary Default    109

13.6

   Duty to Mitigate Damages    110

ARTICLE 14 SECURITY

   111

14.1

   Guarantees    111

ARTICLE 15 REPRESENTATIONS AND WARRANTIES

   113

15.1

   Representations and Warranties of Contractor    113

15.2

   Representation and Warranties of Owner    114

ARTICLE 16 LIMITATIONS OF LIABILITY

   115

16.1

   Aggregate Limitation of Contractor’s Liability for Liquidated Damages    115

16.2

   Consequential Damages    115

16.3

   Application    115

ARTICLE 17 DISPUTE RESOLUTION

   117

17.1

   Dispute Resolution Between the Parties    117    17.1.1    Cooperation    117
   17.1.2    Management Discussions    117    17.1.3    Voluntary Mediation   
117

17.2

   Arbitration    118    17.2.1    Rules and Arbitrators    118    17.2.2   
Impartiality, Independence and Qualifications of Arbitrators    118    17.2.3   
Costs and Discovery    118    17.2.4    Limitations    119    17.2.5   
Additional Relief    119    17.2.6    Venue and Timing    119    17.2.7   
Continued Performance    119    17.2.8    Consolidation    119    17.2.9    When
Inapplicable    120    17.2.10    Cross Examination    120    17.2.11   
Survival    120

ARTICLE 18 CONFIDENTIALITY

   121

18.1

   Confidential Information    121

 

Red River Environmental Products EPC Agreement

Page viii



--------------------------------------------------------------------------------

18.2

   Publicity    122

18.3

   Prior Confidentiality Agreements    123

18.4

   Injunctive Relief    123

ARTICLE 19 COST RECORDS

   124

19.1

   Records    124

19.2

   Inspection of Books, Records and Audit Rights    124

ARTICLE 20 MISCELLANEOUS

   125

20.1

   Authorized Representatives    125

20.2

   Assignment/Delegation    125    20.2.1    Assignment/Delegation by Contractor
   125    20.2.2    Assignment/Delegation by Owner    125    20.2.3   
Successors and Assigns    126

20.3

   Reviews, Inspections, Approvals by Owner    126

20.4

   Governing Law; Choice of Forum    127

20.5

   Surviving Obligations    127

20.6

   Severability    127

20.7

   Notices    128

20.8

   Article and Section Headings    128

20.9

   Duties and Remedies    128

20.10

   No Waiver of Rights    128

20.11

   Entire Agreement    129

20.12

   Amendments    129

20.13

   No Third Party Rights    129

20.14

   Obligations Non-recourse    129

20.15

   Relationship of the Parties    129

20.16

   Counterparts    129

20.17

   Cooperation with Financing Efforts    130

20.18

   Financing Engineer    131

20.19

   Owner’s Engineer    131

20.20

   Review Committee    131

 

Red River Environmental Products EPC Agreement

Page ix



--------------------------------------------------------------------------------

List of Appendices

 

Appendix A:    Scope of Work

Appendix B:

   Project Schedule

Appendix C:

   Performance Test Requirements

Appendix D:

   Owner Permits

Appendix E:

   Owner Contracts

Appendix F:

   Key Personnel

Appendix G:

   Milestone Payment Schedule

Appendix H:

   Cost Breakdown

Appendix I:

   Forms    I -1    Form of Notices to Proceed    I -2A    Form of Application
for Payment    I -2B    Form of Statement of Owner Supplier Costs    I -3   
Form of Certificate    I -4    Form of Notice of Mechanical Completion,
Substantial Completion and Final Completion    I -5    Form of Change Order    I
-6    Form of Letter of Credit    I -7    Form of Owner Guaranty    I -8    Form
of Contractor Guaranty    I -9    Form of Payment and Performance Bond    I -10
   Form of Opinion    I -11    Lien Waiver Forms

Appendix J:

   Project Site

Appendix K:

   Phase 1 Time and Materials Costs

Appendix L:

   Sales Tax Materials; Map of Enterprise Zone

Appendix M:

   Owner Contract Administration

Appendix N:

   Project Site Information

Appendix O:

   Contractor’s Consumables List

Appendix P:

   Target Total Work Cost

Appendix Q:

   Insurance Requirements

Appendix R:

   Activated Carbon Specification Requirement

 

Red River Environmental Products EPC Agreement

Page x



--------------------------------------------------------------------------------

ENGINEERING, PROCUREMENT AND CONSTRUCTION AGREEMENT

ENGINEERING, PROCUREMENT AND CONSTRUCTION AGREEMENT (this “Agreement”), is
entered into as of the 29th day of January, 2008 (the “Effective Date”), by and
between Red River Environmental Products LLC, a Delaware limited liability
company (the “Owner”), and BE&K Construction Company, LLC, a Delaware limited
liability company (“Contractor”). Owner and Contractor are sometimes
individually referred to herein as a “Party” and, collectively, as the
“Parties.”

W I T N E S S E T H:

WHEREAS, Owner desires Contractor to provide engineering, design, and long lead
procurement required to complete Project design and to maintain Owner schedule
requirements and to perform certain other preliminary Work during Phase 1
pursuant to this Agreement;

WHEREAS, this Agreement shall be effective and binding upon the Parties with
respect to the Phase 1 Work on the Effective Date notwithstanding the intent of
the Parties to agree upon certain terms and conditions relating to the Phase 2
Work prior to commencement of the Phase 2 Work;

WHEREAS, the Phase 1 Work will include certain engineering and administrative
activities as well as preliminary mobilization and engineering at the Project
Site but excludes construction activities at the Project Site (other than
general mobilization at the Project Site) unless directed by a Change Order;

WHEREAS, upon agreement by Owner and Contractor during Phase 1 with respect to
certain matters relating to the Phase 2 Work as a condition to the Phase 2
Commencement Date, during Phase 2 Contractor shall complete all remaining
procurement, and all design, engineering, construction, construction management,
testing and commissioning of the Project, as more particularly described herein;
and

WHEREAS, Contractor desires to provide for the engineering, design, procurement,
construction, construction management, testing, commissioning and related
services for the Project, all of which shall be provided upon the terms and
subject to the conditions set forth in this Agreement.

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements contained herein, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties covenant and agree as follows:

 

  Red River Environmental Products EPC Agreement   Privileged and Confidential  
  Page 1 of 133



--------------------------------------------------------------------------------

ARTICLE 1

DEFINITIONS; INTERPRETATION

1.1 Definitions. As used in this Agreement and in Notices delivered in
accordance with this Agreement, capitalized terms have the following meanings
(such meanings as necessary to be equally applicable to both the singular and
plural forms of the terms defined) unless the context otherwise requires:

“Activated Carbon Production Requirement” has the meaning set forth in
Section 8.1.1.1.

“Activated Carbon Specification Requirement” has the meaning set forth in
Section 8.1.1.2. These specifications relate to sizing and spraying activities
to be conducted after carbon product is removed from the Multi Hearth Furnaces
and is not intended to make Contractor responsible for any activities or
processes occurring inside the Multi Hearth Furnaces.

“Affected Party” has the meaning set forth in Section 11.1.

“Affiliate” means, with respect to any Person, any other Person which (a) such
first Person directly or indirectly, in whole or in part, owns, is owned by or
is in common ownership with, or (b) such first Person directly or indirectly
controls, is controlled by or is under common control with. The term “control”
shall mean, with respect to a Person, the possession, directly or indirectly, of
the ability to influence management decisions regarding the business of such a
Person, including the ability to block or otherwise limit major decisions of
such Person (e.g., increased debt, sale or transfer of share capital (initial or
transfer of existing), operation and maintenance decisions, mergers or other
restructuring, determination of business plans or budgets, entering into
significant contracts or transactions, etc.).

“Agreement” means this Engineering, Procurement and Construction Agreement,
including the body of this Agreement (the “Body of this Agreement”), all
Appendices hereto, Change Orders, and all written amendments and supplements
hereto.

“Applicable Electronic Format” means the electronic formats set forth in
Appendix A.

“Applicable Legal Requirements” means all laws (including common law), statutes,
regulations, codes, rules, treaties, ordinances, judgments, directives, Permits,
decrees, decisions, approvals, interpretations, injunctions, writs, orders or
other similar legal requirements in effect of any Governmental Authority.

“Application for Payment” means an application for payment under this Agreement,
in the form attached as Appendix I-2A, which is to be used by Contractor during
the course of Work in requesting monthly payments pursuant to Section 5.2.1, and
which is to be accompanied by such supporting documentation as is required by
this Agreement.

 

  Red River Environmental Products EPC Agreement       Page 2 of 133



--------------------------------------------------------------------------------

“Authorized Representative” means, with respect to each Party, the individual
appointed by such Party under Section 20.1 to act on such Party’s behalf with
respect to that Party’s duties and responsibilities under this Agreement.

“Award” has the meaning set forth in Section 17.2.6.

“Bonus Amounts” means the Early Substantial Completion Bonus Amount and the
Total Work Cost Bonus Amount.

“Business Day” means any day, except Saturdays, Sundays, federal holidays, and
holidays under the laws of the State of Louisiana.

“Certificate of Final Completion” has the meaning set forth in Section 6.5.3.

“Certificate of Mechanical Completion” has the meaning set forth in
Section 6.1.3.

“Certificate of Substantial Completion” has the meaning set forth in
Section 6.2.3.

“Change” or “Changes” has the meaning set forth in Section 10.1.

“Change Event” has the meaning set forth in Section 10.3.

“Change of Law” means the adoption, imposition, promulgation, re-interpretation,
cancellation or modification of any Applicable Legal Requirements by a
Governmental Authority effective on or after (a) the Phase 1 Commencement Date
with respect to the Phase 1 Work, and (b) that date that is 30 days before the
Phase 2 Commencement Date with respect to the Phase 2 Work.

“Change Order” has the meaning set forth in Section 10.1.

“Change Order Notice” has the meaning set forth in Section 10.2.2.

“Change Order Request” has the meaning set forth in Section 10.2.1.

“Claims” has the meaning set forth in Section 12.1.

“Compensation” means the amounts of compensation to which Contractor is entitled
for performance of the Work, or portions thereof, as described in Section 5.1.

 

  Red River Environmental Products EPC Agreement       Page 3 of 133



--------------------------------------------------------------------------------

“Completed Performance Test” has the meaning set forth in Section 7.3.

“Confidential Information” has the meaning set forth in Section 18.1.

“Construction Aids” means all tangible equipment (including construction
equipment and machinery), apparatus, tools, supplies, utilities, support
services, field office equipment and supplies, structures, apparatus, form
lumber, protective fencing, and other goods and items that are required to
construct, commission or test the Project, but which are not incorporated into
the Project.

“Consumables” means items listed in Contractor’s Consumables list, Exhibit O.

“Contractor” means BE&K Construction Company, LLC, a Delaware Limited Liability
Company and its successors and assigns permitted under this Agreement.

“Contractor Act of Bankruptcy” means (a) if, by order of a court of competent
jurisdiction, a receiver or liquidator or custodian or trustee of Contractor, or
of all or substantially all of the property of Contractor, is appointed and is
not discharged within 60 days, or if, by decree of such a court, Contractor is
adjudicated insolvent, or all or substantially all of the property of Contractor
is sequestered, and such decree has continued undischarged and unstayed for 60
days after the entry of such decree, or (b) if a petition to reorganize
Contractor pursuant to the Federal Bankruptcy Code or any other similar statute
applicable to Contractor, as now or hereinafter in effect, is filed against
Contractor and is not dismissed within 60 days after such filing, or (c) if
Contractor is adjudicated bankrupt or files a petition in voluntary bankruptcy
under any provision of any bankruptcy law or consents to the filing of any
bankruptcy or reorganization petition against Contractor under any such law, or
(without limitation of the generality of the foregoing) files a petition to
reorganize Contractor pursuant to the Federal Bankruptcy Code or any other
similar statute applicable to Contractor, as now or hereafter in effect, or
(d) if Contractor makes an assignment for the benefit of creditors, or admits in
writing an inability to pay debts generally as they become due, or consents to
the appointment of a receiver or liquidator or trustee or assignee in bankruptcy
or insolvency of Contractor, or of all or substantially all of the property of
Contractor.

“Contractor Event of Default” has the meaning set forth in Section 13.2.

“Contractor Guaranty” means a guaranty in the form set forth in Exhibit I-8
executed by the Person obligated thereunder.

 

  Red River Environmental Products EPC Agreement       Page 4 of 133



--------------------------------------------------------------------------------

“Contractor Hazardous Substance” has the meaning set forth in Section 2.2.13.2.

“Contractor Indemnitees” has the meaning set forth in Section 12.4.

“Contractor Lien” means a Lien upon the Project, the Work, the Project Site, or
any Equipment or Materials, or any other property of any Owner or any of its
Affiliates filed by or through Contractor or its Affiliates or Subcontractors or
their respective Personnel in connection with the Work.

“Contractor Lien Bond” means a bond (a) issued by a surety company reasonably
acceptable to Owner, (b) in form and substance reasonably acceptable to Owner,
(c) in the amount necessary under Applicable Legal Requirements to secure such
Lien, and (d) sufficient (i) to permit Owner to obtain title insurance with no
exceptions for such Contractor Lien, and (ii) to prevent the Lien holder from
causing a sale, foreclosure or other title divestiture with respect to the
Project or the Project Site or improvements thereon or any Equipment or
Materials or other property of Owner.

“Contractor Permits” has the meaning set forth in Section 2.2.10.

“Contractor Subcontract” means an agreement between Contractor and a
Subcontractor.

“Contractor Taxes” has the meaning set forth in Section 2.2.9.2.

“Contractor’s Construction Manager” has the meaning set forth in Section 2.2.3.

“Craft Labor” means all of Contractor’s and its Affiliates’ direct hourly craft
labor for site supervision and direct hourly labor of all trades inclusive of
general foremen, foremen, journeymen, apprentices, and others who perform
construction and associated construction activities in connection with the Work.
Craft Labor excludes all of Contractor’s and Contractor’s Affiliates’ non-manual
labor and all Subcontractor (other than Contractor’s Affiliates) labor.

“Craft Labor Category” means a specific trade or category of craft labor such as
ironworkers, pipefitters, journeymen and operators or especially skilled
sub-categories within a craft.

“Craft Labor Cost Component” means a component of the cost of craft labor, such
as wage rates, fringes, per diems and incentive payments.

“Craft Labor Cost Estimate” has the meaning set forth in Section 5.2.2 and is
the product of the Craft Labor Hour Target (for each classification of each
Craft Labor Category) multiplied by the appropriate Craft Wage Rates as agreed
prior to Phase 2.

 

  Red River Environmental Products EPC Agreement       Page 5 of 133



--------------------------------------------------------------------------------

“Craft Labor Hour Target” has the meaning set forth in Section 5.2.3 and is the
estimated total Craft Labor Hours for completion of the Phase 2 Work.

“Craft Wage Rates” means the total compensation for each and every Craft Labor
Category by classification, inclusive of wage rates, fringes, per diems, and
incentive payments.

“Defect,” “Defects” or “Defective” has the meaning set forth in Section 4.2.

“Defective Work” has the meaning set forth in Section 4.2.

“Disclosing Party” has the meaning set forth in Section 18.1.

“Disputes” has the meaning set forth in Section 17.1.1.

“Dollars” or “$” or “dollars” means the lawful currency of the United States of
America.

“Early Substantial Completion Bonus Amount” has the meaning set forth in
Section 8.3.1.

“Effective Date” has the meaning set forth in the first sentence of this
Agreement.

“Engineers” means the Owner Engineer and the Financing Engineer.

“Environmental Compliance Requirement” has the meaning set forth in
Section 8.1.1.5.

“Equipment” means any product that (a) is to be incorporated into the Project,
(b) is an assembly of operational and/or non-operational parts, whether
motorized or manually operated, and (c) requires service connections such as,
but not limited to, wiring or piping.

“Final Completion” means that Contractor has satisfied the applicable
requirements set forth in Section 6.5 with respect to the Project.

“Final Completion Date” has the meaning set forth in Section 6.5.3.

 

  Red River Environmental Products EPC Agreement       Page 6 of 133



--------------------------------------------------------------------------------

“Financial Closing” means (a) the execution of binding arrangements for the
provision of Financing, and (b) the initial release of proceeds from such
Financing for payment to Contractor.

“Financing” means construction, interim and/or long-term financing on terms
acceptable to the Owner, the proceeds of which, including debt and equity, are
intended to be used for all or part of the costs of the Project, including lease
financing.

“Financing Engineer” means one or more individuals from an independent
engineering firm used by the Financing Parties as independent engineer for the
Project and the successors and permitted assigns of such independent engineer.

“Financing Parties” means any and all lenders, underwriters, financing
institutions, including hedge funds, private equity groups, credit enhancers and
institutional investors, providing or facilitating Financing and their assigns
and any trustee(s) or agent(s) acting on any of their behalf.

“Force Majeure” has the meaning set forth in Section 11.1.

“Functional Tests” means the functional tests to be conducted by Contractor as
described in the scope of Work for Phase 2.

“Governmental Authority” means any federal, state, county, regional, city,
parish or local government body, agency, authority, branch, department,
arbitrator, court or any subdivision, instrumentality or agency thereof, having
or claiming, a regulatory interest in, or jurisdiction over, the Work (or any
portion thereof), the Project, the Project Site, this Agreement or one or more
of the Parties or Owner as it relates to this Agreement.

“Hazardous Substance” means any element, compound, mixture, solution, particle
or substance (a) which is included within the definitions of (i) “hazardous
substances,” “hazardous wastes,” “toxic substances,” “hazardous pollutants” or
“toxic pollutants” in any Applicable Legal Requirement of any Governmental
Authority of the United States or the State of Louisiana and any applicable
judicial, administrative and regulatory decrees, judgments and orders relating
to the protection of human health or the environment, including, the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, 42
U.S.C. Sections 9601 et seq., the Resource, Conservation and Recovery Act, as
amended, 42 U.S.C. Sections 6901 et seq. (“RCRA”), the Toxic Substances Control
Act, 15 U.S.C. Sections 2601 to 2671, the Clean Air Act, 42 U.S.C. Sections 7401
et seq., and/or the Federal Water Pollution Control Act, 33 U.S.C. Sections 1251
to 1387, (ii) any “PCBs” or “PCB items” as defined in 40 CFR Section 761.3, and
(iii) any “asbestos”, as defined in 40 CFR Section 763.63, (b) the presence of
which requires investigation or remediation under any Applicable Legal
Requirements, or

 

  Red River Environmental Products EPC Agreement       Page 7 of 133



--------------------------------------------------------------------------------

(c) which is toxic, explosive, corrosive, flammable, infectious, radioactive,
carcinogenic, mutagenic, or otherwise hazardous, and is or becomes, prior to
Substantial Completion, regulated as a “Hazardous Waste” or “Hazardous Material”
by any Governmental Authority of the United States or the State of Louisiana.
“Hazardous Substances” shall also include underground storage tanks as defined
in Section 9001 of RCRA, 42 U.S.C. § 6991.

“Indemnitee” has the meaning set forth in Section 12.5.

“Intellectual Property” has the meaning set forth in Section 2.5.3.2.

“Interconnection Agreement” means that certain Interconnection Agreement entered
into between Owner and                      relating to the Project.

“Key Benchmark Project” means a construction project involving use of 125 or
more workers at peak or use of 50 or more workers of one single Craft Labor
Category at peak, which is located within a radius of 150 miles from the Project
Site, excluding any project which primarily involves outage work and lasts for a
cumulative duration of less than 60 days and excluding any project to which
Contractor is providing engineering, procurement or construction services.

“Key Personnel” has the meaning set forth in Section 2.2.8.1.

“Labor Plan” has the meaning set forth in Section 2.2.8.2.

“Late Payment Rate” means the lesser of (a) the prime rate of interest
(sometimes referred to as the base rate) for corporate loans as published in The
Wall Street Journal under “Money Rates” as such rate may be in effect from time
to time during the period the delinquent amount remains outstanding, plus two
percent (2%) per annum, or (b) the highest per annum interest rate allowed by
Applicable Legal Requirements.

“Late Substantial Completion Damages” has the meaning set forth in
Section 8.2.1.

“Letter of Credit” means a documentary or standby letter of credit meeting the
requirements of Exhibit I-6.

“Liens” means any lien, encumbrance or security interest and includes mechanic’s
liens, materialmen’s liens and supplier’s liens.

“Limestone Consumption Requirement” has the meaning set forth in
Section 8.1.1.3.

 

  Red River Environmental Products EPC Agreement       Page 8 of 133



--------------------------------------------------------------------------------

“Limited Notice to Proceed” means a Notice from Owner to Contractor directing
Contractor to proceed with a portion of the Work prior to issuance of the Phase
1 Notice to Proceed (in the case of Phase 1 Work) or the Phase 2 Notice to
Proceed in the case of the Phase 2 Work).

“Materials” means any products or supplies or materials that are to be
incorporated into the Project, whether or not substantially shaped, cut, worked,
mixed, finished, refined or otherwise fabricated or processed. The term
“Materials” is intended to include any item that is to be incorporated into the
Project that is not Equipment or Consumables.

“Mechanical Completion” means that Contractor has satisfied the requirements set
forth in Section 6.1 with respect to the Project.

“Mechanical Completion Date” has the meaning set forth in Section 6.1.3.

“Milestone(s)” means the milestones identified in Appendix G.

“Milestone Payment Schedule” has the meaning set forth in Section 5.2.8 and
Appendix G.

“Moody’s” means Moody’s Investors Service, Inc. and its successors.

“Multi Hearth Furnace” or “MHF” means the multi hearth furnace(s) that will
generate activated carbon from coal at the Project.

“Multi Hearth Furnace Agreement” means the agreement between the Multi Hearth
Furnace Supplier and Owner for the supply and erection of the Multi Hearth
Furnaces for the Project, as the same may be amended or supplemented in
accordance with its terms.

“Multi Hearth Furnace Supplier” means the Person or Persons supplying the Multi
Hearth Furnaces pursuant to the Multi Hearth Furnace Agreement.

“Net Electrical Output” has the meaning set forth in Appendix C.

“Net Electrical Output Requirement” has the meaning set forth in
Section 8.1.1.4.

“Noise Level Requirement” has the meaning set forth in Section 8.1.1.6.

“Notice” means a written notice, order or other communication given under this
Agreement to a Party in accordance with Section 20.7.

 

  Red River Environmental Products EPC Agreement       Page 9 of 133



--------------------------------------------------------------------------------

“Notice of Final Completion” has the meaning set forth in Section 6.5.2.

“Notice of Mechanical Completion” has the meaning set forth in Section 6.1.2.

“Notice of Substantial Completion” has the meaning set forth in Section 6.2.2.

“Other Benchmark Project” means a construction project involving use of 125 or
more workers at peak or use of 50 or more workers of one single Craft Labor
Category at peak, which is located within a radius of 300 miles from the Project
Site, excluding any project which primarily involves outage work and lasts for a
cumulative duration of less than 60 days.

“Owner” means Red River Environmental Products LLC, and includes its successors
and assigns permitted under this Agreement.

“Owner Act of Bankruptcy” means (a) if, by order of a court of competent
jurisdiction, a receiver or liquidator or custodian or trustee of any Owner, or
of all or substantially all of the property of any Owner is appointed and is not
discharged within sixty (60) days, or if, by decree of such a court, any Owner
is adjudicated insolvent, or all or substantially all of the property of any
Owner is sequestered, and such decree has continued undischarged and unstayed
for sixty (60) days after the entry of such decree, or (b) if a petition to
reorganize any Owner, pursuant to the Federal Bankruptcy Code or any other
similar statute applicable to any Owner, as now or hereinafter in effect, is
filed against any Owner, and is not dismissed within sixty (60) days after such
filing, or (c) if any Owner is adjudicated bankrupt or files a petition in
voluntary bankruptcy under any provision of any bankruptcy law or consents to
the filing of any bankruptcy or reorganization petition against any Owner, under
any such law, or (without limitation of the generality of the foregoing) files a
petition to reorganize any Owner, pursuant to the Federal Bankruptcy Code or any
other similar statute applicable to any Owner, as now or hereafter in effect, or
(d) if any Owner makes an assignment for the benefit of creditors, or admits in
writing an inability to pay debts generally as they become due, or consents to
the appointment of a receiver or liquidator or trustee or assignee in bankruptcy
or insolvency of any Owner, or of all or substantially all of the property of
any Owner.

“Owner Agents” means those third party contractors designated by Owner as having
the same authority as Owner to review Contractor Project documents, whether
confidential or otherwise, and to have access to the Project Site.

“Owner Authorized Parties” has the meaning set forth in Section 9.3.

 

  Red River Environmental Products EPC Agreement       Page 10 of 133



--------------------------------------------------------------------------------

“Owner Contract” means those contracts or purchase orders executed or to be
executed by Owner for any Owner Suppliers’ Scope, if any, as set forth in
Appendix E.

“Owner Engineer” means the engineering firm designated by Owner, for the benefit
of Owner, from time to time in a Notice to Contractor as Owner’s engineer for
the Project.

“Owner Events of Default” has the meaning set forth in Section 13.5.2.

“Owner Guaranty” means a guaranty in the form set forth in Exhibit I-7 executed
by the Person obligated thereunder.

“Owner Hazardous Substances” has the meaning set forth in Section 3.9.

“Owner Indemnitees” has the meaning set forth in Section 12.1.

“Owner Insurance” has the meaning set forth in Section 3.3.

“Owner Permits” has the meaning set forth in Section 3.2.

“Owner Project Manager” has the meaning set forth in Section 3.6.

“Owner-Provided Supplies” has the meaning set forth in Section 3.16.

“Owner Suppliers’ Scope” means those items of equipment and materials,
construction work, or other items or services to be supplied by Owner pursuant
to an Owner Contract as set forth in Appendix E.

“Owner Taxes” has the meaning set forth in Section 3.4.1.

“Owner Test Interruption” has the meaning set forth in Appendix C.

“Parties” means Owner and Contractor; “Party” means Owner or Contractor, as the
case may be.

“Payment and Performance Bond” means those payment and performance bonds
required to be secured and maintained by the Contractor and its Subcontractors
in accordance with the terms, conditions and values specified in Section 14.2
and in the form attached hereto as Appendix I-9.

“Performance Requirements” has the meaning set forth in Section 8.1.1.

 

  Red River Environmental Products EPC Agreement       Page 11 of 133



--------------------------------------------------------------------------------

“Performance Tests” means the tests designed to demonstrate satisfaction of the
Performance Requirements to be conducted in accordance with the test procedures
and requirements set forth in Appendix C.

“Permits” means all waivers, franchises, variances, permits, approvals,
authorizations, licenses or orders of or from any federal, state, provincial,
county, municipal, regional, environmental or other governmental body,
instrumentality, agency, authority, court or other body having jurisdiction over
Owner or Contractor and their respective obligations under this Agreement or the
Project, the Project Site, the performance of the Work, or the operation of the
Project, as may be in effect from time to time.

“Person” means any individual, corporation, partnership, limited-liability
company, association, joint stock company, trust, unincorporated organization,
joint venture or other entity with legal constitution under Applicable Legal
Requirements, or any government or political subdivision or instrumentality or
agency thereof.

“Personnel” means, with respect to a Person, such Person’s employees, agents,
independent contractors, representatives, invitees, subcontractors, vendors and
its agents’, independent contractors’, representatives’, invitees’,
subcontractors’, vendors’ respective employees, agents, personnel,
representatives, invitees, subcontractors, vendors or independent contractors.

“Phase 1 Commencement Date” means the date on which Contractor is to begin the
Phase 1 Work pursuant to the Phase 1 Notice to Proceed.

“Phase 1 Maximum Guaranteed Price” has the meaning set forth in Section 5.1.

“Phase 1 Not-To-Exceed Cost” has the meaning set forth in Section 5.1.

“Phase 1 Notice to Proceed” means the Notice described in Section 2.1.1, the
form of which is set forth in Appendix I-1.

“Phase 1 Retainage” has the meaning set forth in Section 5.1.10.

“Phase 1 Work” means the Work Contractor is to perform during Phase 1 as
provided in this Agreement, including, without limitation, the scope of Work for
Phase 1 described in Appendix A,; provided, however, that the Phase 1 Work shall
not include construction activities on the Project Site (other than general
mobilization at the Project Site) unless and until directed pursuant to a Change
Order issued in accordance with Article 10.

 

  Red River Environmental Products EPC Agreement       Page 12 of 133



--------------------------------------------------------------------------------

“Phase 2 Advance Notice” has the meaning set forth in Section 2.1.2.

“Phase 2 Commencement Date” has the meaning set forth in Section 2.1.2.

“Phase 2 Notice to Proceed” means the Notice described in Section 2.1.2, the
form of which is set forth in Appendix I-1.

“Phase 2 Price” means the amount of Compensation applicable to the Phase 2 Work
consisting of (a) the Phase 2 Price Fixed Component to be agreed upon by the
Parties on or before the Phase 2 Commencement Date, and (b) the Phase 2 Price
Reimbursable Component, as such amount may thereafter be adjusted pursuant to
this Agreement.

“Phase 2 Price Fixed Component” has the meaning set forth in Section 5.2.1.

“Phase 2 Price Reimbursable Component” has the meaning set forth in
Section 5.2.1.

“Phase 2 Price Reimbursable Component Estimate” has the meaning set forth in
Section 5.2.1.

“Phase 2 Retainage” has the meaning set forth in Section 5.2.13.

“Phase 2 Work” means the Work Contractor is to perform during Phase 2 as
provided in this Agreement, including, without limitation, procurement,
construction, initial testing and startup, commissioning, Performance Testing
and final as-built activities and Project site cleanup. The Phase 2 Work is more
particularly described in the scope of Work for Phase 2 which is to be agreed
upon by the Parties and included in Appendix A on or before the Phase 2
Commencement Date.

“Preliminary Mitigation Plan” has the meaning set forth in Section 11.2.1.

“Professional Standards” means those standards and practices used by, and the
degree of skill and judgment exercised by, recognized United States engineering
and/or construction firms, when performing high quality services on coal process
plants and power plants similar to the Project, taking into account, as
appropriate, the recommendations and requirements of vendors of Equipment and
Materials. It is not intended that Professional Standards as a standard of care
may be used by Owner to require changes to Equipment or Materials that are
described with specificity in Appendix A.

 

  Red River Environmental Products EPC Agreement       Page 13 of 133



--------------------------------------------------------------------------------

“Project” means the lignite coal processing, activated carbon-producing, and
steam-electric generating facility located at the Project Site, together with
all Equipment, Materials, appurtenances and auxiliaries necessary for its
operation, as described in Appendix A.

“Project Execution Plan” means the Project execution plan manual described in
Appendix A.

“Project Interconnection Facilities” has the meaning set forth in
Section 2.2.15.1.

“Project Safety Manual” has the meaning set forth in Section 2.2.12.

“Project Schedule” is the Level 2 schedule set forth in Appendix B as of the
Effective Date and that will be in effect for Phase 1 Work, and the Level 3
schedule as of the Phase 2 Commencement Date that will be in effect for Phase 2
Work, as such Level 3 schedule may be updated (in accordance with the terms of
this Agreement) from time to time. The Phase 1 Project Schedule is attached to
this Agreement as of the Effective Date. The Phase 2 Project Schedule as agreed
upon by the Parties during Phase 1 shall be included in Appendix B before the
Phase 2 Commencement Date.

“Project Site” means the land on which the Project will be located as described
in Appendix J.

“Prudent Industry Practices” means, at a particular time, the practices,
methods, materials, supplies, equipment and standards of safety, performance and
service that are commonly applied in the electric utility industry in the United
States to operate and maintain power plants similar to the Project, including
the use of, and adherence to, equipment, practices and methods, applicable
industry codes, standards, and regulations that, in the exercise of reasonable
judgment and in light of the facts and circumstances known at the time the
decision was made, would be reasonably expected to accomplish the desired result
while protecting the Project and any individual from damage, loss or injury.
Prudent Industry Practices are not intended to be limited to the optimum
practice or method to the exclusion of all others, but rather to be a spectrum
of possible, but reasonable practices and methods, having due regard for, among
other things, manufacturers’ and vendors’ requirements and warranties,
Applicable Legal Requirements and the requirements of this Agreement.

“Punch List” means the list of minor items of Work identified by Contractor and
agreed to by Owner pursuant to this Agreement prior to the Substantial
Completion Date, which items do not affect the performance or safe, efficient
and continuous operation of the affected system or the Project and which are to
be completed by Contractor on or before the Final Completion Date.

 

  Red River Environmental Products EPC Agreement       Page 14 of 133



--------------------------------------------------------------------------------

“Receiving Party” has the meaning set forth in Section 18.1.

“Record Documents” has the meaning set forth in Section 2.13.

“Recovery Plan” has the meaning set forth in Section 2.3.2.1.

“Release” means spilling, leaking, pumping, pouring, emitting, discharging,
injecting, escaping, leaching, dumping, or disposing into or migration within
the environment.

“Reliability Requirement” has the meaning set forth in Section 8.1.1.7.

“Reliability Test” has the meaning set forth in Section 7.3.2.

“Remediation” means the investigation, handling, treatment, transportation,
removal, disposal, remediation and cleanup of, and other corrective action for,
Hazardous Substances and/or damage to the environment caused by Hazardous
Substances.

“Replacement Contractor” has the meaning set forth in Section 13.4.1.

“Required Contract Dates” means the Required Mechanical Completion Date, the
Required Substantial Completion Date, and the Required Final Completion Date, as
such dates may be adjusted pursuant to this Agreement.

“Required Substantial Completion Date” means the date to be agreed upon by the
Parties as part of the Phase 1 Work and included in this Agreement on or before
the Phase 2 Commencement Date, as such date may be thereafter adjusted by mutual
agreement of the Parties in accordance with this Agreement

“Retainage” means collectively, Phase 1 Retainage and Phase 2 Retainage.

“Review and Transition Period” has the meaning set forth in Section 5.1.2.

“Review Committee” has the meaning set forth in Section 20.20.

“Rules” has the meaning set forth in Section 17.2.1.

“Sales Taxes” has the meaning set forth in Section 2.2.9.1.

“Separate Contractors” means the Multi Hearth Furnace Supplier, the Transmission
Provider and any other subcontractors or vendors that will perform work for or
on behalf of Owner in order to satisfy Owner’s obligations under this Agreement.

 

  Red River Environmental Products EPC Agreement       Page 15 of 133



--------------------------------------------------------------------------------

“Specially Manufactured Equipment” means any Equipment (a) that is manufactured
by a Supplier expressly for Contractor or a Subcontractor for use specifically
in the Project, (b) that is not immediately transferable, adaptable or usable in
any other project or capacity, to include other projects or uses similar in
scope and/or purpose to the Project, (c) for which exact or reasonably similar
replacements are either not immediately available or would require special
manufacture themselves, and (d) that is not one of the Owner-Provided Supplies.

“Startup Period” has the meaning set forth in Section 3.8.1.

“Subcontractor” means each and every Supplier, subcontractor or contractor of
any tier performing any part of the Work, including providing any Equipment and
Materials, directly or indirectly for or to Contractor.

“Submittals” means all documents required to be submitted to Owner by Contractor
pursuant to Appendix A or other provisions of this Agreement.

“Substantial Completion” means that Contractor has satisfied the requirements
set forth in Section 6.2 with respect to the Project.

“Substantial Completion Date” has the meaning set forth in Section 6.2.3.

“Supplier” means a manufacturer, fabricator, supplier, distributor, materialman
or vendor of Contractor or a Subcontractor.

“Target Total Work Cost” means the Total Work Cost target to be established by
the Parties during the Phase 1 Work and set forth in Appendix P on or before the
Phase 2 Commencement Date.

“Taxes” means all taxes, assessments, levies, duties, fees, charges and
withholdings of any kind whatsoever and all penalties, fines, additions to tax,
and interest thereon.

“Term” means the period of time commencing upon the Effective Date and ending
upon the earlier of the last day of the Warranty Period or the termination of
this Agreement.

“Termination Payment” has the meaning set forth in Section 13.1.1.

“Time and Materials Costs” has the meaning set forth in Appendix K and applies
only during Phase 1.

 

  Red River Environmental Products EPC Agreement       Page 16 of 133



--------------------------------------------------------------------------------

“Total Work Cost” means the actual total cost incurred by Owner to complete the
Work under this Agreement, and shall include the cost incurred by Owner for the
Phase 1 Work and the Phase 2 Work.

“Transmission Facilities” means the transmission facilities to be provided by
the Transmission Owner.

“Transmission Owner” means the Owner’s counterparty under the Interconnection
Agreement.

“Utility Facilities” means the third party permanent facilities for potable
water, sewer, phone, cable and other utility services to which Contractor will
connect the Project.

“Utility Interconnection Points” means the respective points where the Project
will be connected to each of the Utility Facilities as more particularly
described in Appendix A.

“Warranties” means the warranties made by Contractor in Article 9.

“Warranty Defect” has the meaning set forth in Section 9.3.

“Warranty Period” has the meaning set forth in Section 9.5.1.

“Work” has the meaning set forth in Section 2.2. The Work is inclusive of Phase
1 Work and Phase 2 Work.

1.2 Certain Interpretative Matters. In this Agreement, unless the context
otherwise requires:

 

  (a) the singular number includes the plural number and vice versa;

 

  (b) reference to any Person includes such Person’s successors and assigns that
are permitted by this Agreement, and reference to a Person in a particular
capacity excludes such Person in any other capacity;

 

  (c) any accounting term used and not otherwise defined in this Agreement has
the meaning assigned to such term in accordance with generally accepted
accounting principles in the United States consistently applied;

 

  (d) “including” (and with correlative meaning “include”) means (i) including
without limiting the generality of any description preceding such term, and
(ii), with respect to any description following such term, means “including,
without limitation” and “including, but not limited to;”

 

  Red River Environmental Products EPC Agreement       Page 17 of 133



--------------------------------------------------------------------------------

  (e) reference to any Applicable Legal Requirement means such Applicable Legal
Requirement as amended, modified, codified or reenacted, in whole or in part,
and in effect from time to time;

 

  (f) a reference in a document to an Article, Section, Exhibit, Schedule,
Annex, or Appendix is to the Article, Section, Exhibit, Schedule, Annex or
Appendix of such document unless otherwise indicated and Exhibits, Schedules,
Annexes or Appendices to any document shall be deemed incorporated by reference
in such document;

 

  (g) without limiting the rights or obligations of the Parties pursuant to
Article 10, any agreement, document, instrument, or insurance policy, defined or
referred to herein or in any agreement or instrument that is referred to herein
(including this Agreement) means such agreement, document, instrument, or
insurance policy, as from time to time amended, modified, supplemented,
superseded, or replaced in accordance with the terms thereof and, if applicable,
the terms hereof, including (in the case of agreements or instruments) by waiver
or consent, and references to all attachments thereto and instruments
incorporated therein; and

 

  (h) “as indicated” refers to drawings;

 

  (i) unless the context specifically requires otherwise, the terms “approval,”
“consent,” “accept,” “acceptance,” “authorization” and terms of similar import
shall be deemed to be followed by the phrase “which shall not be unreasonably
withheld, unreasonably conditioned or unreasonably delayed;”

 

  (j) “hereof,” “herein,” “hereby,” “hereto,” and similar words refer to this
entire Agreement and not any particular article, section, subsection or other
subdivision of, or Appendix, or schedule to this Agreement;

 

  (k) an amount is “due” or “owing” (or using words of similar meaning) when the
payment period associated with such payment obligation has expired (excluding
cure periods), provided all required documentation for such amount due has been
properly provided to the owing Party;

 

  (l) any discretionary activity to be exercised by a Person hereunder
(including any approval to be granted by such Person) shall be deemed to include
the requirement that such Person exercise its discretion reasonably, unless
otherwise specifically provided herein; and

 

  (m) a “month” refers to a calendar month and a “day” refers to a calendar day.

 

  Red River Environmental Products EPC Agreement       Page 18 of 133



--------------------------------------------------------------------------------

1.3 Order of Precedence.

1.3.1 Notice. Each Party shall provide Notice to the other Party of any
discovered conflict or inconsistency among any of the Appendices or between any
of the Appendices and the Body of this Agreement promptly upon such Party
acquiring actual knowledge of such conflict or inconsistency. In the event of
any conflict between provisions within the Body of this Agreement and the
Appendices, the following order of precedence for construction and
interpretation shall apply unless the Parties otherwise agree:

 

  (a) Amendments and Change Orders to the Body of this Agreement duly signed and
issued after the Effective Date, with those of a later date having precedence
over those of an earlier date;

 

  (b) The Body of this Agreement;

 

  (c) Change Orders to Appendices duly signed and issued after the date of this
Agreement, with those of a later date having precedence over those of an earlier
date;

 

  (d) All Appendices to this Agreement.

1.3.2 Conflict. In the event of a conflict within any of the levels set forth in
the order of precedence in Section 1.3.1, the Party identifying such conflict
shall give Notice to the other Party and the Parties shall evaluate the conflict
and use their respective reasonable efforts to resolve the conflict and, as
necessary, set forth the solutions in writing by executing a Change Order, as
appropriate. In the event the Parties are unable to resolve the conflict, the
decision shall be made by Owner and must be consistent with Professional
Standards, subject to Contractor’s rights under Article 17. Such resolution
shall be provided by written Notice to Contractor. In the event a lower level of
precedence set forth in Section 1.3.1 contains additional or more detailed
requirements than are contained in a higher level precedence, the existence of
such additional or detailed requirement does not constitute a conflict.
Notwithstanding anything in this Section 1.3, the provisions of this Agreement,
including all Appendices, shall wherever possible be construed as complementary
rather than conflicting.

1.4 Applicability of Terms and Conditions to Phase 1 Work and Phase 2 Work. The
provisions of this Agreement are intended to apply to both the Phase 1 Work and
the Phase 2 Work unless otherwise specifically provided or unless the provision
is clearly applicable to only one Phase of the Work.

 

  Red River Environmental Products EPC Agreement       Page 19 of 133



--------------------------------------------------------------------------------

ARTICLE 2

CONTRACTOR’S WORK AND OTHER

OBLIGATIONS

2.1 Commencement of the Work.

2.1.1 Phase 1 Activities.

(a) This Agreement shall be effective with respect to the Phase 1 Work on the
earlier of the Effective Date or on the date that a Limited Notice To Proceed
(“LNTP”) is issued for the Phase 1 Work, to the extent Phase 1 Work is
specifically released in such LNTP. As soon as practical but in no event later
than 5 Business Days following the Effective Date, Owner shall deliver to
Contractor a Notice in the form of Appendix I-1 (the “Phase 1 Notice to
Proceed”) which will authorize Contractor to commence full performance of the
Phase 1 Work on the Business Day following delivery of such Notice (the “Phase 1
Commencement Date”). On or before the Phase 1 Commencement Date the Parties
shall have agreed to the provisions of the Appendices attached hereto with
respect to all of the Phase 1 Work and such matters relating to the Phase 2 Work
as shall be included in the Appendices as of the Effective Date. On or before
the Phase 1 Commencement Date, Contractor shall provide to Owner evidence of
insurance required to be obtained by Contractor for Phase 1 Work in accordance
with Appendix Q, and Owner shall provide the same to Contractor, in each case,
if not previously provided. On or before the Phase 1 Commencement Date Owner
shall provide the executed Owner Guaranty to Contractor and Contractor shall
provide the executed Contractor Guaranty to Owner. As noted in Section 5.1.2
within eighteen (18) business days after either a LNTP is given to Contractor or
the Phase 1 Commencement Date which ever is earlier, (said 18 day period is the
“Review and Transition Period”), Contractor will evaluate whether the Phase I
Not-To-Exceed Cost * and/or Phase 1 Maximum Guaranteed Price * needs to be
adjusted. Such evaluation: (a) shall take into account a review of the initial
engineering drawings and specifications provided by Owner to Contractor and
market-based valuations of reimbursables and other costs necessary to complete
the Phase 1 Work, and (b) shall be open to review by Owner. Upon completion of
the Review and Transition Period, Owner shall within five (5) business days
confirm in writing to Contractor whether it is authorized to and shall, from and
after the confirmation, proceed with the performance of the Phase 1 Work. As set
forth more fully in 5.1.2 under no circumstances shall Contractor perform any
Phase 1 Work the cost of which will exceed the Phase 1 Not-To-Exceed Cost,
unless after Notice to Owner and authorization by Owner thereafter to proceed
with such Work in excess of the Phase 1 Not to Exceed Cost. In no event,
however, shall the cost of the Phase 1 Work to Owner exceed the Phase 1 Maximum
Guaranteed Price *. Should Owner not authorize Phase 1 Work to exceed the Not To
Exceed Price, Contractor shall provide such Work as is completed for not more
than the Phase 1 Not To Exceed Price, and Owner understands that Contractor does
not guarantee that such work shall complete the Phase 1

 

  Red River Environmental Products EPC Agreement       Page 20 of 133



--------------------------------------------------------------------------------

Work. The schedule for performance for the Phase 1 Work is set forth in
Appendix A and Appendix B. Subject to this Section 2.1.1, in no event will the
cumulative payment liability of Owner to Contractor in respect of the Phase 1
Work exceed the Phase 1 Maximum Guaranteed Price. In no event will Owner be
liable for or responsible for any termination payment, cancellation fee or other
costs incurred by Contractor prior to the Phase 2 Commencement Date for any Work
Contractor performs other than the Phase 1 Work unless (x) agreed to by the
Parties in a Change Order, (y) if assumed by Owner pursuant to the provisions of
Section 13.4 in connection with a termination of this Agreement, or (z) Owner
suspends performance of the Work (or is deemed to have suspended performance of
the Work) and then only with respect to the cost of such suspension as
determined under this Agreement or expands the scope of the Phase 1 Work
pursuant to a Change Order. The Phase 1 Work is part of the Work for all
purposes of this Agreement, including the right to suspend Work for convenience
pursuant to Section 4.4 and the Change provisions of Article 10. It is expressly
understood and agreed, however, that if during Phase 1 Owner shall ask
Contractor to perform work outside the scope of the Phase 1 Work specified
herein such Work shall be performed under the Change Order provisions hereof and
is expressly excluded from the Phase 1 Not To Exceed Price and the Phase 1
Maximum Guaranteed Price. For instance, Owner shall be entitled to add the
construction activities at the Project Site to the Phase 1 Work pursuant to a
Change Order (other than general mobilization at the Project Site which is
included in the Phase 1 Scope of Work) and such work is not subject to the Not
to Exceed price or Guaranteed Maximum Price.

(b) Owner and Contractor shall in good faith negotiate the open terms and
conditions relating to the Phase 2 Work in an effort to reach agreement with
respect thereto (other than the Phase 2 Price Fixed Component) by * and
agreement with respect to the Phase 2 Price Fixed Component and the Craft Labor
Estimate by *. In the event the Owner and Contractor have failed to reach
agreement as to all aspects of the Phase 2 Contract, including without
limitation, scope, terms, price, labor estimate etc; by * then the Owner may
commence negotiations with any other Person to perform the Phase 2 Work
notwithstanding the continued good faith efforts of the Parties to reach
agreement. Under no circumstances shall either the inability of the Parties to
reach agreement with respect to such terms and conditions for Phase 2 Work or
Owner’s commencement of negotiations with another Person be construed as
(i) either a Contractor or Owner Event of Default or a default under or breach
of this Agreement, or (ii) a Dispute subject to resolution under Article 17 of
this Agreement.

2.1.2 Phase 2 Notice to Proceed. Upon satisfaction of the requirements of
Section 2.1.3, Owner is entitled to deliver to Contractor a Notice in form of
Appendix I-1 (the “Phase 2 Notice to Proceed”), which will authorize Contractor
to commence full performance of the Phase 2 Work on the Business Day following
delivery of such Notice (the “Phase 2 Commencement Date”). Owner shall use
reasonable efforts to deliver a Notice to Contractor that it intends to deliver
the Phase 2 Notice to

 

  Red River Environmental Products EPC Agreement       Page 21 of 133



--------------------------------------------------------------------------------

Proceed at least 10 days prior to delivering the Phase 2 Notice to Proceed (the
“Phase 2 Advance Notice”). If the Phase 2 Notice to Proceed has not been
delivered to Contractor by * then the Phase 2 Price Fixed Component and Project
Schedule will be equitably adjusted until the Phase 2 Notice to Proceed is
delivered. If the Phase 2 Commencement Date has not occurred by * then either
Owner or Contractor may terminate this Agreement upon 30 days’ prior Notice to
the other Party, and the termination will be effected as described in
Section 13.1, without any other liability to either Party as a result of such
termination unless the Phase 2 Notice to Proceed is delivered within such 30 day
period.

2.1.3 Phase 2 Notice to Proceed Requirements.

2.1.3.1 Prior Agreements. In order for the Phase 2 Commencement Date to occur
the following must occur with respect to the Phase 2 Work:

(a) the scope of Work for Phase 2 is completed and included in Appendix A;

(b) the Phase 2 Project Schedule is agreed upon by the Parties and included in
Appendix B;

(c) the requirements for the Performance Tests are agreed upon by the Parties
and included in Appendix C;

(d) the Phase 2 Owner Contracts are described in Appendix E;

(e) the Key Personnel are agreed to by the Parties and included in Appendix F;

(f) the Phase 2 Milestone Payment Schedule is agreed to by the Parties and
included in Appendix G;

(g) the Target Total Work Cost is agreed to by the Parties and included in
Appendix P;

(h) the Phase 2 Price Fixed Component is agreed to by the Parties and included
in this Agreement;

(i) the Required Contract Dates are agreed to by the Parties and included in
this Agreement;

 

  Red River Environmental Products EPC Agreement       Page 22 of 133



--------------------------------------------------------------------------------

(j) the Performance Requirements are agreed to by the Parties and included in
this Agreement;

(k) Contractor has provided Owner with evidence of insurance required to be
obtained by Contractor in accordance with Appendix Q (if not previously
delivered); and

(l) Contractor has provided Owner with an executed Contractor Guaranty in the
form of Appendix I-8, accompanied by an opinion of counsel substantially in the
form of Appendix I-10 and, if required by Owner, Contractor must provide Owner
with an executed Payment and Performance Bond substantially in the form of
Appendix I-9.

2.1.3.2 Commencement of Full Performance of the Phase 2 Work. Contractor’s
obligation to commence full performance of the Phase 2 Work is subject to:

(a) Owner having furnished to Contractor evidence of insurance required to be
obtained by Owner in accordance with Appendix Q (if not previously delivered);

(b) Owner having obtained those Owner Permits required to be obtained by Owner
for the commencement of construction and Contractor having received copies of
such Owner Permits;

(c) Owner having provided an executed Owner Guaranty to Contractor in the form
of Appendix I-7, accompanied by an opinion of counsel substantially in the form
of Appendix I-10;

(d) delivery of the Phase 2 Notice to Proceed;

(e) Owner having provided access to the Project Site in accordance with
Section 3.1;

(f) Owner having paid all amounts then due and owing to Contractor under this
Agreement; and

(g) If Financial Closing has not occurred, Owner having furnished to Contractor
evidence of Owner’s ability to pay any amounts due Contractor prior to Financial
Closing.

 

  Red River Environmental Products EPC Agreement       Page 23 of 133



--------------------------------------------------------------------------------

2.2 Work to be Performed. Except as otherwise expressly set forth in this
Agreement as being the responsibility of Owner, Contractor shall, in accordance
with and subject to limitations contained in this Agreement, perform or

cause to be performed all acts or actions required of Contractor under this
Agreement, including designing, engineering, inspecting (including special
inspections), securing, permitting (with respect to Contractor Permits),
procuring Equipment, Materials and Consumables, transportation, expediting,
equipping, supplying, constructing, installing, connecting, training operators,
commissioning, starting-up, testing, construction management and administration
of Owner Contracts in accordance with Appendix M and completing the Project
(whether at the Project Site or elsewhere as applicable) and satisfying
Contractor’s warranty obligations during the Warranty Period (collectively, the
“Work”). Contractor represents and warrants that it has thoroughly familiarized
itself with all requirements of this Agreement regarding the Work and has the
requisite qualifications to perform, or cause to be performed, all aspects of
the Work in accordance with this Agreement. Without otherwise limiting
Contractor’s responsibility under this Agreement, including the responsibility
to define the scope of work and/or services for each Owner Contract as part of
the Work, furnishing Owner Suppliers’ Scope is not part of the Work. The Work
shall be performed by Contractor in accordance with Professional Standards.
Contractor shall perform all managerial, supervisory, administrative services,
and construction management that may be necessary to ensure the proper and
timely completion of the Work in accordance with this Agreement. Contractor
agrees that Contractor will be ultimately responsible for the proper and timely
completion of the entirety of the Work in accordance with this Agreement,
whether performed by Contractor or by any Subcontractor. The intent of this
Agreement is to relieve Owner of the necessity of performing the Work, or any
part thereof, to complete the Project in accordance with the requirements of
this Agreement, except as expressly and specifically itemized herein as being
performed by Owner in accordance with this Agreement. Contractor hereby
undertakes the following covenants and agrees to perform the Work and its
obligations hereunder as follows:

2.2.1 Engineering/Design, and Long Lead Procurement Services. Effective as of
the Phase 2 Commencement Date, Contractor represents and warrants that it has
thoroughly familiarized itself with all aspects of the Work and has made such
independent investigations as it deems necessary such that any and all design,
engineering or other information regarding the Work that Contractor has been
provided by Owner shall either have been rejected by Contractor or accepted by
Contractor without recourse to Owner. Contractor shall not be entitled to relief
under this Agreement and excuse of performance hereunder in the event of any
inaccuracy or incompleteness with respect to any information provided by Owner
with respect to the Work except Owner Supplier’s Scope. Effective as of the
Phase 2 Commencement Date, Contractor represents and warrants that it has
thoroughly familiarized itself with this Agreement, that it shall provide all
engineering, and design, and long lead procurement services necessary for the
performance of all of its obligations under this Agreement, including without
limitation, achievement of the Contractor’s responsibility for the Performance
Requirements. Contractor shall perform, or cause to be performed, all

 

  Red River Environmental Products EPC Agreement       Page 24 of 133



--------------------------------------------------------------------------------

engineering and design services that constitute a part of the Work in accordance
with Professional Standards and Applicable Legal Requirements, and the Project
will be engineered and designed to operate in conformity with the requirements
of this Agreement, Professional Standards, the operational requirements of the
Interconnection Agreement and Applicable Legal Requirements. Engineering,
design, and long lead procurement services shall include, without limitation,
those services described in Appendix A. The Project shall be designed so as to
be capable (subject to the performance of the Owner Suppliers Scope) of
producing activated carbon material; and of generating, transmitting and
delivering electricity; while satisfying, subject to the terms hereof, each of
the relevant Performance Requirements as demonstrated during the Performance
Tests. The Project shall also be designed so as to be capable of satisfying the
Performance Tests. Contractor shall cooperate with Owner and Owner’s Engineer
with respect to the performance by Owner of its obligations under Article 3. All
engineering or other components of the Work requiring certification under
Applicable Legal Requirements shall be certified by professional engineers
licensed and properly qualified in the State of Louisiana to perform such
engineering services. All such professional services shall be performed with the
degree of care, skill and responsibility customary among such licensed
personnel.

2.2.2 Supervision and Superintendence.

2.2.2.1 Supervision of Work; Responsibility. Contractor shall supervise and
direct the Work competently and efficiently, devoting such attention thereto and
applying such skill and expertise as may be necessary to perform the Work in
accordance with this Agreement. Contractor shall be responsible for the conduct
of Persons under its supervision, including (without limitation, its
Subcontractors, vendors, suppliers and contract counterparties). Contractor
shall be responsible for check-out, start-up, testing and turn over of the
Project and shall carry out those activities in accordance with all applicable
codes and Applicable Legal Requirements, the start-up and check-out requirements
and procedures as set forth in Appendix A with respect to Phase 2, the
requirements for the Performance Tests and the other requirements of this
Agreement. During start-up of the Project, Contractor shall coordinate with the
operating personnel to be provided by Owner pursuant to Section 3.5 and shall
schedule and phase-in the activities of such personnel in accordance with an
operator phase-in plan to be prepared and submitted by Contractor for Owner’s
review and approval no later than 12 months after the Phase 2 Commencement Date.

2.2.2.2 Manufacturers’ Field Representatives. Contractor shall keep at the
Project Site, competent manufacturers’ field representatives and any necessary
assistants in connection with the erection, installation, start-up, or testing
of Equipment and other components of the Work furnished, or for instruction and
training of Owner’s Personnel thereon, as needed and/or as required by
Appendix A or the other provisions of this Agreement.

 

  Red River Environmental Products EPC Agreement       Page 25 of 133



--------------------------------------------------------------------------------

2.2.3 Contractor’s Construction Manager. At all times (when performing Work at
the Project Site) and in any event and from and after the Phase 2 Commencement
Date, Contractor shall keep at the Project Site during the progress of the
construction aspects of the Work a competent project construction manager
(“Contractor’s Construction Manager”), who shall not be replaced without the
prior written concurrence by Owner. Contractor’s Construction Manager shall be
solely dedicated to the performance of the Work. Contractor’s Construction
Manager shall be Contractor’s representative at the Project Site and shall have
authority to act on behalf of and bind Contractor with respect to day-to-day
decisions in the ordinary course of business; provided, however, that
Contractor’s Construction Manager has no authority to execute a Change Order or
amend this Agreement. Further, Contractor’s Construction Manager shall be
responsible for furnishing information on a timely basis as reasonably requested
by Owner, shall have the authority to agree upon procedures for coordinating
Contractor’s efforts with those of Owner, and shall be present or duly
represented at the Project Site at all times when the Work is being performed.
Owner may rely upon the actions of Contractor’s Construction Manager taken
within the authority set forth in this Section 2.2.3. Any communication
(including a Notice) given to the Contractor’s Construction Manager will be
deemed to be given to Contractor.

2.2.4 Certain Project Site Related Work. Contractor shall be responsible for
clearing, preparation, excavation, and fill of the Project Site as is necessary
to perform the Work in accordance with this Agreement. Contractor shall also be
responsible to clear, prepare and rough grade that portion of the Project Site
on which the Transmission Facilities will be located. Such Work shall be
performed in accordance with the Project Schedule to enable Owner to arrange for
the timely installation of the Transmission Facilities in accordance with a
schedule for the Transmission Facilities provided to Contractor by Owner.
Contractor shall provide for the procurement of all soil, gravel and similar
materials required for the performance of or otherwise in connection with the
Work and the proper disposal of such materials in accordance with this Agreement
and Applicable Legal Requirements. Contractor shall provide adequate treatment
of and protection against soil erosion and water runoff resulting from the Work
that is in compliance with all Applicable Legal Requirements. Contractor shall
provide for the proper collection and disposal of groundwater resulting from the
Work. For the avoidance of doubt, Contractor shall have no responsibility for
pre-existing Hazardous Substances existing on the Project Site.

2.2.5 Reference Points. Contractor shall confirm engineering surveys
establishing reference points for construction, which in Contractor’s judgment
are necessary to enable Contractor to perform the Work. Contractor shall be
responsible for laying out the Work and shall protect and preserve such
established reference points. Any changes to the established reference points
shall

 

  Red River Environmental Products EPC Agreement       Page 26 of 133



--------------------------------------------------------------------------------

require Contractor to update all Submittals (including those previously
submitted) reflecting the new reference points. Such updating shall be
undertaken promptly, consistent with Professional Standards, and without
delaying Work that will be based on such updating. Contractor shall provide
Notice to Owner whenever any reference point is lost or destroyed or requires
relocation and shall be responsible for the accurate replacement or relocation
of such reference points by professionally qualified Personnel.

2.2.6 Procurement of Materials, Equipment.

2.2.6.1 Procurement of and Responsibility for Materials and Equipment. Except as
otherwise provided in this Agreement, as part of the Work, Contractor shall
furnish and assume full responsibility for all Equipment and Materials,
Construction Aids, labor, transportation, construction equipment and machinery,
tools, appliances, fuel and power, light, heat, telephone, water (including
potable water for Personnel performing Work on the Project Site), sanitary
facilities, temporary facilities, internet and other communications access and
all other facilities, products, items, supplies and incidentals necessary for
the performance of its obligations under this Agreement.

2.2.6.2 New Materials and Equipment; No Liens. Each item of Equipment and
Materials supplied as part of the Work and all other components of the Work that
will become part of the Project turned over to Owner upon Substantial Completion
shall be (a) new and unused and (b) free from any Liens or Claims by any third
Persons, provided, that in the case of clause (b) above, Contractor shall not be
responsible for any Liens or Claims resulting directly from the failure by Owner
to make any payment properly due to Contractor in respect of such item. All
Equipment and Materials delivered to the Project Site shall be applied,
installed, connected, erected, used, cleaned, and conditioned by Contractor in
accordance with the instructions of the applicable Supplier.

2.2.6.3 Safety Standards. All Work shall be designed to meet the safety
standards established by applicable codes, Applicable Legal Requirements and
this Agreement.

2.2.6.4 Total Cost Breakdowns. Contractor shall provide to Owner a cost
breakdown of the aggregate amount paid for the Work in accordance with
Appendix H. Such information shall be provided on or before the reasonably
projected Substantial Completion Date. Such information shall be updated on the
Final Completion Date.

 

  Red River Environmental Products EPC Agreement       Page 27 of 133



--------------------------------------------------------------------------------

2.2.7 Inspection, Factory Tests and Expediting. Contractor shall perform all
inspection, component testing, expediting, quality surveillance and traffic
services as necessary for the performance of the Work, including the provision
of such services in connection with the Owner Contracts. Contractor’s
responsibilities under this Section 2.2.7 shall include inspecting and testing
such Work and Equipment and Materials, as is customarily inspected and/or tested
in accordance with Professional Standards, including inspecting Work in progress
at intervals appropriate to the stage of construction, fabrication or shipment
on or off the Project Site as necessary to ensure that such Work is proceeding
in accordance with this Agreement and the Project Schedule. All third party
inspections, tests or approvals shall be performed by qualified organizations
acceptable to Contractor and Owner. If Applicable Legal Requirements require any
Work to specifically be inspected, tested or approved, Contractor shall assume
full responsibility therefor and furnish to Owner the required certificates of
inspection, testing or approval. Not later than 30 days after the Phase 2 Notice
to Proceed is delivered to Contractor, Contractor will supply to Owner a quality
surveillance plan for Specially Manufactured Equipment during Phase 2. Each
monthly progress report delivered by Contractor shall specify the date, time and
location of factory tests, inspections and witness points of which Contractor is
then aware of and intends to witness with respect to Equipment and Materials or
other work to be provided or performed by its Subcontractors and/or Owner
Suppliers in the month following the month in which each such progress report is
delivered to Owner. If and when Contractor obtains new information about such
factory tests, inspections or witness points or other factory tests, inspections
or witness points that was not available to it when the monthly progress report
was delivered, it will promptly advise Owner and update such information as
necessary to allow Owner and the Owner Engineer a reasonable opportunity to
attend such event. Contractor shall give reasonable notice of changes to such
dates, times and locations to allow Owner and the Owner Engineer to make
arrangements to attend, it being understood that tests, inspections or witness
points to be performed outside the United States will require additional notice.
Owner and its invitees (including representatives of Owner and the Engineers)
shall have the right, but not the obligation, to attend any inspections, tests
or approvals of such Equipment or Materials. In no event shall Contractor’s
obligation to provide notice regarding certain tests, inspections or approvals
or Owner’s and its designees’ right to attend tests, inspections or approvals,
limit, delay, or modify Contractor’s obligation to perform all tests,
inspections or obtain approvals required by this Agreement. Successful
completion of factory or other off-Project Site tests is a precondition to
shipment of such Equipment or Materials to the Project Site or other Contractor
storage facility; provided, however, Contractor may authorize such shipment if,
prior to shipment, Contractor presents a plan consistent with Professional
Standards to Owner to rectify the reasons for such failure. Contractor shall
thereafter implement such plan and re-perform and demonstrate that such test has
been passed. Should Contractor fail to give proper notice under this
Section 2.2.7, at Owner’s option, Contractor shall re-perform or re-inspect any
such test or inspection as to which Contractor failed to give proper notice if
Owner has reviewed the test results (which are to be provided to Owner within 7
days of such failure or as soon thereafter as test results are available

 

  Red River Environmental Products EPC Agreement       Page 28 of 133



--------------------------------------------------------------------------------

to Contractor) and gives notice to Contractor questioning the validity thereof.
Attendance by Owner at any such test or inspection despite the lack of proper
notice will waive Owner’s right to cause Contractor to so re-test or re-inspect.
Owner shall require that its Personnel conform to all safety and security
requirements that may apply to the location where the inspection shall be
performed.

2.2.8 Labor and Personnel.

2.2.8.1 Qualified Personnel. Except as set forth in Section 3.5 with respect to
operations and maintenance Personnel, Contractor shall provide competent and
suitable qualified Personnel to perform the Work, and Contractor shall be solely
responsible for all labor and Personnel required in connection with the Work,
including: (a) professional engineers licensed to perform engineering services
in accordance with Applicable Legal Requirements and qualified to perform the
type of engineering services required by Contractor hereunder, and (b) the
Contractor’s Construction Manager who has the experience and authority to
supervise and manage the Work on behalf of Contractor. Contractor’s staff shall
include the key personnel set forth in Appendix F, who shall be dedicated to the
performance of the Work (the “Key Personnel”). Contractor shall in good faith
consult with Owner regarding the removal or replacement of any Key Personnel
prior to such action. Without Owner’s prior approval, Contractor shall neither
reassign Key Personnel to any other project nor give Key Personnel tasks related
to any matter other than the Work, except to the extent that such reassignment
or other tasks (a) could not reasonably prevent, delay or hinder the performance
of the Work by Contractor in accordance with this Agreement or (b) is
necessitated by serious personal reasons (e.g., death, retirement, or personal
or family illness). If at any time during the performance of the Work, any of
Contractor’s or its Subcontractors’ Personnel becomes reasonably unacceptable to
Owner, then, upon notice from Owner setting forth its objections to the
performance of such individual, Contractor and Owner shall discuss such
personnel issues and attempt to resolve any problem involving such personnel. If
the attempt to resolve such problem is not successful and the employee is unfit
or unqualified in the reasonable judgment of Owner, Contractor shall replace as
soon as possible any such individual (other than Contractor’s Construction
Manager and senior field superintendents, who shall be replaced only if grossly
negligent in the supervision of the Work), in each case, consistent with a
diligent effort to find a suitable replacement and shall in good faith consult
with Owner regarding such replacement. If at any time during the performance of
the Work any of the Key Personnel should no longer be available to perform
services in connection with the Work, then Contractor shall replace such
individual with a replacement reasonably satisfactory to Owner. The replacement
or renewal of any such personnel will not entitle Contractor to a Change Order.

 

  Red River Environmental Products EPC Agreement       Page 29 of 133



--------------------------------------------------------------------------------

2.2.8.2 Labor Plan. In order to optimize the availability, recruitment, safety,
productivity, utilization and retention of Craft Labor needed to perform the
Work at the Project Site, Contractor shall deliver to Owner for comment and
approval, the Craft Labor plan for execution of the Work as part of the Phase 1
Work. Plan comments shall be delivered from Owner to Contractor for its review
and comment within 20 days of its receipt by Owner. Contractor shall give due
consideration to Owner’s comments and issue a revised plan within 30 days after
receiving Owner’s comments (the “Labor Plan”). The Labor Plan will be updated
and approved by Owner prior to the Phase 2 Commencement Date and shall be
consistent with the assumptions made during development of the Phase 2 Price
Reimbursable Component. During the performance of the Work, either Party will be
entitled to recommend amendments to the Labor Plan. This Section 2.2.8.2 is not
intended to limit the right of Contractor to a Change Order with respect to
labor-related matters to the extent Contractor is otherwise entitled to relief
therefor under this Agreement.

2.2.9 Certain Taxes.

2.2.9.1 Sales Taxes. Contractor shall be responsible for the administration and
timely payment, with reimbursement therefor as provided in this Agreement, of
all (a) sales and use taxes that are properly payable (“Sales Taxes”) in
connection with or arising from the Work, and (b) value added, excise taxes and
import duties that are properly payable by Contractor or any Subcontractor in
performance of the Work. All other Taxes (except to the extent similar to those
set forth in Section 2.2.9.2) imposed by non-U.S. Governmental Authorities,
duties and fees of any kind, in each case that are properly payable in
connection with or arising from the performance of the Work will be reimbursed
by Owner to contractor as part of the Time and Materials Costs during Phase 1
and during Phase 2. In circumstances where a Sales Tax is imposed for purchases
that are not exempt from Sales Tax pursuant to exemption programs identified by
Owner to Contractor or for which an exemption is not applicable, Contractor
shall be reimbursed in accordance with Section 3.4 for its payment of all such
Sales Taxes; provided, however, if Sales Taxes (for which an exemption would
have otherwise applied) are paid because of the Contractor’s failure to furnish
or cause to be furnished a properly completed Sales Tax certificate as provided
in Appendix L or any other failure by Contractor to perform its obligations
hereunder, then Contractor shall reimburse Owner, at Contractor’s expense for
the reasonable costs incurred by Owner in

 

  Red River Environmental Products EPC Agreement       Page 30 of 133



--------------------------------------------------------------------------------

seeking a refund of such Sales Taxes from appropriate authorities. Contractor
shall furnish to the appropriate taxing authorities all required information and
reports in connection with all Contractor Taxes and Sales Taxes as described in
Appendix L or otherwise reasonably requested in a notice from Owner to
Contractor. Contractor shall provide assistance as reasonably requested by Owner
or its tax consultant(s), in confirming eligibility and qualification for
exemptions from Sales Taxes (and any other exemptions) to the relevant
Governmental Authorities. From time to time and within 30 days of a request
therefor, Contractor shall provide Owner with information regarding quantities,
descriptions, and costs of property installed at the Project reasonably
requested by Owner in connection with the preparation of Owner’s tax returns,
satisfying regulatory requirements or as otherwise required in connection with
Financing or with obtaining exemption from, or rebate of, Sales Tax. Contractor
agrees to participate in any Sales Tax exemptions or rebate programs identified
by Owner, to complete and deliver the applicable documentation to obtain
tax-exemption for purchases of Equipment and Materials, and to pass any Sales
Tax savings or rebates through to Owner. Owner hereby notifies Contractor that
all Equipment, Materials and Consumables to be utilized within the enterprise
zone shown in Appendix L will be exempt from Sales Tax upon Contractor’s proper
completion and presentation of the Sales Tax certificate set forth in
Appendix L. Owner has the right to replace the map of the enterprise zone
designated in Appendix L on Notice to Contractor.

2.2.9.2 Contractor Taxes. Contractor shall be liable, without reimbursement by
Owner hereunder, for (a) all foreign and U.S. federal, state, local, and other
taxes, which may be assessed on Contractor’s net income or gross receipts
(except taxes on gross receipts that are deemed to be Sales Taxes), and (b) all
corporate engineering, contractor, or business license costs and franchise fees
required for Contractor to conduct business in the State of Louisiana,
(collectively, the “Contractor Taxes”). Neither the Phase 2 Price Fixed
Component nor the Total Installed Cost will include Sales Taxes or Contractor
Taxes.

2.2.9.3 Applications for various federal, State of Louisiana, county and other
local incentive programs and inducements related to the construction of the
Project have been (or will be) submitted by, or on behalf of, Owner. At the
request of Owner, Contractor will support Owner and its consultants in order to
fully utilize the incentives offered. Participation in this effort, when
requested by Owner, will include assistance with information requests to third
Persons for filings related to the programs, assistance with tracking specific
costs related to the incentive programs, providing

 

  Red River Environmental Products EPC Agreement       Page 31 of 133



--------------------------------------------------------------------------------

Contractor and Subcontractor employee headcounts and (to the extent reasonably
available) payroll information, and other reasonable assistance as may be
requested in a timely manner; provided, however, such assistance shall not
require Contractor to (a) engage in lobbying or other efforts to obtain
favorable legislation, (b) require the release of confidential personnel data or
(c) engage in litigation, administrative proceedings, or other efforts to obtain
favorable judicial outcomes. Contractor shall cooperate and provide testimony,
documentation and other relevant information in connection with Disputes with
respect to Taxes assessed against, payable by or for which Owner is responsible,
to the extent relating to the Work performed under this Agreement.

2.2.10 Permitting. Contractor shall obtain, pay for, and maintain in effect, all
permits and governmental approvals that are necessary for Contractor to perform
the Work, excepting only Owner Permits (“Contractor Permits”). Owner shall
obtain the Owner Permits, and Contractor shall perform the Work so as to comply
with and, as applicable, to maintain Owner Permits. Each Party shall provide the
Party responsible for a Permit with information in its possession or reasonably
available to it, as is reasonably required by the responsible Party in order to
obtain and keep such Permit in full force and effect. Costs incurred by
Contractor to obtain and/or maintain licenses, certification and other
permissions of Governmental Authorities to conduct its business in the State of
Louisiana will not be part of the Time and Materials Costs.

2.2.11 Personnel Training. In accordance with the Project Schedule, during Phase
2 Contractor shall provide the facilities, material, supplies, personnel and
other items required to train the operations and maintenance personnel to be
provided by Owner in the proper and safe operation and maintenance of the
Project, as further described in Appendix A.

2.2.12 Safety Precautions. Until the Substantial Completion Date, Contractor
shall be solely responsible for developing, implementing, and administering job
site safety requirements. Owner shall have no responsibility therefor, except as
otherwise expressly provided in this Agreement. Beginning on the Substantial
Completion Date, Owner shall assume responsibility for developing, implementing,
and administering site safety. Each Party, to include Financing Parties and the
invitees of any Party shall abide by the safety requirements of the Party that
has responsibility for administering such requirements. Contractor shall assign
a full-time safety and health manager who will be responsible (until the
Substantial Completion Date) for introducing, administering and monitoring
procedures to promote safe working conditions at the Project Site, in compliance
with Applicable Legal Requirements. In addition to reporting to the Contractor’s
Construction Manager, such safety and health manager shall have direct reporting
responsibility to Contractor’s home office management. Contractor shall notify
Owner orally of all potential lost-time accidents at the Project Site suffered
by individuals at the Project Site as soon as possible but no later than

 

  Red River Environmental Products EPC Agreement       Page 32 of 133



--------------------------------------------------------------------------------

any deadline to report such matter to a Governmental Authority. Contractor shall
furnish Owner a written report describing each such accident, and the injuries
incurred, within 2 Business Days after occurrence of the accident, which shall
include any written reports thereof required to be submitted to any Governmental
Authority. Such report must also contain the cause of the occurrence (if known)
and the actions taken or to be taken to avoid repetition. Contractor shall
promptly give Notice to Owner of any hazardous conditions at the Project Site
immediately after it becomes aware of such conditions. Contractor shall also
comply with Applicable Legal Requirements and the requirements of Appendix A
with respect to the Phase 2 Work bearing on the safety of individuals or
property (on and off the Project Site) or their protection from damage, injury
or loss. As part of the Phase 1 Work, but, in all cases, prior to the
performance of any Work on the Project Site by Contractor, Contractor shall
prepare and provide Owner with an initial draft of the Project Safety Manual.
Such draft Project Safety Manual shall include (a) express prohibitions on the
presence of alcohol, controlled substances, firearms (except, with the prior
consent of Owner, for trained security personnel), explosives (except as
necessitated for performance of the Work), or other weapons at the Project Site
or fighting or other disorderly conduct at the Project Site, (b) proper training
and workplace examinations, (c) compliance with Applicable Legal Requirements,
(d) Contractor’s standard drug and alcohol testing protocol, (e) a requirement
for appropriately staffed on-site first aid trailers, and (f) the requirements
specified in Appendix A. Owner shall review this initial draft and provide
Contractor with comments thereto within 15 Business Days. Contractor shall give
due consideration to the comments of Owner and shall make all necessary
revisions required to comply with Applicable Legal Requirements, the
requirements of applicable insurers and the requirements specified in this
Section 2.2.12 (the “Project Safety Manual”). Contractor shall initiate,
maintain and supervise reasonable safety precautions and programs in connection
with the performance of the Work in accordance with the Project Safety Manual
and shall take reasonable precautions for the safety of, and shall provide
reasonable protection to prevent damage, injury or loss to: (i) any individual
at the Project Site or who may be affected thereby, (ii) all Materials and
Equipment in storage at the Project Site, or under the care, custody or control
of Contractor or any Subcontractor, and (iii) other property at or immediately
surrounding the Project Site. In emergencies affecting the safety or protection
of Persons or the Work or property at the Project Site, Contractor, without
special instruction or authorization from Owner, shall reasonably act to prevent
damage, injury, or loss. Whenever Contractor has failed to take sufficient
precautions for the safety of the public or the protection of the Project or of
structures or property at the Project Site, creating, in the opinion of Owner,
an emergency requiring immediate action, then Owner may cause such sufficient
precautions to be taken or provide such protection. Owner shall give Contractor
Notice as soon as practicable under the circumstances regarding the action it
intends to take, or if circumstances do not reasonably permit prior Notice, the
action it has taken; provided, however, the failure by Owner

 

  Red River Environmental Products EPC Agreement       Page 33 of 133



--------------------------------------------------------------------------------

to include all actions it takes in such Notice shall not preclude Owner from
taking all necessary action, nor relieve Contractor of any of its obligations
hereunder. The taking or providing of any such precautions or protection by
Owner or its agents or representative will not relieve Contractor of its
obligations under this Agreement and Applicable Legal Requirements. The cost
incurred by or on behalf of Owner to take such precautions or protection by or
on behalf of Owner shall be added to the Total Installed Cost.

2.2.13 Hazardous Substances.

2.2.13.1 Prevention of Releases; Notice. Contractor shall take reasonable
measures necessary to prevent the Release or threatened Release of any Hazardous
Substances at the Project Site. Contractor shall immediately notify Owner of:
(a) any Release or threatened Release of Hazardous Substances that occur (or may
occur) in connection with the performance of the Work promptly upon Contractor
becoming aware of such Release or threatened Release, (b) any violations and any
and all investigations, actions, claims, suits, notices of violation, fines,
penalties, orders, and other proceedings related to violations or alleged
violations of Applicable Legal Requirements, including Permits issued
thereunder, which are asserted against Contractor or any of Contractor’s
Personnel or any Subcontractors in connection with the Work or their activities
on, along, adjacent to or near the Project Site, (c) Contractor’s discovery of
any Releases of Hazardous Substances at the Project Site or nearby areas, and
(d) all material developments with respect to Sections 2.2.13.1 (a)-(c). The
provisions of this Section 2.2.13.1 shall not limit the obligations of
Contractor under Section 2.2.13.2.

2.2.13.2 Contractor-Related Releases.

(a) Contractor shall be responsible for collection, handling, storage and
removal from the Project Site and immediately surrounding areas, proper disposal
of, and the Remediation of, in compliance with this Agreement, all Applicable
Legal Requirements and all Permits, Hazardous Substances that were brought to
the Project Site by Contractor, its Personnel or Subcontractors (“Contractor
Hazardous Substance”). For purposes of clarification, if Hazardous Substances
are brought to the Project Site in containers or are deposited into containers
at the Project Site by Contractor, its Personnel or Subcontractors (or any other
Person acting on behalf of Contractor, its Personnel or Subcontractors) and
Contractor or any such Person thereafter ruptures or otherwise causes a Release
of such Hazardous Substances, such Hazardous Substances as so released and
contaminated media caused thereby shall be a Contractor Hazardous Substance. As
part of the Work, Contractor shall dispose of all Contractor Hazardous
Substances in its own name, or the name of the applicable Subcontractor,
including listing its name, or the name of the applicable Subcontractor, as
“generator” on any waste management and shipping papers.

 

  Red River Environmental Products EPC Agreement       Page 34 of 133



--------------------------------------------------------------------------------

(b) Contractor shall be responsible for the incremental damage, incremental
liability and incremental Remediation associated with a Release or threatened
Release of any non-Contractor Hazardous Substance after it has been discovered
by or specifically identified to Contractor or its Subcontractors or their
Personnel, to the extent that such Release or threatened Release was caused by
Contractor, its Subcontractors or their respective Personnel, provided, however,
that Contractor liability under this subsection (b) shall not exceed
*. Contractor shall not be responsible for paying any portion of a fine that is
imposed upon Owner as a result of a prior violation for which Contractor or its
Subcontractors or their respective Personnel were not responsible.

(c) If Contractor should fail or refuse to commence and diligently pursue
Remediation required of it in accordance with this Section 2.2.13.2, then Owner
may, at its discretion and after 48 hours’ Notice to Contractor, perform such
Remediation as it deems necessary or adequate. All reasonable costs and expenses
of such Remediation shall be billed to the account of Contractor, who shall
promptly reimburse such amounts to Owner, which amount shall not be included as
part of the Total Installed Cost.

(d) To the fullest extent permitted by Applicable Legal Requirements, Contractor
agrees to and shall release, defend, indemnify and hold harmless Owner, the
Engineers and the Financing Parties and their respective directors,
commissioners, members, officers, employees, agents, and Affiliates from and
against all Claims (except to the extent Claims arise from the negligence or
intentional misconduct of such indemnified Persons) to the extent arising out of
(i) failure by Contractor to perform its obligations under this Section 2.2.13
with respect to Contractor Hazardous Substances and/or (ii) the incremental
damage, liability or Remediation for which Contractor is responsible under this
Section 2.2.13.2 with respect to non-Contractor Hazardous Substances, whether
through suits or causes of action in a court of law or claim, complaints or
penalties arising out of a violation or alleged violation of Applicable Legal
Requirements.

 

  Red River Environmental Products EPC Agreement       Page 35 of 133



--------------------------------------------------------------------------------

2.2.13.3 Other Releases. If Contractor encounters on the Project Site material
reasonably believed to be a Hazardous Substance (other than a Contractor
Hazardous Substance), which under Applicable Legal Requirements or Professional
Standards requires Contractor to suspend Work to avoid injury to Persons or
property, then Contractor shall immediately cease performance of any Work in the
area affected and report the condition to Owner in writing. As and to the extent
such material is not a Contractor Hazardous Substance, Owner shall be
responsible for such material as provided in Section 3.9. Contractor shall not
thereafter resume performance of the Work in the affected area, except with the
prior written permission of Owner.

2.2.13.4 MSDSs. Contractor shall provide Owner with Material Safety Data Sheets
(written in English, with English units of measure for all values) (“MSDSs”)
properly completed covering any Contractor Hazardous Substances 3 Business Days
prior to arrival of such Contractor Hazardous Substances to the Project Site.
Contractor shall maintain at the Project Site complete records and inventories,
including MSDSs, of Contractor Hazardous Substances delivered to or located at
the Project Site as part of the Work. Contractor and its Subcontractors shall
properly label all containers holding Contractor Hazardous Substances and train
their respective employees in the safe storage, usage and handling of such
substances, including any training that is required by Applicable Legal
Requirements.

2.2.13.5 Prohibited Materials. PCBs, lead paint, lead paint containing
materials, asbestos or asbestos containing materials shall not be delivered to
the Project Site by Contractor, its Personnel or its Subcontractors in any form
or for any reason.

2.2.13.6 Hazardous Substance Handling Protocol. Contractor shall develop a
Hazardous Substance management, handling and remediation protocol and shall
adhere to such protocol in connection with the performance of all of its
obligations with respect to Hazardous Substances at the Project Site.

2.2.14 Royalties, Import Duties and License Fees. Contractor shall be
responsible for the administration and payment of all royalties, import duties,
port fees and related charges, and license fees (except for fees and related
charges for Owner Permits, if any, for or associated with the Work. In
performing the Work, Contractor shall not incorporate into the Project any
materials, methods, processes or systems which involve the use of any
confidential information, Intellectual Property or proprietary rights, which
Owner and Contractor does not have the right to use or which may result in
claims or suits against Owner or Contractor for infringement or misappropriation
of any Intellectual Property, or pending applications for any such rights, it
being understood that Contractor will not be responsible for infringement or
misappropriation of Intellectual Property by an Owner Supplier.

 

  Red River Environmental Products EPC Agreement       Page 36 of 133



--------------------------------------------------------------------------------

2.2.15 Interconnection Agreement.

2.2.15.1 Transmission. Owner shall enter into the Interconnection Agreement,
which will provide, among other things, for the construction by the Transmission
Owner of the Transmission Facilities. The Interconnection Agreement will specify
the switchyard located at the Project Site and other facilities required to
interconnect the Project with the Transmission Facilities (the “Project
Interconnection Facilities”) and the date on which interconnection is to occur.
Contractor shall cooperate with Owner and the Transmission Owner to perform
interconnection of the Project or Interconnection Facilities with the
Transmission Facilities.

2.2.15.2 Utilities. Contractor shall Connect the Project at the Utility
Interconnection Points in accordance with the Project Schedule and Appendix A.

2.2.16 [Reserved]

2.2.17 Storage and Related Matters. Contractor shall unload, handle, load,
transport, inspect, maintain warehouse/inventory control, and otherwise provide
appropriate storage, in accordance with manufacturers’ recommendations, for all
Equipment and Materials to be incorporated into the Project and as required for
permanent and temporary construction.

2.2.18 Functional Tests. Contractor shall include Functional Tests on the
Project Schedule; shall prepare test plans and procedures for same; shall obtain
Owner approval of same; and shall perform and successfully complete each of the
Functional Tests generally described in the scope of Work for Phase 2.

2.2.19 Clean Site and Waste Removal. Beginning on the date Contractor commences
Work at the Project Site and continuing thereafter throughout the Term,
Contractor shall keep the Project Site and immediately surrounding area (whether
public or private), properties, waterways, sidewalks and other areas free from
accumulations of waste, rubbish, dirt, debris and other garbage, liquid and
non-liquid materials whether spilled, dropped, discharged, blown out or leaked
because of performance of the Work and shall properly dispose of same.
Contractor shall maintain its working, storage, laydown and parking areas in a
clean and non-hazardous condition, and shall employ adequate dust control
measures. Contractor is responsible for disposal of all wastes generated by it
or its Subcontractors and Owner Suppliers during the performance of the Work on
the Project Site, including waste water (as directed), sanitary wastes,
demolition debris, construction debris, spoil, surplus excavation material,
office wastes, and wastes related to preparation, commissioning, testing, and
start-up of Equipment, but excluding (a) wastes for which Owner is responsible
pursuant to Section 3.8.3, and (b) Owner Hazardous Substances pursuant to
Section 3.9 which shall

 

  Red River Environmental Products EPC Agreement       Page 37 of 133



--------------------------------------------------------------------------------

be responsibility of Owner. Contractor shall handle, store or dispose of all
wastes for which it is responsible in accordance with Applicable Legal
Requirements. Except as expressly permitted under this Agreement, wastes shall
be disposed of in a suitable off-site location. On the Substantial Completion
Date or the date of Termination of this Agreement if before the Substantial
Completion Date, Contractor shall leave the Project Site in a neat, clean and
orderly condition, ready for use and occupancy by Owner, removing all waste
materials, rubbish, and debris.

2.2.20 Owner Contracts.

2.2.20.1 Owner Contract Administration. Appendix E includes a list of Owner
Contracts that have been provided to Contractor. Commencing on the Phase 1
Commencement Date, Contractor shall exercise the authority granted to Contractor
pursuant to Appendix M to administer each Owner Contract entered into by Owner
for the benefit of Owner. Administration shall commence on the date each such
Owner Contract becomes effective and a complete copy of the Owner Contract has
been provided to Contractor. Contractor shall maintain in an orderly fashion all
books, records and written communications with respect to the performance of its
responsibilities under this Agreement with respect to Owner Suppliers and the
administration of Owner Contracts. Such books, records and communications
(either paper copy or electronic) may, at Contractor’s option, be maintained for
a three-year period commencing on the Substantial Completion Date, or be
delivered to Owner at any time upon the earlier of Final Completion or the
earlier termination of this Agreement. Owner shall be entitled to access to such
materials while in the possession of Contractor on reasonable notice at
reasonable times.

2.2.20.2 Representative Capacity. Nothing contained herein shall create any
contractual relationship between Contractor and any Owner Supplier, except that
Contractor shall be designated as Owner’s representative in each Owner Contract
for the purpose of administering such Owner Contract and enforcing Owner’s
rights expressed therein.

2.2.20.3 Responsibility. Without limiting the other express obligations of
Contractor under this Agreement, as between Owner and Contractor, Owner shall be
responsible for the items of equipment, materials and work to be provided
pursuant to the Owner Contracts but, in its agency capacity, Contractor shall
administer and enforce such Owner Contracts on behalf of Owner in accordance
with the authority granted to Contractor pursuant to Appendix M and Contractor
shall be responsible for supervising and coordinating performance by the Owner
counter-party under each such Owner Contract.

 

  Red River Environmental Products EPC Agreement       Page 38 of 133



--------------------------------------------------------------------------------

2.2.20.4 Liquidated Damages. Except as set forth below in this Section 2.2.20.4,
liquidated damages, backcharges, refunds or other amounts of any kind recovered
under the Owner Contracts or Contractor Subcontracts are the property of Owner
and will either be payable directly to Owner or, if received by Contractor,
shall be credited against amounts to be paid by Owner in any of the next
succeeding Applications for Payment. Amounts recovered by a Party in respect of
an indemnification obligation are to be retained by the indemnified Party and
will not affect the Total Work Cost. Owner shall act reasonably in determining
whether to initiate, continue, settle or abandon claims or proceedings against
an Owner Supplier.

2.3 Project Schedule, Progress Reports and Progress Meetings.

2.3.1.1 Project Schedule and Progress Reports. During Phase 1 Contractor shall
perform the Phase 1 Work in accordance with the Phase 1 Project Schedule and the
Phase 1 Project Schedule may only be modified by agreement of both Parties.
Contractor shall report progress and hold progress meetings as specified in
Appendix A with respect to the Phase 1 Work, which reports and meetings will
include matters and activities relating to any on-going or anticipated Recovery
Plans relating to the Phase 1 Work. Without limiting Contractor’s responsibility
under Section 8.2.3, Contractor shall perform the Phase 2 Work in accordance
with the Phase 2 Project Schedule with the objective of achieving the Required
Contract Dates. The Project Schedule and the Required Contract Dates (including
those dates on which Owner is to perform any obligation hereunder as contained
in the Project Schedule) may only be modified by agreement of both Parties.
Contractor shall report progress on the Phase 2 Work and hold progress meetings
as specified in Appendix A, which reports and meetings will include matters and
activities relating to any on-going or anticipated Recovery Plans.

2.3.1.2 Reporting to Owner. Changes to either the Phase 1 or Phase 2 Project
Schedule shall be reflected in the monthly reporting process set forth in
Appendix A. More particularly, each month, Contractor will provide Owner with
(a) an updated Project Schedule (Primavera Project Planner 3.1 (Level 3)
resource loaded), in native format, (b) a monthly float analysis, and (c) a hard
copy (thirty-day look ahead for Phase 1, sixty day look ahead for Phase 2 until
Mechanical Completion and fourteen day look ahead from Mechanical Completion
until Final Completion) Level 3 schedule (which will be delivered with the
monthly progress report). Such Project Schedule and all updates, each in native
format, thereto shall be treated as Confidential Information by Owner, subject
to the following provisions of this Section 2.3.1.2. Owner, Owner Agents, and
the Engineers will be permitted to view the Project Schedule in native format
(Primavera Project

 

  Red River Environmental Products EPC Agreement       Page 39 of 133



--------------------------------------------------------------------------------

Planner 3.1 (Level 3)) during schedule reviews conducted by Contractor, but the
Engineers will not be permitted by Owner to obtain or maintain a copy thereof in
native format at any time. Owner shall be entitled to retain its copies of the
Project Schedule (Primavera Project Planner 3.1 (Level 3)) in native format for
use in connection with the Project and may make such information available to
its employees and Owner Agents for its purposes in connection with the Project,
but such employees or Owner Agents shall not be permitted to copy such
information in native format. Upon expiration of the Term, Owner shall return or
destroy all copies of the Level 3 Project Schedule; provided, that Owner may
retain one paper and one native format copy of each monthly schedule provided to
Owner.

2.3.2 Recovery Plan.

2.3.2.1 Preparation. If, at any time during the performance of the Work, Owner
or Contractor reasonably believe it either is (or will be) delayed in its
adherence to the progress described in the Project Schedule for any reason, the
Party making such determination shall give Notice to the other Party and Owner
may require Contractor to prepare a proposed plan of recovery (the “Recovery
Plan”) and implement it. A Recovery Plan will explain and demonstrate how
Contractor intends to accelerate the remaining Work such that the Project
Schedule should be achieved, if practicable, or as soon thereafter as possible
if not practicable.

2.3.2.2 Review; Implementation. Contractor shall submit its initial proposed
Recovery Plan to Owner within a reasonable period of time under the
circumstances and which in no event will exceed 14 days of receiving Notice from
Owner of the requirement for submission of a Recovery Plan. Upon receipt of such
proposed Recovery Plan, Owner shall review and comment upon the same. Contractor
shall coordinate with and incorporate any reasonable comments proposed by Owner
to its proposed Recovery Plan and shall update and supplement such Recovery Plan
as quickly as possible under the circumstances. Contractor shall implement such
Recovery Plan in order that, to the maximum extent possible, the Target Contract
Dates will be achieved. If Contractor determines it necessary to update or
modify its Recovery Plan to reflect the progress of its recovery Work, it shall
as soon as reasonably possible submit such modified or updated Recovery Plan in
writing, to Owner. Neither Owner’s review nor comment upon a Recovery Plan under
this Section 2.3.2.2 will relieve Contractor of any of its obligations under
this Agreement.

2.4 Methods of Performance. Contractor shall be solely responsible for all
construction means, methods, techniques, sequences, procedures and safety and
security programs in connection with the performance of the Work.

 

  Red River Environmental Products EPC Agreement       Page 40 of 133



--------------------------------------------------------------------------------

2.5 Transfer of Title/Risk of Loss for Certain Items.

2.5.1 Title to Work. Title to all or any portion of the Work covered by any
Application for Payment shall pass to Owner upon the first to occur of payment
therefor to Contractor pursuant to this Agreement or delivery of such items to
the Project Site. Title to all such Work (including Contractor Supplied
Equipment and Materials) shall pass free and clear of all Liens, provided, that
Owner has paid all amounts then due and owing to Contractor in respect of such
Work. Notwithstanding the transfer of title to Owner, Contractor shall be
responsible for the care, custody, control, protection and safe keeping of all
Work (and will maintain the risk of loss with respect to all Work) and once
delivered to the Project Site, all Equipment and Materials provided under any
Owner Contract and / or by Owner Provided Suppliers, in each case, until the
transfer of care, custody and control of the Project Site to Owner on the
Substantial Completion Date except in the case of the Owner Contract for the
MHF, Contractor will be responsible for protection and safe keeping of MHF
Equipment and Materials but not the care, maintenance, and weather protection.
The foregoing notwithstanding, Contractor’s liability for loss or damage to the
Work is limited to the proceeds of the builder’s risk insurance to be maintained
on the Work; provided however, Contractor is responsible for the deductible, not
to exceed $              under such insurance for a loss which arises from the
negligence or failure to perform in accordance with this Agreement by Contractor
or its Subcontractors. Further, if, but only if, the builder’s risk insurance is
obtained by the Contractor, Contractor is liable for uninsured loss to the Work
to the extent arising from the negligence or failure to perform in accordance
with this Agreement by Contractor or its Subcontractors. Such negligence or
failure to perform shall be determined by reference to customary and prudent
industry practices among national contracting firms

2.5.2 Risk of Loss to Contractor Property. The risk of loss and responsibility
for construction equipment utilized by Contractor or its Subcontractors, whether
owned by Contractor, a Subcontractor or their Affiliates or rented or leased
from a third party, is retained by Contractor.

2.5.3 Title to Drawings, Reports, Documents and Information.

2.5.3.1 Submittals. Contractor hereby assigns title to all Submittals (hard and
soft) provided by Contractor to Owner pursuant to this Agreement; provided,
that, the respective rights of the Parties to the Intellectual Property therein
contained are set forth in Section 2.5.3.

2.5.3.2 License. Contractor grants to Owner the irrevocable and absolute right
to practice, perform, make, copy, create derivative works of, import and
otherwise use by irrevocable, non-exclusive, perpetual, royalty free license,
any and all patents, patent applications, copyrights, trade secrets and other
intellectual property rights of Contractor (“Intellectual

 

  Red River Environmental Products EPC Agreement       Page 41 of 133



--------------------------------------------------------------------------------

Property”) and any Submittals, Record Documents and Intellectual Property
contained therein relative to the Project that is included in the Work, whether
now existing or hereinafter developed or otherwise acquired, but only to the
extent reasonably necessary in connection with the ownership, construction,
operation, maintenance, improvement, replacement, expansion or repair of the
Project. Contractor further agrees that it shall, upon request, provide the
aforementioned Persons with such information during the performance of this
Agreement in a timely fashion and subject only to the confidentiality
restrictions provided in Article 18. Nothing herein implies conveyance of any
Intellectual Property of third parties other than Contractor vendors to the
extent set forth in purchase agreements.

2.5.3.3 Inventions. All inventions directly related to Owner processes or
operations arising from the Work shall be the property of the Owner. In the
event Contractor obtains legal entitlements to such inventions, the provisions
of this paragraph shall require Contractor to transfer such entitlement to Owner
prior to the Final Completion Date, without cost to Owner. Contractor grants to
Owner an irrevocable, royalty-free, non-exclusive and perpetual license and
right to practice, perform, make, copy, create derivative works of, import and
otherwise use any and all inventions reasonably arising from the Work that are
necessary for the construction, operation, maintenance, improvement,
replacement, expansion or repair of the Project, all without additional cost to
Owner or any Owner in connection with the Project.

2.5.3.4 Use. Contractor grants to Owner an irrevocable, perpetual,
non-exclusive, royalty free license and right to practice, perform, make, copy,
create derivative works of, import and otherwise use any and all Submittals,
Record Documents and the information contained therein. Contractor shall have
the right to retain and use all Submittals, Record Documents and the information
contained therein. Owner shall not acquire any rights to any of Contractor’s or
any Subcontractors’ reference documents (documents that are prepared prior to
the performance of the Work or are prepared independent of the Work and, in each
case, are not a Submittal) or proprietary computer software that may be used in
connection with the Work. Submittals and Record Documents are not intended or
represented to be suitable for reuse by Owner or others for any facility other
than the Project. Any reuse of Submittals or other Record Documents for any
purpose other than in connection with the Project, without prior written
verification or adaptation by Contractor for the specific purpose intended, will
be at such user’s sole risk.

 

  Red River Environmental Products EPC Agreement       Page 42 of 133



--------------------------------------------------------------------------------

2.5.3.5 Survival. The provisions of Section 2.5.3 shall survive termination of
this Agreement and continue in full force and effect for perpetuity.

2.5.4 Title to Natural Resources. Title to water, soil, rock, gravel, sand,
minerals, timber and any other resources developed or obtained in the excavation
or the performance by Contractor of the Work and the right to use said items or
dispose of the same is hereby expressly vested in and reserved by Owner.
Contractor agrees to execute and deliver and cause its employees and agents and
all Subcontractors to execute and deliver to Owner transfers, assignments,
documents or other instrument which are necessary to vest complete right, title,
interest and ownership of and to any or all items described herein, exclusively
in Owner. Notwithstanding the foregoing to the contrary, Contractor shall be
entitled to use any natural resources developed or obtained in the excavation or
clearing of the Project Site as necessary for the performance of the Work.

2.5.5 Title to Fossils and Artifacts. Title to all fossils, coins, articles of
value or antiquity, and structures and other remains or things of geological or
archaeological interest discovered at the Project Site shall (as between the
Parties) remain with and be the property of Owner. Contractor shall use
reasonable efforts not to damage any such articles or items and shall not
knowingly remove any such articles or items. Contractor shall, immediately upon
the discovery of any such article or item, provide Notice to Owner and safeguard
such articles or items.

2.5.6 Title Warranty. Contractor warrants that upon passage of title to the Work
in accordance with Section 2.5.1, Owner will have good and indefeasible title to
such Work not subject to any Lien, privilege, security interest or other defect
in title. Without limiting Contractor’s obligation under Section 12.2, in the
event of any non-conformity with this warranty, Contractor, at its own expense
upon written Notice of such failure, shall cure such defect. The provisions of
this Section 2.5.6 will survive the execution or earlier termination of this
Agreement.

2.6 Subsurface Conditions. In accordance with Section 2.2.1, during Phase 1
Contractor shall inspect the Project Site, conduct such tests and make such
investigations that are consistent with Professional Standards, review the
information provided to it by Owner relating to surface and subsurface
conditions, properly interpret such Owner-provided information and the results
of such inspections and tests, and perform any additional tests and surveys it
deems advisable and Contractor’s design will assume the accuracy of all such
information. Contractor is not liable for actual subsurface conditions which
materially deviate from the conditions which were expected or should have been
expected consistent with Professional Standards from the information provided by
Owner as well as Contractor’s tests and investigations described herein.
Contractor will be entitled to a Change Order for the associated adverse impact
only if actual subsurface conditions are encountered by Contractor that
materially deviate from such information and/or the results of such inspections
or tests, and/or the reasonable interpretation thereof.

 

  Red River Environmental Products EPC Agreement       Page 43 of 133



--------------------------------------------------------------------------------

2.7 Local Conditions. Contractor represents that it has (or with respect to the
Phase 2 Work, will during Phase 1) taken steps necessary to examine and
ascertain the nature and location of any and all general and local conditions
relevant to the Work and its surroundings and the cost thereof, and that it has
investigated and satisfied itself as to the general and local conditions that
can affect the Project, the Project Site, and/or the performance of the Work,
including transportation, inland transit, access and egress (subject to
Section 3.1), laydown, parking, storage of materials, availability of utilities
and utility services, location of local residences and businesses, water, waste
disposal, electricity, roads, or other public goods or services, reasonably
foreseeable climatic conditions at the Project Site (subject to Section 11.1),
Applicable Legal Requirements, and the character and availability of equipment
and facilities needed preliminary to and during the prosecution of the Work.

2.8 Subcontractors and Owner Suppliers.

2.8.1 Subcontractors. Contractor may have portions of the Work performed by
Subcontractors. Contractor agrees that (a) with respect to services performed by
non-manual personnel, Contractor will only subcontract Work to Affiliates at or
below prevailing market rates for such Work or at rates otherwise approved by
Owner, and (b) pursuant to a subcontract entered into in good faith and at
market-based rates after notice to Owner and receipt of Owner’s prior consent.

2.8.2 No Privity with Owner. Owner shall not be deemed by virtue of this
Agreement or otherwise to have any contractual obligation to, or relationship
with, any Subcontractor. Contractor shall include a clause to this effect in
each Contractor Subcontract with its Subcontractors.

2.8.3 Certain Subcontracts.

2.8.3.1 Contractor Subcontracts. Contractor shall ensure that the terms of each
Contractor Subcontract with an aggregate value equal to or exceeding fifty
thousand dollars ($50,000.00) provide that it may be, without requiring the
prior consent of the relevant Subcontractor, in whole or in part, assigned and
delegated by Contractor to Owner, upon assumption of the obligations in respect
of such Contractor Subcontract by Owner, in the event of a termination of this
Agreement for any reason.

2.8.3.2 Confirmation of Performance. Contractor shall use commercially
reasonable efforts to obtain provisions in each Contractor Subcontract with an
aggregate value less than fifty thousand dollars ($50,000.00) and shall cause
each

 

  Red River Environmental Products EPC Agreement       Page 44 of 133



--------------------------------------------------------------------------------

Contractor Subcontract with an aggregate value equal to or exceeding fifty
thousand dollars ($50,000.00) to provide, upon notification to the
Subcontractor, that if: (a) this Agreement has been terminated for any reason,
and (b) Owner or its designee shall thereafter be assuming Contractor’s
obligations in full under such Contractor Subcontract, then such Subcontractor
shall continue to perform its responsibilities under such Contractor Subcontract
for the benefit of Owner or its designee and such Subcontractor shall recognize
Owner or its designee as being vested with all the rights and responsibilities
of Contractor from and after such assignment and assumption of such Contractor
Subcontract.

2.8.3.3 Notice. Within 30 days of the execution of a Contractor Subcontract with
an aggregate value less than fifty thousand dollars ($50,000.00), Contractor
will give Owner notice of the identity of the Subcontractor if it will be
providing Work that will be physically incorporated into the Project, will be
valued in excess of ten thousand dollars ($10,000.00) and will not permit
assignment of its Contractor Subcontract in accordance with Sections 2.8.3.2
(a) and (b).

2.8.4 Purchase Orders and Subcontracts. Contractor shall furnish to Owner a copy
of each Contractor Subcontract with an aggregate value equal to or exceeding
fifty thousand dollars ($50,000.00) entered into by Contractor within 14 days
following Contractor entering into such Contractor Subcontract. Such copy is for
informational purposes only and Owner shall not have any liability with respect
thereto, including the terms and condition (or lack thereof) of such Contractor
Subcontract. Thereafter, Contractor shall furnish to Owner a copy of any
amendment or supplement to any such Contractor Subcontract within 14 days after
entering into such amendment or supplement. Contractor shall also provide to
Owner a list of all Contractor Subcontracts that it is a party to for Contractor
Equipment and Materials that are incorporated into the Project. Such list will
identify the Subcontractor and describe that portion of the Work provided by
such Subcontractor. Such list will be delivered within 30 days of Phase 2 Notice
to Proceed and shall be periodically updated by Contractor through Final
Completion.

2.8.5 Subcontractor Warranties. Contractor shall use reasonable commercial
efforts to procure from all Subcontractors entering into a Contractor
Subcontract with an aggregate value equal to or exceeding fifty thousand dollars
($50,000.00) warranties substantially similar (in length and in scope) to those
required of Contractor under Article 9. All such warranties shall be enforceable
by Contractor or, as noted in the proviso in the next sentence and in the
sentence thereafter, by Owner. Contractor shall enforce all Subcontractor
warranties itself and/or on behalf of Owner prior to Substantial Completion of
the Work to which such warranty relates. Owner shall have the right to enforce
such warranties after Substantial Completion of the Work to which such warranty
relates and prior to such time if Contractor fails to do so following Notice
from Owner and an

 

  Red River Environmental Products EPC Agreement       Page 45 of 133



--------------------------------------------------------------------------------

opportunity for Contractor to cure. At the earlier of (a) Substantial Completion
of the Work to which such warranty relates, or (b) the date of termination of
this Agreement, Contractor shall assign to Owner its rights under any and all
Subcontractor warranties that continue after such date. Contractor shall secure
such assignment from each Subcontractor, and at the earlier of (i) Substantial
Completion of the Work to which such warranty relates or (ii) the date of
termination of this Agreement, Contractor shall deliver to Owner copies of all
Contractor Subcontracts providing for warranties that continue in effect after
such date.

2.8.6 Subcontractor Insurance. Contractor shall require all Subcontractors who
perform activities on the Project Site to obtain, maintain and keep in force
throughout the time during which they are engaged by Contractor such insurance
coverages as are set forth in Appendix Q in addition to those that are normal
and customary under Professional Standards for the portion of the Work to be
performed on the Project Site by such Subcontractor.

2.9 Insurance. Contractor shall obtain and maintain in full force and effect
during the Term of this Agreement (or for such other term as may be required
under Appendix Q) insurance in accordance with, and meeting the requirements set
forth in, Appendix Q. Contractor’s further obligations with respect to insurance
are also set forth in Appendix Q. In addition, the foregoing provisions
requiring Contractor to obtain or maintain insurance shall not be construed in
any manner as waiving, restricting or limiting the liability of Contractor as to
any obligations imposed under this Agreement, whether or not the same are, or
may be, covered by insurance.

2.10 Compliance with Applicable Legal Requirements. Contractor shall comply with
all Applicable Legal Requirements in connection with its performance of the
Work.

2.11 Real Estate. Contractor acknowledges that it does not require rights to use
any real estate, including any easements or access rights for other property,
which is not included in the Project Site in order to perform the Work,
including areas for storage, parking and construction laydown.

2.12 Use of Project Site.

2.12.1 Use and Restoration. Contractor shall perform the on-site Work at the
Project Site, subject to any restriction thereon specified in Appendix J, and
shall not conduct activities or store equipment or materials unrelated to the
Work at the Project Site. Contractor shall restore the Project Site to the final
landscape plan and Project Site plan as developed by the Contractor and approved
by the Owner with respect to the Phase 2 Work. As soon as practicable after the
Substantial Completion Date, Contractor shall clear the Project Site of
Construction Aids and surplus materials except as needed for Final Completion.
Within

 

  Red River Environmental Products EPC Agreement       Page 46 of 133



--------------------------------------------------------------------------------

30 days after the Final Completion Date, Contractor shall remove all of its
Construction Aids and surplus Materials from the Project Site, except as
necessary for Contractor to attend to a warranty claim.

2.12.2 Site Authority. Consistent with the provisions of this Agreement and
Section 3.1, it is understood between the Parties that Contractor shall have
primary authority over the Project Site from the Phase 2 Commencement Date until
Substantial Completion has occurred. Contractor is responsible for the safety,
security and discipline of Persons and property on the Project Site from the
Phase 2 Commencement Date until Substantial Completion as provided in
Section 2.2.12. After the Phase 2 Commencement Date, Contractor will provide
access to work areas to Owner or Owner’s Contractors as reasonably required for
performance of activities to be performed by such Persons, consistent with the
proviso set forth in Section 3.1.

2.13 Record Documents. Contractor shall properly and currently maintain
accessibility to all Submittals, field change notices, requests to engineering
(and associated approvals or disapprovals), Change Orders, field test records,
and written interpretations and clarifications (collectively, “Record
Documents”) indexed and currently annotated to show all material changes made
during performance of the Work. During Phase 1 (until contractor commences
construction Work at the Project Site) Record Documents shall be maintained at
Contractor’s home office or such other location as is mutually acceptable to the
Parties. Once Contractor commences construction Work at the Project Site, Record
documents shall be maintained at the Project Site. Record Documents will be
maintained in Applicable Electronic Format. Owner, Owner Agents, and Engineers
shall have access to such Record Documents at all times during the Term and may
reasonably request paper (or portable document format (PDF)) copies of these
Record Documents. Prior to Final Completion, Contractor shall provide Owner with
surveyed as-built documents that have been conformed to construction records, as
specified in Appendix A. A copy of all Record Documents in Applicable Electronic
Format shall be provided to Owner by Contractor at the earlier to occur of
Substantial Completion or termination of this Agreement.

2.14 Submittals.

2.14.1 Review. Contractor shall submit to Owner for review in accordance with
the accepted schedule of submissions, copies of Submittals as specified in
Appendix A with respect to the Work, which shall bear the required information
that Contractor has satisfied Contractor’s responsibilities under this Agreement
with respect to the review of the submission. Title block information on all
Submittals shall be as agreed between Owner and Contractor. The data shown on
Submittals shall be materially complete with respect to quantities, dimensions,
specified performance and design criteria, materials, and similar data to enable
Owner to review the information as contemplated by Section 2.14.3.

 

  Red River Environmental Products EPC Agreement       Page 47 of 133



--------------------------------------------------------------------------------

2.14.2 Variations. At the time of each submission, Contractor shall specify in
writing each variation that the Submittal has from the requirements of
Appendix A, and in addition, shall cause a specific notation to be made on each
submittal submitted to Owner for review of each such variation.

2.14.3 Due Consideration. Owner shall review Submittals within the time-period
specified in Appendix A, but review by or on behalf of Owner shall be only for
conformance with the design concept of the Project and for compliance with this
Agreement and shall not extend to means, methods, techniques, sequences, or
procedures of construction (except where a specific means, method, technique,
sequence, or procedure of construction is indicated in or required by this
Agreement). The review of a separate item as such shall not indicate approval of
the item or the component in which the item functions. Contractor shall give due
consideration to Owner’s comments and make reasonable changes or corrections
required by Owner, and resubmit as required to reflect such Owner changes or
corrections. Upon re-submission, Contractor shall direct specific attention in
writing to revisions to Submittals. Owner will not have any responsibility or
liability for the accuracy or completeness of any Submittal, or for any defect,
deficiency thereof or for any failure of such Submittal to comply with the
requirements of this Agreement, notwithstanding any review or comment on its
part.

2.14.4 Applicable Electronic Format. Submittals by Contractor to Owner shall be
made in accordance with Appendix A, the provisions of this Agreement, and, as
applicable, in the Applicable Electronic Format.

2.15 Separate Contractors and Activities By Owner

2.15.1 Separate Work. Owner will perform, either with its own forces or through
other contractors and subcontractors, the activities described as work or
services to be provided by or on behalf of Owner, the Multi Hearth Furnace
Supplier and the Transmission Provider and as work or services to be provided by
the Owner in Appendix A.

2.15.2 Integration. Contractor shall use reasonable efforts to arrange the
performance of the Work so that the Work and the work of Owner’s forces or any
of its Separate Contractors are properly coordinated, joined in an acceptable
manner and performed in the proper sequence without any disruption or damage to
the Work, or any work of Owner’s forces or its Separate Contractors.

2.15.3 Coordination. Contractor shall coordinate the activities of Contractor’s
and its Subcontractors’ forces on the Project Site with the activities of
Owner’s forces and each of its Separate Contractors for the Owner activities
defined in Appendix A such that the Work of Contractor and the work of such
Owner’s forces or Separate Contractors are performed in accordance with

 

  Red River Environmental Products EPC Agreement       Page 48 of 133



--------------------------------------------------------------------------------

the Project Schedule; provided, that Owner timely provides Contractor with the
information reasonably requested in respect of activities of Owner and its
Separate Contractors, and that Owner gives Contractor timely and reasonable
notice of activities that would require such coordination. For the avoidance of
doubt, Contractor shall have final authority over the coordination of activities
on the Project Site; provided, however, if Contractor’s exercise of such
authority delays Owner in performing its obligation such that Owner cannot
reasonably perform an obligation hereunder in accordance with the Project
Schedule, Contractor will not be entitled to a Change Order on account thereof
nor relief from its performance obligations hereunder.

2.15.4 Owner Contractor Storage and Laydown. Contractor shall afford all of
Owner Suppliers and Owner’s Separate Contractors reasonable opportunity for
storage of their materials and equipment and for performance of their work on
the Project Site. Owner shall direct all Owner Suppliers and Separate
Contractors to cooperate with Contractor and to avoid actions that could
unreasonably interfere with the activities of Contractor. Owner will provide
Contractor with the storage and laydown requirements of Owner’s Separate
Contractors.

2.16 Transportation Costs. Contractor shall arrange and pay for all
transportation, inland transit, storage and handling costs of every kind and
nature in connection with the Work (other than as provided for in an Owner
Contract)

2.17 Labor Matters. Contractor shall manage its labor workforce and its
Subcontractor’s labor workforce at the Project Site in accordance with the Labor
Plan. Subject to Article 11, Contractor shall be responsible for managing all
labor relations matters relating to the Work on or about the Project Site
(including labor relations matters involving Owner’s Appendix A activities and
Owner’s operating personnel who are subject to Contractor’s supervision control
and technical direction during start-up and testing). Contractor shall advise
Owner promptly (and vice versa), in writing, of any actual, anticipated, or
threatened labor dispute that might affect the completion of the Work in
accordance with the Project Schedule. Costs incurred by Contractor under this
Section for legal defense in matters not involving its own Personnel or its
Subcontractor’s Personnel will be reimbursable by Owner if Owner directs
Contractor to undertake such legal action.

2.18 Discipline and Protection. Contractor shall enforce strict discipline and
good order among its employees, its Subcontractors’ employees, Owner Supplier
employees and any other Persons carrying out portions of the Work on the Project
Site and provide for the protection and maintenance of the Work and Owner
Equipment and Materials on the Project Site and of all Persons and property
related thereto. Contractor shall at all times take reasonable and appropriate
actions to prevent any unlawful or disorderly conduct by or amongst its
employees and those employees of Subcontractors and Owner Suppliers on the
Project Site. Contractor shall not permit the employment, by it or its
Subcontractors, of unfit Persons or Persons not skilled in tasks assigned to
them. Owner shall do the same in respect of its Separate Contractors who are
performing work on the Project Site.

 

  Red River Environmental Products EPC Agreement       Page 49 of 133



--------------------------------------------------------------------------------

2.19 Security. Beginning on the date during Phase 1 that Contractor begins
Project Site mobilization, Contractor shall be responsible for and shall take
precautions and measures as may be necessary to secure the Project Site at all
hours, including evenings, holidays and non-work hours, including the
requirements specified therefor in Appendix A; provided, however, upon
Substantial Completion, access to and security the Project will be the
responsibility of Owner, and Contractor shall observe the requirements imposed
by Owner, which shall be consistent with Prudent Industry Practices. Contractor
is not entitled to rely on security provided by Owner prior to the Substantial
Completion Date. Contractor shall erect, maintain or undertake, as required by
existing conditions and the performance of this Agreement, all reasonable
safeguards for safety and protection, including banners, lighting, CCTV
monitoring, security patrols, controlled access, posting danger signs and other
warnings against hazards, promulgating safety regulations, and notifying Owner
and users of nearby sites and utilities.

2.20 Project Site Fire Protection. Without limiting Contractor’s obligations
pursuant to Appendix A, beginning on the date during Phase 1 that Contractor
begins Project Site mobilization, Contractor shall be responsible for providing
all fire protection services, including liaison with the local fire and
emergency authorities, necessary to safeguard and protect the Project Site until
the earlier of (a) Substantial Completion, or (b) termination of this Agreement.
Contractor shall provide a Project Site fire protection plan for Owner’s review
and comment no later than 14 days following the Phase 2 Commencement Date.
Contractor shall give due consideration to Owner’s comments and modify the plan
appropriately.

2.21 Coordination and Transition. At least 6 months prior to the Required
Substantial Completion Date, Contractor shall deliver to Owner a proposed plan
that provides for the coordination of (a) Contractor’s access to and use of the
Project Site for performance of the balance of the Work consistent with
Section 6.4.1 and consistent with the right of Owner to operate the Project in
the ordinary course of business, and (b) the security forces, facilities and
safety procedures of the Parties that will be in effect for the remainder of the
Term. Contractor and Owner shall thereafter agree on the final plan no later
than 3 months prior to the projected date of Substantial Completion. Such plan
shall provide for separate access gates to the Project and parking for Owner’s
administrative, operations and/or maintenance personnel, and other Personnel
entering the Project Site in connection with the business operations of Owner
and/or the operations and maintenance of the Project in the ordinary course of
business, as well as plans for fencing or other methods of separating operations
and construction areas, and after Substantial Completion, for separate access
gates and parking for the Affiliates, employees, Owner Agents, and independent
contractors of Owner.

 

  Red River Environmental Products EPC Agreement       Page 50 of 133



--------------------------------------------------------------------------------

2.22 Surplus Equipment and Materials. Any surplus Equipment or Materials at
Final Completion that Owner does not advise Contractor it wants to retain shall
be sold by Contractor, and the proceeds thereof (net of reasonable sales costs)
shall be promptly remitted to Owner. The net proceeds remitted to Owner will be
deducted from the Total Work Cost.

 

  Red River Environmental Products EPC Agreement       Page 51 of 133



--------------------------------------------------------------------------------

ARTICLE 3

OWNER’S OBLIGATIONS

3.1 Project Site. In accordance with the Project Schedule, beginning on the
Phase 2 Commencement Date Owner shall make available, and provide and maintain
access to, the Project Site as required by Contractor for the performance of the
Work, including access to the portions of the Project Site required to effect
those interconnections of the Project to the Utility Facilities, provided,
however, Contractor’s access is subject to Owner’s (Owner Agent’s, and the
Engineers’, as appropriate) reasonable exercise of their respective rights and
the performance of their respective obligations under and in accordance with
this Agreement, including (a) to inspect the Work; (b) to operate and maintain
the Project on and after the Substantial Completion Date therefor whether
performed directly or pursuant to third party agreements; (c) to perform or
cause to be performed the activities identified in Appendix A, subject to
Section 2.15; (d) to prepare for, in accordance with Prudent Industry Practices,
the operation of the Project and related operations, subject to Section 2.21;
and (e) to conduct such other activities and obligations typically associated
with an owner of real property, including compliance and communication with
Governmental Authorities. Owner has disclosed the Project Site information set
forth in Appendix J to Contractor.

3.2 Permits. Owner shall obtain and pay for the Owner Permits designated in
Appendix D as Owner’s responsibility (“Owner Permits”). Contractor shall
reasonably cooperate with Owner by providing information needed by Owner in
connection with Owner’s efforts to obtain the Owner Permits and once obtained
Contractor shall maintain the Owner Permits. Nothing herein shall be deemed to
limit Contractor’s obligations with respect to the Environmental Compliance
Requirement or any other any Performance Requirement.

3.3 Owner Insurance. Owner shall obtain and maintain the insurance coverages as
described in the applicable portion of Appendix Q (“Owner Insurance”).

3.4 Owner Taxes.

3.4.1 Payment of Taxes. Owner shall administer and pay Taxes properly imposed by
any taxing authority on Owner or required to be collected or paid by Owner,
including Taxes: (a) that constitute property taxes, real or personal, assessed
on the Equipment, Materials, the Project, and the Project Site, (b) that are
measured by the sale of products or electricity from the Project, (c) upon
services or labor provided by Owner (other than by Contractor or any
Subcontractor) in connection with the Project, and (d) upon the gross receipts
(except taxes on gross receipts that are deemed to be Sales Taxes) or net income
of Owner (collectively “Owner Taxes”).

 

  Red River Environmental Products EPC Agreement       Page 52 of 133



--------------------------------------------------------------------------------

3.4.2 Sales Taxes. With respect to Sales Taxes, Owner shall, in a timely manner
as reasonably required by Contractor in order to purchase items as necessary to
comply with the Project Schedule: (a) furnish to Contractor all exemption
certificates, information and reports required to be submitted to appropriate
taxing authorities in connection with Sales Tax exemptions or rebates necessary
for Contractor to perform its obligations with respect to Sales Tax rebates and
exemptions, and (b) reimburse Contractor in connection with an Application for
Payment for the full amount of Sales Taxes properly paid by Contractor in
accordance with this Agreement (recognizing Contractor’s obligation to seek and
obtain Sales Tax exemptions as described in Section 2.2.9). provided however,
that it is expressly understood that Contractor’s Phase 2 Price Fixed Component
includes all sales tax for items that are not directly incorporated in the Work,
such as sales tax on rental equipment and sales tax for subcontracted services
included in the Contractor’s Price fixed Component. Contractor shall use
commercially reasonable efforts to minimize Sales Taxes and cooperate with Owner
in its efforts to minimize Sales Taxes.

3.5 Start-up Personnel. Owner shall provide operations and maintenance Personnel
in accordance with Appendix A and the phase-in plan to be developed in
accordance with Section 2.2.2.1 to operate and maintain the Project with
Contractor’s assistance during the Startup Period. Such Personnel will have the
qualifications and experience required pursuant to Appendix A. Such phase-in
plan may be subsequently adjusted by agreement of the Parties; provided,
however, Contractor must give Notice thereof to Owner as soon as reasonably
practicable but not less than 3 months in advance of any proposed adjustment.
Scheduling of such Personnel shall be undertaken by Owner and with due regard
for minimizing overtime. Such Personnel shall be trained by Contractor and shall
assist Contractor by performing normal operating, testing, check-out and
maintenance duties during the Startup Period. If any of the Personnel provided
by Owner do not satisfy the criteria set forth in Appendix A, Contractor shall
provide a detailed Notice describing any such deficiency to Owner as soon as
practicable, and, for adequate cause stated, Owner shall replace such Personnel
for training by Contractor promptly under the circumstances. Until the
Substantial Completion Date, Contractor shall be responsible for technical
direction of Owner’s operations Personnel. The provision by Owner of such
Personnel shall not relieve Contractor of its obligations under the Agreement.

3.6 Owner Project Manager and Owner Engineer. Owner shall designate by Notice to
Contractor (a) a full-time Owner employee or consultant to serve as Owner’s
project manager (“Owner Project Manager”), and (b) the Owner Engineer. Owner may
by Notice to Contractor change the Owner Project Manager or the Owner Engineer.
The Owner Project Manager shall be Owner’s representative who after the
commencement of construction hereunder at the Project Site shall be located at
the Project Site. The Owner Project Manager shall have authority to act on
behalf of Owner with respect to day-to-day decisions in the ordinary course of

 

  Red River Environmental Products EPC Agreement       Page 53 of 133



--------------------------------------------------------------------------------

business; provided, however, the Owner Project Manager has no authority to
execute Change Orders or amend this Agreement. Further, the Owner Project
Manager will be responsible for furnishing information on a timely basis as
reasonably requested by Contractor that is required by this Agreement to be
provided by Owner to Contractor, and will have the authority to agree upon
procedures for coordinating Owner’s efforts with those of Contractor. Neither
the Owner Project Manager nor the Owner Engineer shall be Owner’s Authorized
Representative unless specifically appointed to such position by Owner.
Contractor may rely upon the actions of the Owner Project Manager taken within
the authority set forth in this Section 3.6. Any communication (including a
Notice) given to the Owner Project Manager shall be deemed to be given to Owner.

3.7 Interconnection.

3.7.1 Out of Scope Interconnection Facilities and Utility Connections. Upon
completion of the site preparation and grading activities by Contractor with
respect to that portion of the Project Site to be utilized for the Transmission
Facilities, which activities shall be performed as part of Phase 2 and in
accordance with the Project Schedule and other applicable provisions of this
Agreement, Owner shall be responsible for the installation, operation and
maintenance of the Transmission Facilities and for payment of all fees to be
paid to Utility Facilities providers for interconnection of the Project. Owner
is responsible for ensuring the Transmission Facilities and the Utility
Facilities, as set forth in Appendix A, are available in accordance with the
Project Schedule. Prior to the date specified therefor in the Project Schedule,
Owner shall cause the Transmission Owner or other transmission service provider
to take from the Project the net electricity generated during the Startup
Period. The Project Schedule shall include the date when back-feed power will
commence.

3.7.2 Transmission Facilities. Contractor shall coordinate with the Transmission
Owner under the Interconnection Agreement with respect to the implementation and
timely completion of activities to be conducted thereunder, including inspection
and start-up of the Contractor Transmission Facilities. Contractor shall give
Owner no less than 30 days’ prior initial Notice that Contractor is ready for
energization and backfeed power. Contractor shall coordinate the supply thereof.
Contractor shall coordinate and arrange for any requirements for access to the
Project by the Transmission Owner or its designees as required by the
Interconnection Agreement. Contractor shall cooperate with Owner, and cooperate
and coordinate with the Transmission Owner and their respective designees in
order to provide for the timely completion of the Contractor Transmission
Facilities connection with these interconnection activities.

 

  Red River Environmental Products EPC Agreement       Page 54 of 133



--------------------------------------------------------------------------------

3.8 Startup Period.

3.8.1 Startup Period; Pre-Commercial Energy. The “Startup Period” for the
Project means the period from the Mechanical Completion Date until the
Substantial Completion Date. Owner has all right, title and interest to all
revenue resulting from the activated carbon product and electricity generated
(net of auxiliary loads) by the Project, and Contractor shall have no right to
any such product or electricity or to the proceeds of the sale of such.
Contractor shall make reasonable efforts to maximize the production of activated
carbon product and the production of electricity by the Project during the
Startup Period consistent with Contractor’s obligations to perform the Work on
schedule and on budget. Contractor shall be credited for such production as
detailed in Section 8.2.1.

3.8.2 Waste. Owner shall be responsible for the handling, transportation and
placement of, in accordance with all Applicable Legal Requirements, all Coal
Waste and other wastes including cooling tower blow down and excess wastewater
generated by the operation of the Project during the Startup Period, and made
available by the Contractor to Owner at the applicable delivery point.

3.8.3. Initial Fills. Contractor shall be responsible for providing initial
fills of lubricants, chemical, fuels, etc. of plant equipment to support
start-up and initial operations. Contractor will invoice Owner on a cost
reimbursable basis for initial fills.

3.9 Hazardous Substances. In addition to Project Site information referenced in
Appendix J, Owner also shall disclose to Contractor, as information becomes
available to Owner, the existence of Hazardous Substances at the Project Site as
to which Owner has actual knowledge. Subject to Section 2.2.13, Owner shall be
and remain responsible for any Hazardous Substances that are brought onto the
Project Site by Owner or any other Person performing activities on behalf of
Owner (other than Contractor, its Subcontractors or Owner Suppliers) or that
exist on the Project Site prior to the Commencement Date or releases caused by
Owner (or any other Person acting on its behalf (other than Contractor, its
Subcontractors and Owner Suppliers)) and not in accordance with Contractor’s
direction (“Owner Hazardous Substances”), including any required Remediation
and/or site restoration in connection therewith. To the fullest extent permitted
by Applicable Legal Requirements, Owner agrees to release, defend, indemnify and
hold Contractor, its directors, officers, employees, agents, and Affiliates
harmless from and against all liability (except for any liability arising from
the negligence or intentional Release by such indemnified Persons (as set forth
in Section 2.2.13.2) arising out of Owner Hazardous Substances, or otherwise
arising out of fulfilling Owner’s obligations under this Section 3.9, whether
through suits or causes of action in a court of law or claim, complaints or
penalties arising out of a violation or alleged violation of Applicable Legal
Requirements. If Contractor discovers or encounters any Owner Hazardous
Substances, which under Applicable Legal Requirements or Professional Standards
would require Contractor to suspend Work to avoid injury to individuals or
damage to property, then

 

  Red River Environmental Products EPC Agreement       Page 55 of 133



--------------------------------------------------------------------------------

Contractor shall promptly give Notice to Owner and cease performance of the Work
in and around the affected area. Except as provided in Section 2.2.13.2,
Contractor shall have no responsibility for the removal, treatment,
transportation, disposal or Remediation of Owner Hazardous Substances.
Contractor shall not have or exert any control over Owner or interfere with
Owner or any Person acting on behalf of Owner in Owner’s performance of its
obligations or responsibilities in connection with the storage, transportation
or disposal of any Owner Hazardous Substances. Contractor shall reasonably
cooperate with Owner in connection with the Remediation by Owner of any Owner
Hazardous Substances identified at the Project Site; provided, however,
Contractor shall not be required to provide disposal services for Owner
Hazardous Substances.

3.10 Compliance with Contractor’s Rules. Not less than 1 calendar month prior to
the performance of any Work on the Project Site by Contractor, Contractor will
provide to Owner a copy of its proposed written rules regarding activities at
the Project Site that are applicable to all Persons on the Project Site prior to
Substantial Completion. Within 15 Business Days from receipt thereof, Owner will
be entitled to provide its comments thereto. Contractor shall give due
consideration to and incorporate any reasonable comments of Owner and thereafter
promptly provide Owner with a final copy of such rules. Owner and all Owner
Personnel shall comply with such final written rules and, until the Substantial
Completion Date, Owner and its Separate Contractors shall only enter the Project
Site through Contractor-controlled access points.

3.11 [RESERVED].

3.12 Performance of Owner Obligations. Owner shall perform its obligations under
Article 3 and the applicable provisions of Appendix A that appear on the Project
Schedule on or before the date specified therefor as such date may be adjusted
in accordance with this Agreement.

3.13 Compliance with Applicable Legal Requirements. Owner shall comply with
Applicable Legal Requirements in connection with the performance of its
obligations hereunder and in connection with contracting for work or services to
be performed by its Separate Contractors related to the Project.

3.14 Owner Suppliers.

3.14.1 Contract Execution. Owner is responsible for entering into the Owner
Contracts, the execution of which will not occur later than the date set forth
in Appendix B; provided, that Contractor has provided the support contemplated
by Appendix M. The Parties agree that the negotiation of such Owner Contracts is
a joint effort that requires cooperation.

 

  Red River Environmental Products EPC Agreement       Page 56 of 133



--------------------------------------------------------------------------------

3.14.2 Payment. Owner shall make payment, in accordance with the provisions of
Appendix M, of all amounts properly due to each Owner Supplier under the terms
of each Owner Contract after receipt and consideration of the recommendations
therefor of Contractor.

3.15 Discipline and Protection. Owner shall at all times take reasonable and
appropriate actions to prevent any unlawful or disorderly conduct by or amongst
its employees and those employees of its Separate Contractors at the Project
Site. Owner shall require that its Separate Contractors not employ unfit
individuals or assign individuals to tasks as to which they inappropriately
suited in connection with the performance of the activities of such Separate
Contractors.

 

  Red River Environmental Products EPC Agreement       Page 57 of 133



--------------------------------------------------------------------------------

ARTICLE 4

OWNER’S RIGHT TO INSPECT, STOP AND

RE-PERFORM WORK

4.1 Inspection. Owner and its designees will have the right to have access to
and inspect the Work, including Equipment and Materials, and to be present at
all tests and inspections at any stage of completion on the Project Site. The
participation in, or observation of, any such inspections or testing by Owner
and its designees (or any failure by Owner or its designees to participate in or
observe such inspections and testing) will not be deemed to constitute a waiver
of any of Contractor’s obligations under this Agreement or be construed as an
approval or acceptance of the Work. So long as Contractor provides reasonable
advance notice to Owner of a test or inspection (such notice may be in the form
of the identification of such test or inspection in the Project Schedule,
Monthly Progress Report or other written Submittal to Owner but must be at least
5 Business Days prior to such test or inspection), then the failure of Owner or
its designees to be present at such test or inspection will not invalidate or
otherwise adversely affect the conduct or results of such test or inspection.
Owner or its designees exercising rights pursuant to this Section 4.1 shall not
unreasonably interfere with Contractor’s performance of its obligations
hereunder.

4.2 Right to Reject and Re-Performance. Prior to the Warranty Period, if the
Work is not in conformance with the requirements of this Agreement (“Defective
Work”), then Owner may give Contractor Notice of the Defective Work. If Owner
provides Notice to Contractor that Owner requires a plan of correction for
Defective Work, then Contractor shall, within 7 Business Days after Owner’s
Notice thereof, submit a plan of correction of the Defective Work to Owner for
review and Contractor shall include in the plan of correction any reasonable
comments to such plan proposed by Owner. Contractor shall provide Notice to
Owner of any modifications or supplements to the plan of correction reasonably
implemented by Contractor. For purposes of this Agreement, “Defect,” “Defects”
or “Defective” describes Work that is not in conformance with the requirements
of this Agreement.

4.3 Defects in Owner Suppliers’ Scope. Prior to the Warranty Period, if either
Party obtains knowledge of any defect or deficiency in any Owner Suppliers’
Scope, such Party shall give Notice thereof to the other Party, and Owner shall
thereafter enforce the provisions of the applicable Owner Contract and secure
from the applicable Owner Supplier a plan of correction for such defect or
deficiency. Upon Owner’s request, Contractor shall cooperate with Owner in such
enforcement. Any legal expenses so incurred by Contractor to cooperate with
enforcement of the Owner Contract shall be a reimbursable expense.

 

  Red River Environmental Products EPC Agreement       Page 58 of 133



--------------------------------------------------------------------------------

4.4 Right to Suspend Work for Convenience. Owner may, at any time and from time
to time, by a Notice, suspend (and later reinstate) all or any portion of the
Work. Upon receipt of such Notice, Contractor shall immediately suspend its
performance of such Work consistent with a safe and orderly shut-down of such
Work. Either Party may terminate this Agreement, with such termination being
handled under Section 13.1 hereof, if (a) in the case of a suspension of all or
substantially all of the Work by Owner for convenience after the Phase 2
Commencement Date, the suspension of Work exceeds 270 days in the aggregate, or
(b) in the case of a suspension resulting from the occurrence of a Change of Law
or event of Force Majeure occurring after the Phase 2 Commencement Date, a
single suspension of all or substantially all of the Work exceeds 360 days. In
the case of either (a) or (b) above, Contractor may reassign Key Personnel
engaged in Work at the Project Site if any such suspension of the Work exceeds
75 consecutive days. If Contractor reassigns Key Personnel in accordance with
this Section 4.4, it shall use reasonable efforts to reassemble the original Key
Personnel at such time as the suspension of the Work is lifted. If the project
is suspended by Owner, Contractor shall be paid for all completed work prior to
such suspension as follows:

(a) Cost reimbursable work shall be compensated for all such work performed up
to date of suspension. For fixed price component, all milestones achieved prior
to suspension shall be paid and, in the event that a suspension lasts for more
than 30 consecutive days, Contractor shall be entitled to invoice Owner for an
equitable proportion of the applicable Milestone Payment Schedule for partially
completed Milestones.

(b) All cost resulting from the suspension of Work including on-going costs and
reasonable cost of work required to secure and protect partially completed work
but excluding time value of money, lost opportunity costs and the like, shall be
paid via change order process on a time and material basis or lump sum if
mutually agreed, provided however, to the extent reasonably possible, Contractor
shall provide advanced written notice of such anticipated cost so Owner has the
opportunity to avoid or mitigate said costs. Contractor shall use reasonable
efforts to minimize such extra costs arising from suspension, including
consultation with Owner as to potential reassignment of Contractor’s personnel
and/or suspension of the Work of Subcontractors.

4.5 Uncovering Work. Without limiting Owner’s right to inspect the Work at any
time on the Project Site, at each weekly construction meeting at the Project
Site occurring during Phase 2, Contractor shall provide to Owner a copy of
Contractor’s 3 week look-ahead schedule for Work to be performed on the Project
Site. Owner shall promptly advise Contractor in writing of those items of Work
on such look-ahead schedule that it specifically wants to witness or inspect.
For those items of Work that Owner advises Contractor that it wants to witness
or inspect, Contractor shall keep Owner reasonably apprised of changes to the
time and location of

 

  Red River Environmental Products EPC Agreement       Page 59 of 133



--------------------------------------------------------------------------------

the performance of such events. If Contractor performs any such item of Work at
a time as to which Owner did not have Notice in accordance herewith, then, upon
Owner’s written request, given within 7 days of the date on which Owner was
advised that such Work would be performed, Contractor shall expose, uncover or
otherwise test such Work as Owner may reasonably require. If Owner fails to
witness or inspect Work which it had requested the opportunity to witness or
inspect, Contractor shall be entitled to proceed with such Work and Owner shall
not be entitled to enforce its rights under this Section 4.5, except upon
issuance of a Change Order to Contractor in accordance with Article 10. With
respect to any other Work that is covered by Contractor, Contractor, at Owner’s
written request, shall uncover, expose, or otherwise make available for
observation, inspection, or testing as Owner may require. If Work is Defective,
Contractor shall (a) not be entitled to a Change Order on account thereof,
including any cost or delay associated therewith, and (b) prepare a Recovery
Plan if there is a delay in the Project Schedule. If, however, such Work is not
Defective, Owner shall issue Contractor a Change Order in accordance with
Article 10 for the associated impact, as demonstrated by Contractor in a Change
Order Request.

4.6 Right to Stop Work for Cause. Owner, by a Notice, may order Contractor to
stop performance of that portion of the Work that reasonably appears to Owner to
cause or threaten to cause an imminent danger to life or damage to property. If
it is reasonably determined by Owner that such activities of Contractor or
Contractor’s Personnel caused or threatened to cause imminent danger to life or
damage to property, Contractor shall not be entitled to a Change Order for the
associated impact. Owner’s right to stop Work under this Section 4.6 shall be
without prejudice to any other right or remedy Owner may have under this
Agreement. Once the cause of the stop work order has been resolved by
Contractor, Owner shall promptly direct Contractor to resume performance of the
Work that had been stopped. In the event that any stop work order Notice
provided hereunder is subsequently determined to not have been properly issued
in accordance with the provisions of this Section 4.6, Owner shall issue a
Change Order to Contractor in accordance with Article 10, to reflect any cost or
schedule impact, as demonstrated by Contractor in a Change Order request.

 

  Red River Environmental Products EPC Agreement       Page 60 of 133



--------------------------------------------------------------------------------

ARTICLE 5

COMPENSATION AND PAYMENT

5.1 Phase 1 Compensation. As full and complete compensation for the timely
performance of the Phase 1 Work, Owner shall pay, or cause to be paid to
Contractor, the Time and Materials Costs for the Phase 1 Work as more
particularly described in Appendix K (which amount shall be subject to Retainage
as described below). All Time and Material Costs shall be charged on an open
book basis so that Owner shall have access at all reasonable times to the backup
documentation. Subject to estimate confirmation procedure set forth in
Section 5.1.2 below, the “Phase 1 Not-to-Exceed Cost” is * and Contractor agrees
that it will not exceed this amount without Owner’s written permission obtained
after first advising Owner that the Phase 1 Not-to-Exceed Cost is likely to be
exceeded and the reason therefore. Owner shall have the right to adjust scope
and otherwise revise the Phase 1 Work (including deliverables) in order to keep
the cost of the Phase 1 Work within or as close to the Phase 1 Not-to-Exceed
Cost as possible, and Contactor shall reasonably cooperate in efforts to reduce
the cost of Phase 1 Work so as to complete the Work in the most cost effective
manner possible and avoiding duplication of effort to the extent possible. It is
understood, however, that Contractor does not guarantee that the Phase 1 Work
can be completed within the Phase 1 Not-to-Exceed Cost. In no event shall the
total Compensation paid for the Phase 1 Work (exclusive of any Change Orders)
exceed the Phase 1 Maximum Guaranteed Price of *, and upon payment to Contractor
for the Phase 1 Work of an amount equal to the Phase 1 Maximum Guaranteed Price,
Contractor shall complete the remainder of the Phase 1 Work hereunder and
provide all Phase 1 deliverables without further Compensation from Owner.

5.1.1 Time and Materials Costs. Time and Materials Costs shall be paid to
Contractor based upon the actual time incurred to perform the Phase 1 Work, the
time charges set forth in Appendix K and the actual materials costs incurred by
Contractor to perform the Phase 1 Work. As more fully set forth in the Appendix
K, the time charges for labor will be billed at actual rates plus fixed markups.
All subcontracts, Materials and expenses otherwise incurred in Phase 1 shall be
reimbursed at cost without mark-up or premium/profit. Time and Materials Costs
must be charged by Contractor in accordance with its generally applicable
policies and procedures set forth in Appendix K, or in the absence of a specific
policy or procedure, be consistent with charging practices customarily employed
by Contractor in the execution of its other power projects. Contractor shall be
compensated for all Time and Materials Costs incurred in connection with
completion of the Phase 1 Work in accordance with the Project Schedule for the
Phase 1 Work. Contractor shall not be compensated for (a) any Time and Materials
Costs incurred to make-up a delay in the Phase 1 Project Schedule that is due to
fault or error of Contractor or (b) Time and Materials Costs incurred to correct
Phase 1 Defective Work. Time and Materials Costs shall be subject to the
criteria and limitations set forth in Appendix K. Time and Materials Costs
payments shall be subject to Retainage as provided below.

 

  Red River Environmental Products EPC Agreement       Page 61 of 133



--------------------------------------------------------------------------------

5.1.2 Confirmation of Phase 1 Not-to-Exceed Cost and Maximum Guaranteed Price.
Contractor has based its Phase 1 Not-to-Exceed Cost and Phase 1 Maximum
Guaranteed Price upon information supplied by Owner to date. Upon execution of
this Agreement or on the date that a Limited Notice To Proceed (“LNTP”) is
issued for the Phase 1 Work, Contractor shall have eighteen (18) Business Days
(the “Review and Transition Period”) to review all of Owner’s engineering
completed to date to satisfy itself with the status of such work and the amount
of Work required to complete Phase 1. Within two (2) Business Days of the end of
the Review and Transition Period, Contractor shall confirm in writing that the
Phase 1 Not-to-Exceed Cost and the Phase 1 Maximum Guaranteed Price are
confirmed or, if not, advise of Contractor’s new Phase 1 Not-to-Exceed Cost and
Phase 1 Maximum Guaranteed Price and the reasons for such changes. Owner shall
have five (5) Business Days to either accept or reject any revised Phase 1
Not-to-Exceed Cost or Phase 1 Maximum Guaranteed Price. If Owner rejects the
revised Phase 1 Not-to-Exceed Cost or Phase 1 Maximum Guaranteed Price, Owner
shall have the right to terminate this Agreement with no further liability to
Contractor; provided, however, that Owner shall pay Contractor for its Work up
to such date of termination, including the Work done to confirm Contractor’s
Phase 1 Not-to-Exceed Cost and Phase 1 Maximum Guaranteed Price. If Owner
accepts a revised Phase 1 Not-to-Exceed Cost and/or Phase 1 Maximum Guaranteed
Price for Phase, the revised amounts shall replace the amounts set forth above
in Section 5.1.

5.1.3 Changes in Phase 1 Compensation. Contractor shall not be entitled to any
change or adjustment to the rates or methods of calculation of its Time and
Materials Costs unless included as part of a Change Order approved by Owner or
mandated as a result of the resolution of a Dispute related thereto in favor of
Contractor. It is understood, however, that if the scope of Work requested by
Owner in Phase 1 is changed so as to increase the amount of Phase 1 Work,
Contractor cannot assure that Work associated with such expanded scope can be
completed within the Phase 1 Maximum Guaranteed Price. Should the Owner request
a Change that in Contractor’s judgment expands the Scope of Phase 1 Work,
Contractor shall, in addition to complying with the Change Order provisions of
this Agreement, promptly notify Owner whether such expanded scope will require
an increase in the Phase I Guaranteed Maximum Price.

5.1.4 Phase 1 Monthly Payments. Subject to Section 5.4, the Compensation for
Phase 1 will be paid to Contractor in monthly installments upon completion and
delivery to Owner of Applications for Payment in accordance with the payment
procedures set forth in this Agreement.

 

  Red River Environmental Products EPC Agreement       Page 62 of 133



--------------------------------------------------------------------------------

5.1.5 Phase 1 Applications for Payment. On the first Tuesday after the first
Monday of a calendar month, Contractor shall submit to Owner an Application for
Payment filled out and signed by Contractor Each Application for Payment shall
describe (i) all Work completed, the associated Time and Materials Costs for
such Work and the sum of all prior payments made by Owner to Contractor through
the last day of the prior month, (ii) the amount of Time and Materials Costs
owed to Contractor based upon the completed Work, and (c) any amount due for
which payment was withheld from an earlier payment and where the cause for such
withholding no longer applies. The aggregate amount of Compensation for Phase 1
Work for which Contractor may submit a monthly Application for Payment will not
exceed the Phase 1 Not-to-Exceed Cost without the prior written approval of
Owner, which approval will not be withheld unless the scope of Work for Phase 1
is changed pursuant to a Change Order. The Phase 1 Maximum Guaranteed Price will
be adjusted a necessary in connection with any Change Order.

5.1.6 Phase 1 Progress Reports. Each Application for Payment submitted by
Contractor for Phase 1 Work must be supported by documentation (updated
schedule, Earned Value System Report, progress curves, Payroll backup)
supporting the invoice and indicating the progress accomplished during the
invoicing period. A monthly progress report in accordance with Appendix A for
the month preceding the Application for Payment will be delivered to the Owner
not later than the second Friday following Contractor period closing date. Such
progress report shall also include a good faith forecast of (i) the estimated
Time and Materials Costs that Owner will be liable to pay to Contractor, and
(ii) the payments to be required to be made under all of the Owner Contracts, in
each case, for the 90 day period commencing with the month following the month
in which the Application for Payment is submitted. It is recognized that
forecasts are forward-looking projections and variances from such forecasts
shall not affect Owner’s payment obligations hereunder.

5.1.7 Phase 1 Lien Waivers. With each Application for Payment submitted by
Contractor for Phase 1 Work, Contractor shall deliver to Owner and any title
company specified by Owner a waiver and release of Liens in the form of
Appendix I-11, duly executed and acknowledged by Contractor and those
Subcontractors with an aggregate contract value equal to or exceeding fifty
thousand dollars ($50,000.00) in order to assure an effective release of
mechanics’ or materialmen’s Liens in respect of the Work performed in the
preceding month in accordance with the laws of the State of Louisiana. In
addition, Contractor shall deliver to such title company a duly executed and
acknowledged Contractor’s statement satisfying all Applicable Legal Requirements
identifying each of the Subcontractors, the value of such subcontract, the
amounts paid to date, and the balance of the amount due or to become due to
each, and a statement that all undisputed payments then due and owing have been
made to such Subcontractors in accordance with the terms of the applicable
Contractor subcontract as of the date of such statement; provided, that Owner
has made all undisputed Compensation payments when due.

 

  Red River Environmental Products EPC Agreement       Page 63 of 133



--------------------------------------------------------------------------------

5.1.8 Other Documentation. Each Application for Payment submitted by Contractor
for Phase 1 Work must be fully completed and also include the following in form
and substance reasonably satisfactory to Owner:

(a) a duly executed Contractor’s certification stating that it has reviewed all
financial information contained in the Application for Payment as true, correct
and complete;

(b) a copy of all invoices pursuant to which Contractor has paid Sales Taxes for
which it seeks reimbursement;

(c) information in such detail and with such backup as indicated in Appendix I-2
so as to allow Owner to sign off on the reconciliation and verification of Time
and Materials Costs;

(d) such other information as may be reasonably required by Owner.

5.1.9 Failure to Comply. To the extent Contractor fails to comply with the
foregoing requirements with respect to timely submission of documentation with
the Application for Payment, Owner shall, after issuing a Notice to Contractor,
be entitled to withhold an equitable portion of the payment due to Contractor up
to 25% of the amount of the Application for Payment unless and until such
documentation is provided.

5.1.10 Phase 1 Retainage. Contractor agrees that * of the Time and Materials
Costs otherwise payable to Contractor during Phase 1 shall be retained (the
“Phase 1 Retainage”) by Owner out of each payment in respect of the Phase 1
Work. Owner shall have the right to apply the Retainage so withheld to satisfy
any payment obligation of Contractor under this Agreement that is not paid when
due hereunder. Upon satisfactory completion of the Phase 1 Work, the Phase 1
Retainage withheld during Phase 1 shall be paid to Contractor with the final
Phase 1 payment, other than Phase 1 construction direct Craft Field Labor,
construction subcontractors and construction materials required in connection
with any Change Order requiring Contractor to begin construction activities as
part of the Phase 1 Work.

5.1.11 Phase 1 Compensation Inclusive. The Parties agree that the Compensation
provided for in this Section 5.1 includes all Project cost components required
for full and satisfactory completion of the Phase 1 Work other than Phase 1
construction direct Craft Field Labor, construction subcontractors and
construction materials.

 

  Red River Environmental Products EPC Agreement       Page 64 of 133



--------------------------------------------------------------------------------

5.2 Phase 2 Compensation. The Phase 2 Price shall consist of 2 components: the
Phase 2 Price Fixed Component and the Phase 2 Price Reimbursable Component. The
pricing of these two components of the Compensation for the Phase 2 Work shall
be developed as follows:

5.2.1 Phase 2 Price Fixed Component. During Phase 1, Contractor shall develop a
fixed lump sum Phase 2 Price Fixed Component for the timely performance of the
agreed Phase 2 Work (the “Phase 2 Price Fixed Component”). The Phase 2 Price
Fixed Component shall address all components of the Work aside from the Craft
Labor Cost Component which shall be paid on a cost reimbursable basis (the
“Phase 2 Price Reimbursable Component”) as set forth below. The Phase 2 Price
will include contingency on only the Phase 2 Price Fixed Component. The Phase 2
Price Reimbursable Component shall be based on a detailed estimate to be
provided to Owner (the “Phase 2 Price Reimbursable Component Estimate”). The
Phase 2 Price Reimbursable Component Estimate will be subject to an open-book
review by Owner so that included cost component factors can be reviewed and the
appropriate level of Owner Project contingency can be determined. The Phase 2
Price Fixed Component shall be based on a detailed estimate to be provided to
Owner (the “Phase 2 Price Fixed Component Estimate”). The Phase 2 Price Fixed
Component Estimate shall be subject to an open-book review by Owner so that
included cost component factors can be reviewed and the appropriate level of
Owner Project contingency can be determined. Also, in order to reduce total cost
of the Project and risk, Contractor shall advise Owner during Phase 1 of any and
all items that Contractor recommends Owner purchase in advance (e.g., crane
rentals). The items to be included in the Phase 2 Price Fixed Component include,
without limitation, the following.

5.2.2 Home office services including engineering

 

  •  

Field supervision

 

  •  

Temporary facilities

 

  •  

Field office expenses

 

  •  

Construction equipment, including heavy lift cranes (provided Owner reserves
cranes in advance as requested by Contractor)

 

  •  

Tools and consumables

 

  •  

Insurance

 

  •  

Miscellaneous expenses

 

  •  

Contingency (on fixed components, quantities, and contract risk)

 

  •  

Plant Equipment *

 

  Red River Environmental Products EPC Agreement       Page 65 of 133



--------------------------------------------------------------------------------

  •  

Bulk Materials*

 

  •  

Special tools for maintenance and recommended spare parts

 

  •  

Contractor Fee/Profit and overhead

It is understood, however, that fixing price on the items with asterisk will be
contingent upon Owner timely agreeing to commit funds early to (a) reserve
certain scarce equipment (e.g., heavy cranes), (b) fix price on volatile
commodities (alloy steel), (c) fix equipment supplier prices and other similar
issues. Any issue affecting ability to fix price shall be promptly brought to
Owner’s attention so that Owner can address expeditiously. It is further
understood that development of the cost for special tools and spare parts is
largely contingent on subsequent procurements and Owner approval of recommended
spare parts lists. As such, Contractor will provide a fixed cost estimate for
special tools and spare parts based on Contractor expertise, industry standards,
and total project equipment costs. This fixed cost estimate will be subject to
adjustment via change order following Owner approval of Contractors recommended
special tools and spare parts list. The Phase 2 Price Fixed Component shall be
developed in accordance with the mutually agreed Phase 1 Project Execution Plan
schedule.

5.2.3 Phase 2 Price Reimbursable Component. During Phase 1, Contractor shall
develop a detailed Phase 2 site “bottom up” labor estimate, itemized by
installed item of Equipment that includes for each item: (a) the expected
man-hours, by classification within each Craft Labor Category to install such
Equipment, and (b) the average apprentice and journeyman rate for each Craft
Labor Category (the “Craft Labor Cost Estimate”). As used above “item” includes
each and every individual engineered product, all non engineered procured items
and each individual bulk material item used to install and interconnect each
engineered and non-engineered item of Equipment, inclusive of all support
utility materials. All labor other than on-site Craft Labor shall be part of the
Phase 2 Price Fixed Component. Contractor shall provide Owner at the same time
it provides the Phase 2 Price Fixed Component, the Craft Labor Estimate which
shall be the basis for determining the estimated total Phase 2 Craft Labor Hours
and the Craft Labor hour target amount for the Phase 2 Work (the “Craft Labor
Hour Target”). The wage rates for the Craft Labor Cost Estimate shall be
developed by Contractor through a labor survey in the relevant region, and such
survey shall be provided to Owner upon request so that Owner and Contractor can
collectively agree on a wage rate strategy for attracting the necessary Craft
Labor. Base Craft Labor rates and per diem will be agreed upon by the Parties as
a precondition to the occurrence of the Phase 2 Commencement Date. As Work on
the Project progresses, if Contractor demonstrates to Owner that the stipulated
Craft Labor rates or per diem need to be increased to attract and retain
qualified Craft Labor based upon market conditions or can be decreased without
reducing productivity or availability of labor, the new rates will be
implemented and associated cost will be reimbursable, subject to the Craft Labor
productivity reconciliation pursuant to Section 5.2.6.

 

  Red River Environmental Products EPC Agreement       Page 66 of 133



--------------------------------------------------------------------------------

5.2.4 Payment of Phase 2 Price Fixed Component. The Phase 2 Price Fixed
Component shall be paid to Contractor in accordance with the Milestone Payment
Schedule set forth in Appendix G. The Milestones and Milestone Payment Schedule
shall be developed and agreed during Phase 1. The objective of the Milestone
Payment Schedule shall be to assure that payments made by Owner to Contractor in
respect of the Phase 2 Price Fixed Component reflect the value of the Work
completed to the Owner and to maintain Contractor in a cash neutral position
(excluding Retainage) so that Contractor is not financing the Work. The
Milestone Payment Schedule for Phase 2 agreed upon by the Parties as part of the
Phase 1 Work shall thereafter be included in Appendix G.

5.2.5 Payment of the Phase 2 Price Reimbursable Component. Contractor shall
invoice biweekly for field Craft Labor based upon Work performed the previous
biweekly period, and Owner shall pay correct and properly documented invoices
within 15 days of receipt. Such invoices shall include, at a minimum, certified
payroll records (subject to audit) verifying pay rates.

5.2.6 Price and other Agreement Adjustments due to Change Orders. All
adjustments to the Phase 2 Price Fixed Component due to Change Orders shall be
calculated as follows:

a) Schedule Changes.

i. The Phase 2 Price Fixed Component will be equitably adjusted for schedule
delays to the extent caused by Owner. Contractor shall provide documentation of
costs incurred for schedule extension or schedule acceleration.

b) Scope Changes

Changes initiated by Owner in the Phase 2 Work after the Phase 2 Notice to
Proceed shall generally be estimated and priced in the same manner as the
original Phase 2 Price Fixed Component was developed consistent with lump sum
contracting practices, and shall be handled as follows for the specified
situation:.

i. Unit Priced Work Where the Phase 2 Price Fixed Component was based upon unit
pricing such pricing shall be used for scope adjustments, subject to equitable
market adjustments applicable to such pricing for the quantity of unit
purchased.

 

  Red River Environmental Products EPC Agreement       Page 67 of 133



--------------------------------------------------------------------------------

ii. Engineering Scope: For Changes in the Phase 2 Work after the Phase 2 Notice
to Proceed (other than as provided in (i) above) that increase the engineering
scope, Contractor shall provide Owner with a proposed fixed price developed in
the same manner as the original Phase 2 Price Fixed Component was developed
consistent with lump sum contracting practices but if the Parties cannot agree
on the proposed lump sum, the cost of the Change shall be equitably adjusted
based upon stipulated hourly billable rates to be appended hereto as part of
Appendix K and Contractor’s documented hours worked.

iii. Equipment Materials and Subcontracts: For Changes in the Phase 2 Work after
the Phase 2 Notice to Proceed (other than as provided in (i) above) that
increase the amount of Equipment Materials or Subcontract work to be procured by
Contractor for the Project, the Phase 2 Price Fixed Component shall be adjusted
based upon the increased cost of such Equipment and/or Material or Subcontract
plus six percent (6%).

iv. *

The foregoing notwithstanding, it is understood that any Craft Labor Hours
resulting from Contractor’s error, negligence, defects or deficiencies in
engineering or in the performance of the Work (beyond that which is normal
re-work activity customary in the industry in accordance with Prudent Industry
Practices) shall not be included in the calculation of actual Craft Labor Hours
expended for determining if and to what extent the Craft Labor Hour Target has
been exceeded. Similarly, to the extent that the aggregate actual Craft Labor
Hours for Phase 2 Work included in the original Craft Labor Estimate are below
the Craft Labor Hours Target, such under run shall be to Owner’s benefit and no
adjustments shall be made unless and until the entire under run in Craft Labor
Hours has first been exhausted and then Craft Labor Hours exceed * of the Craft
Labor Hour Target.

5.2.7 Reconciliation of Actual Craft Labor Hours to Craft Labor Hour Target. In
the event that field Craft Labor productivity for performing the Phase 2 Work is
different than the Craft Labor Hour Target for Phase 2, such variances shall be
reconciled as follows:

a) *

The foregoing notwithstanding, it is understood that any expenditure of Craft
Labor hours resulting from Contractor’s error, negligence, defects or
deficiencies in engineering or in the performance of the Work (beyond that which
is normal re-work activity customary in the industry in accordance with Prudent
Industry Practices) shall not be included in the calculation of actual field
hours expended for determining if and to what extent the Craft Labor Hour Target
has been exceeded and shall not be included in (or paid by Owner as part of) the
Phase 2 Price Reimbursable Component.

 

  Red River Environmental Products EPC Agreement       Page 68 of 133



--------------------------------------------------------------------------------

5.2.8 Phase 2 Monthly Payments. Subject to Section 5.4, the Compensation for
Phase 2 will be paid to Contractor in monthly installments upon completion and
delivery to Owner of Phase 2 Applications for Payment in accordance with the
payment procedures set forth in this Agreement.

5.2.9 Phase 2 Applications for Payment. Between the 1st and 5th day of each
month during Phase 2, Contractor shall submit to Owner an Application for
Payment filled out and signed by Contractor. Each Application for Payment for
Phase 2 Work shall describe (a) all Milestones completed, the sum of all prior
payments in respect of the Phase 2 Work made by Owner to Contractor through the
last day of the prior month, (b) the amount of the Phase 2 Price Fixed Component
owed to Contractor based upon the completed Milestones and the Milestone Payment
Schedule to be agreed upon by the Parties as part of the Phase 1 Work and
attached hereto as Appendix G (the “Milestone Payment Schedule”), (c) the amount
of Craft Labor performed in the previous month including backup for the hours
worked and Wage Rates , (d) the amount for any agreed Change Order work
performed stating specifically the work performed and the change order
supporting the payment and (e) any amount due for which payment was withheld
from an earlier payment and where the cause for such withholding no longer
applies.

5.2.10 Phase 2 Progress Reports. Each Application for Payment submitted by
Contractor during Phase 2 must be supported by a monthly progress report in
accordance with Appendix A for the month preceding the Application for Payment.
Such progress report shall also include a good faith forecast of (i) the
estimated Phase 2 Price Fixed Component, and Fee installments for the Phase 2
Work that Owner will be liable to pay to Contractor, and (ii) the payments to be
required to be made under all of the Owner Contracts, in each case, for the 90
day period commencing with the month following the month in which the
Application for Payment is submitted. It is recognized that forecasts are
forward-looking projections and variances from such forecasts shall not affect
Owner’s payment obligations hereunder.

5.2.11 Phase 2 Lien Waivers. With each Application for Payment for Phase 2 Work,
Contractor shall deliver to Owner and any title company specified by Owner a
waiver and release of Liens in the form of Appendix I-11, duly executed and
acknowledged by Contractor and those Subcontractors with an aggregate contract
value equal to or exceeding fifty thousand dollars ($50,000.00) in order to
assure an effective release of mechanics’ or materialmen’s Liens in respect of
the Phase 2 Work performed in the preceding month in accordance with the laws of
the State of Louisiana. In addition, Contractor shall deliver to such title
company a duly executed and acknowledged Contractor’s statement satisfying all
Applicable Legal Requirements identifying each of the Subcontractors, the value
of such subcontract, the amounts paid to date, and the balance of the amount due
or to become due to each, and a statement that all undisputed payments then due
and owing have been made to such

 

  Red River Environmental Products EPC Agreement       Page 69 of 133



--------------------------------------------------------------------------------

Subcontractors in accordance with the terms of the applicable Contractor
subcontract as of the date of such statement; provided, that Owner has made all
undisputed Compensation payments for Phase 2 Work when due. Contractor shall
also exercise the authority granted to it pursuant to Appendix M to obtain for
Owner with each request for payment a waiver and release of Liens to the extent
of such payment, as applicable, in the form of Appendix I-11, duly executed and
acknowledged by each Owner Supplier in order to assure an effective release of
mechanics’ or materialmen’s Liens in respect of each item of Owner Suppliers’
Scope in accordance with the laws of the State of Louisiana. If Contractor is
not able to obtain such a waiver and release of Liens from any Owner Supplier,
Contractor will not recommend approval of the request for payment by such Owner
Supplier and Owner will be under no obligation to transfer funds to the Owner
Supplier payment account in respect of such request for payment.

5.2.12 Other Documentation. Each Application for Payment for Phase 2 Work must
be fully completed and also include the following in form and substance
reasonably satisfactory to Owner:

(a) a duly executed Contractor’s certification stating that it has reviewed all
financial information contained in the Application for Payment as true, correct
and complete;

(b) a copy of all invoices pursuant to which Contractor has paid Sales Taxes for
which it seeks reimbursement;

(c) information in such detail and with such backup as indicated in Appendix I
so as to allow Owner to sign off on the reconciliation and verification of
reimbursable costs and Change orders;

(d) such other information as may be reasonably required by Owner.

5.2.13 Failure to Comply. To the extent Contractor fails to comply with the
foregoing requirements with respect to submission of documentation with the
Application for Payment, Owner shall, after issuing a Notice to Contractor, be
entitled to withhold an equitable portion of the payment due to Contractor up to
the full Application for Payment amount.

5.2.14 Phase 2 Retainage. Contractor agrees that * of the Phase 2 Price Fixed
Component shall be retained (the “Phase 2 Retainage”) by Owner out of each
monthly payment for Phase 2 Work covered by the Phase 2 Price Fixed Component.
Owner shall have the right to apply the Retainage so withheld to satisfy any
payment obligation of Contractor under this Agreement that is not paid when due
hereunder. Upon Substantial Completion, the Phase 2 Retainage shall be reduced
to an amount equal to * of the value of the Punch List as determined by Owner in
consultation with Contractor. This amount will be held by Owner until the Final
Completion of the Work and shall be paid to Contractor with the final payment
pursuant to Section 5.5.

 

  Red River Environmental Products EPC Agreement       Page 70 of 133



--------------------------------------------------------------------------------

5.2.15 Phase 2 Compensation Inclusive. The Parties agree that the Compensation
provided for in this Section 5.2 includes all amounts payable to Contractor for
full and satisfactory completion of the Phase 2 Work.

5.3 Owner Supplier Payments. Invoicing for and payments to Owner Suppliers under
Owner Contracts shall be handled by the Parties in accordance with Appendix M.

5.4 Owner Review. Without prejudicing Owner’s other rights under this Agreement,
for purposes of determining the amount of payment to which Contractor is
entitled in respect of an Application for Payment, Owner shall promptly notify
Contractor concerning any invoiced amount or portion thereof that is in dispute
(including where Owner contends that there is a deficiency with respect to such
Application for Payment and/or the accompanying documentation) and of the basis
for such dispute as soon as reasonably practicable with the objective of
allowing time for the Parties to resolve such Dispute prior to the date on which
payment on the disputed matter would otherwise be due. It is understood by
Contractor that Owner’s determination under this Section 5.4 may be made in
conjunction with the Financing Parties, and the approval by the Financing
Engineer may be required prior to payment.

5.5 Payment Due Dates. Except with respect to those amounts which may have been
disputed in good faith by Owner in accordance with Section 5.4, Owner shall make
full payment of the monthly amounts invoiced by Contractor pursuant to
Section 5.1 and Section 5.2 such that payment is received by Contractor in
immediately available funds by the last Business Day of the month in which the
Application for Payment was submitted, except as provided in Section 5.2.5.

5.6 Final Payment.

Upon Final Completion, Contractor shall submit a final Application for Payment
and supporting documentation, which shall set forth all amounts due and
remaining unpaid to it and otherwise complying with the requirements of this
Agreement, accompanied by (i) a full Lien waiver and release from Contractor
that is applicable to all of the Work, conditioned solely on receipt of such
final payment, and (ii) a full lien release and waiver from each Subcontractor
for all Work performed under a Contractor Subcontract or Owner Subcontract with
an aggregate value equal to or exceeding fifty thousand dollars ($50,000.00), in
each case, in the forms attached hereto as Appendix I-11. The final Application
for Payment shall also include release of all remaining Retainage that Owner is
not entitled to retain pursuant to the terms of this Agreement.

 

  Red River Environmental Products EPC Agreement       Page 71 of 133



--------------------------------------------------------------------------------

5.7 Withholding to Protect Owner from Loss.

5.7.1 Withholding. Owner may, without prejudice to any other rights Owner may
have hereunder, after issuing a Notice to Contractor, also withhold all or any
portion of any payment to such extent as may be necessary in Owner’s reasonable
judgment to protect Owner from losses, costs, expenses or damages for which
Contractor is liable due to:

(a) unpaid overdue amounts due to Owner by Contractor under this Agreement; and

(b) Contractor Liens (with respect to Liens filed by Subcontractors) for which,
20 days after having received knowledge thereof, Contractor has failed to remove
the Contractor Lien or provide a Contractor Lien Bond.

5.7.2 Lien Title Indemnity. Notwithstanding Section 5.7.1, Owner shall release
any payments withheld because of any Lien if Contractor obtains a Contractor
Lien Bond; provided, however, other than compliance with its obligation to
deliver a Contractor Lien Bond, the posting of such Contractor Lien Bond does
not relieve Contractor of any other obligations (including its indemnity
obligations) under this Agreement.

5.8 Delinquent Payments. Payments not made when due will bear interest from the
due date thereof until the date paid at the Late Payment Rate. For the avoidance
of doubt, any portion of any payment that is disputed and not paid in accordance
with the provisions of this Agreement and subsequently determined to be payable
on the original due date thereof will bear interest in accordance with the
foregoing from the date such portion of the disputed amount was due (assuming
there had been no Dispute) until the date of actual payment.

5.9 Contractor Liens. Contractor shall cause each Contractor Lien to be canceled
or discharged of record or furnish Owner with a Contractor Lien Bond. If
Contractor does not promptly satisfy such Contractor Lien or fails to provide
Owner with a Contractor Lien Bond in lieu thereof, in any event within the
period specified in Section 5.7.1(b), then Owner may, after Notice to Contractor
and expiration of 10 days after Contractor’s receipt of such notice, cure or
release such Contractor Lien by payment of money or otherwise, and, if Owner
arranges a Contractor Lien Bond with respect to such Contractor Lien, Contractor
shall reimburse Owner for the reasonable cost of arranging such Contractor Lien
Bond within 30 days after a request therefor by Owner, if and to the extent that
Contractor was not justified in withholding the payment underlying such Lien.

 

  Red River Environmental Products EPC Agreement       Page 72 of 133



--------------------------------------------------------------------------------

5.10 Forecasts. Within ten days after the Phase 1 Commencement Date, Contractor
shall deliver to Owner a cash flow forecast covering the period from the date of
the forecast through the completion of the Phase 1 Work in the format reasonably
acceptable to Owner. Contractor shall thereafter update such forecast monthly
during Phase 1 Work, and as otherwise necessary, in the reasonable opinion of
Owner. On or before the Phase 2 Commencement Date, Contractor shall deliver to
Owner a cash flow forecast covering the period from the date of the forecast
through Final Completion in the format reasonably required by owner. Contractor
shall thereafter update such forecast quarterly during the Phase 2 Work. It is
recognized that forecasts are forward-looking projections and variances from
such forecasts shall not affect Owner’s payment obligations hereunder.

 

  Red River Environmental Products EPC Agreement       Page 73 of 133



--------------------------------------------------------------------------------

ARTICLE 6

COMPLETION AND ACCEPTANCE OF

THE WORK

6.1 Mechanical Completion.

6.1.1 Criteria for Mechanical Completion. Each of the following conditions must
be met for “Mechanical Completion” to occur:

6.1.1.1 Contractor has performed or provided: (a) the design, engineering,
procurement, permitting (in respect of Contractor Permits only), construction
and installation in accordance with this Agreement and manufacturer’s
requirements; and (b) all of the connections of all such Equipment and Materials
between and to other applicable Equipment and Materials as required by way of
piping, wiring, controls, and safety systems. In addition, Contractor shall have
assured that:

 

  (i) all such Equipment and related operating systems are individually cleaned,
leak checked, lubricated and aligned in accordance with Professional Standards;

 

  (ii) all initial fills have been completed;

 

  a. all instruments are calibrated and loop checked, and to the extent possible
without operating the equipment or Project, the plant control system has been
verified as fully operational and ready for startup;

 

  b. all electrical wiring has been checked for continuity and proper
termination, and meggered where applicable,

 

  (iv) all relays are set in their final configuration, pending operational
confirmation and adjustment;

 

  (v) all Equipment is checked out in accordance with Professional Standards and
OEM requirements;

 

  (vi) all ground checks are complete;

 

  (vii) piping and pressure vessels are hydro tested and flushed in accordance
with Professional Standards or where not possible, pressure tested using
procedures prepared by Contractor and approved by Owner;

 

  Red River Environmental Products EPC Agreement       Page 74 of 133



--------------------------------------------------------------------------------

  (viii) all motor rotation checks are complete;

 

  (ix) all electrical devices (including the generator panels) have been
energized;

 

  (x) the medium and high voltage connections to and from the step-up
transformer to the Transmission Facilities’ dead-end structure located as
provided in Appendix A have been completed, and all checks required by the
utility have been completed such that back-feed can be provided;

 

  (xi) all electrical circuits have been checked to verify that such equipment
and operating systems have been correctly installed;

 

  (xii) all Equipment is ready for initial operation, and may be so operated,
without damage thereto or to any other property and without injury to any
person;

 

  (xiii) the steam turbines are on turning gear and ready for commissioning and
start-up;

 

  (xv) an initial Punch List has been provided to Owner by Contractor, and
approved by Owner.

6.1.1.2 Contractor has completed the Work necessary to cause the Project to be
capable of starting up safely and in accordance with Applicable Legal
Requirements, OEM requirements, and Prudent Industry Practices.

6.1.1.3 Contractor has completed the training of Owner provided Personnel
designated for operating and maintenance, as required by Appendix A.

6.1.1.4 A draft Project operations and maintenance manual (O&M Manual),
including vendor O&M manuals related to the applicable Unit, has been provided
as required by Appendix A.

6.1.2 Notice and Report of Mechanical Completion. When Contractor determines
that it has satisfied the conditions for Mechanical Completion of a Unit,
Contractor shall deliver written Notice of such determination (“Notice of
Mechanical Completion”) to Owner in the form set forth in Appendix I-4. The
Notice of Mechanical Completion will contain a certification by Contractor that
it has satisfied all of the conditions for Mechanical Completion pursuant to
this Section 6.1 and Appendix A.

 

  Red River Environmental Products EPC Agreement       Page 75 of 133



--------------------------------------------------------------------------------

6.1.3 Achievement of Mechanical Completion. Within 10 Business Days of receipt
of the Notice of Mechanical Completion by Owner, Owner shall inspect the
Project, and/or cause the Project to be inspected by the Owner Engineer and/or
Owner Agents, and by its other designees, and Owner shall either: (a) deliver to
Contractor a written acceptance of Contractor’s Notice of Mechanical Completion
in the form set forth in Appendix I-3 (the “Certificate of Mechanical
Completion”), or (b) notify Contractor in writing that it disputes (or cannot
confirm) Contractor’s certification that the conditions for Mechanical
Completion have been met, stating with specificity the reasons therefor. If
Owner issues the Certificate of Mechanical Completion, the date of Owner’s
receipt of the Contractor’s Notice of Mechanical Completion shall be deemed the
“Mechanical Completion Date”. If Owner notifies Contractor that it disputes
satisfaction of the conditions for Mechanical Completion or cannot confirm
Contractor satisfaction of the conditions, then Contractor shall either promptly
undertake such action or Work as is necessary to meet or verify such conditions
and issue another Notice of Mechanical Completion to Owner or refer the matter
to dispute resolution in accordance with this Agreement. In the event Contractor
prevails in the Dispute, the 10th Business Day following the date of Owner’s
receipt of the then applicable Notice of Mechanical Completion will be deemed
the “Mechanical Completion Date”.

6.1.4 Initial Synchronization. Contractor shall provide Owner with at least 30
days prior written Notice of the projected time or times it will attempt Initial
Synchronization of the steam turbine-generator, and 48 hours prior verbal notice
of the actual time or times it will attempt Initial Synchronization.

6.2 Substantial Completion.

6.2.1 Criteria for Substantial Completion. Each of the following conditions must
be met for Substantial Completion to occur:

(a) Mechanical Completion has been achieved;

(b) the most recent Completed Performance Test demonstrates concurrent
achievement of (A) the Net Electrical Output Target, (B) the Activated Carbon
Compliance Requirement, (C) the Environmental Compliance Requirement,
(D) passage of the Reliability Test, all as more particularly set forth in
Appendix C and (E) compliance with all Applicable Legal Requirements applicable
to Contractor under this Agreement and necessary for the Project to be capable
of operations in compliance therewith as applicable and in accordance with
Appendix C, all as more particularly set forth in Appendix C;

 

  Red River Environmental Products EPC Agreement       Page 76 of 133



--------------------------------------------------------------------------------

(c) during the Completed Performance Test, (1) the Project, its individual
components, systems, subsystem and Equipment were not operated outside their
designed continuous rated limits, (2) only the normal contingent or operating
personnel performing their anticipated normal operations and maintenance
activities were required to operate and maintain the Project during the conduct
of such Completed Performance Test and (3) no temporary or special equipment
that is not part of the Work was required to conduct or complete such Completed
Performance Test;

(d) there are no Liens (except those for which a Contractor Lien Bond has been
provided in accordance with the terms of this Agreement) resulting from the
actions or failure to act of Contractor, its Personnel or any of the Owner
Suppliers, other than Liens resulting from the failure of Owner to pay all
amounts due to Contractor and/or Owner Suppliers in accordance with the terms of
this Agreement;

(e) Contractor has provided to Owner special tools and spare parts identified by
Owner after review of the special tools and supplier recommended spare parts
list provided by Contractor pursuant to Appendix A. Special tools may be
reconditioned subject to Owner approval;

(f) the final Project operations and maintenance manual and all other Submittals
required to be submitted prior to or as a condition of Substantial Completion
have been provided.

(g) Contractor has completed all Work on or with respect to the Project so that
the Project is capable of being operated in the normal course of business in
accordance with the operating procedures set forth in the Project operations and
maintenance manual and Prudent Industry Practices, except for any remaining
items set forth in the Punch List;

(h) Contractor and Owner have agreed on the final Punch List and the value of
the components of Work reflected thereon;

(i) Contractor has obtained all Contractor Permits required for Substantial
Completion; and

(j) Contractor has completed the training of Owner-provided personnel pursuant
to Appendix A.

 

  Red River Environmental Products EPC Agreement       Page 77 of 133



--------------------------------------------------------------------------------

6.2.2 Notice and Report of Substantial Completion. When Contractor determines
that it has satisfied the conditions for Substantial Completion in accordance
with Section 6.2.1, Contractor shall deliver a Notice of such determination
(“Notice of Substantial Completion”) to Owner in the form set forth in
Appendix I-4. The Notice of Substantial Completion will contain a certification
by Contractor that it has satisfied all of the conditions for Substantial
Completion pursuant to this Section 6.2 and a report with sufficient detail
(including preliminary laboratory results sufficient for a reasonable person to
conclude that there is a high probability that the final laboratory results will
confirm that the applicable conditions of Substantial Completion have been
achieved) to enable Owner to determine whether Contractor has achieved such
requirements.

6.2.3 Achievement of Substantial Completion. Within 10 Business Days of receipt
by Owner and the Owner Engineer of the Notice of Substantial Completion, Owner
shall inspect the Project, and/or cause the Project to be inspected by the Owner
Agents, Owner Engineer and/or the Financing Engineer, and Owner shall either:
(a) deliver to Contractor a written acceptance of Contractor’s Notice of
Substantial Completion in the form set forth in Appendix I-3 (the “Certificate
of Substantial Completion”), or (b) notify Contractor in writing that it
disputes Contractor’s certification that the conditions for Substantial
Completion have been met, stating the reasons therefor or cannot confirm that
such conditions have been satisfied. If Owner delivers the Certificate of
Substantial Completion, the date of the Certificate of Substantial Completion
will be deemed the “Substantial Completion Date” provided, however that for the
purposes of any Contractor delay damages for failing to cause the Substantial
Completion Date to occur prior to the Required Substantial Completion Date, such
damages shall cease to accrue on the date Owner receives the Notice of
Substantial Completion upon which the Substantial Completion Date is ultimately
achieved. If Owner notifies Contractor that it disputes satisfaction of the
conditions for Substantial Completion or cannot verify such satisfaction, then
Contractor shall either promptly undertake such action or Work as is necessary
to meet such conditions or verify satisfaction of such conditions and issue
another Notice of Substantial Completion to Owner or refer the matter to dispute
resolution in accordance with this Agreement. In the event Contractor prevails
in the Dispute, the date of Owner’s receipt of the then applicable Notice of
Substantial Completion will be deemed the Substantial Completion Date of such
Unit.

If Owner fails to respond to a Certificate of Substantial Completion within such
10 Business Day period and subsequently disputes that Substantial Completion has
been achieved, Owner shall waive any Late Substantial Completion Damages, if
any, that would have otherwise accrued for the number of days equal to the
number of days by which Owner’s response was delayed.

 

  Red River Environmental Products EPC Agreement       Page 78 of 133



--------------------------------------------------------------------------------

6.2.4 Care, Custody and Control During Dispute Resolution Regarding Substantial
Completion. In the event of a Dispute regarding whether Substantial Completion
has been achieved, Owner may elect to either take care, custody and control of
the Project or have Contractor retain care, custody and control of the Project.
If the Dispute is resolved in favor of Contractor determining that Substantial
Completion was achieved and Owner has elected to have Contractor retain care,
custody and control of the Project, then Substantial Completion will be deemed
to have occurred on the date on which Owner received Contractor’s then
applicable Notice of Substantial Completion; provided, however, turnover of the
care, custody and control of the Project to Owner will occur on the Business Day
following the day on which the Dispute is resolved. If the Dispute is resolved
in favor of Owner, Contractor shall (i) provide Owner with a Recovery Plan for
achievement of Substantial Completion, and (ii) if Owner has taken care, custody
and control of the Project, return care, custody and control of all or the
incomplete portions of the Project, in Owner’s discretion, to Contractor until
it satisfies the conditions for Substantial Completion and Owner issues the
Certificate of Substantial Completion in accordance with Section 6.2.3.

6.3 Creation of Punch Lists.

6.3.1 Project Punch List. When Contractor believes that a system is ready for
commissioning and startup, Contractor shall prepare and deliver to Owner an
initial list setting forth (a) all those certain minor, non-safety items that do
not impact the performance (including reliability, activated carbon output,
electrical power output or heat rate, operability, safety or mechanical or
electrical integrity) of the Project or compliance with Applicable Legal
Requirements, including Permits, and which remain to be performed to complete
the Work, (b) the proposed time limits within which Contractor will complete
such remaining Work, and (c) Contractor’s plan to complete such Work on or
before the Target Final Completion Date. Upon its receipt of such list, Owner
shall review the same and notify Contractor of any proposed revisions thereto.
Such list shall be subject to additions and deletions as systems are added or
completed, or as defects are identified by the Parties. Owner’s Authorized
Representative and Contractor’s Authorized Representative shall then meet,
consult in good faith and, prior to the Substantial Completion Date, agree upon
the final list and plan, including the approved time limits within which
Contractor shall perform such remaining Work and the value of the items of Work
described therein (the “Punch List”). Once the items on the Punch List have been
identified, Contractor shall promptly begin working on the items thereon. The
plan for completing the Work specified in the Punch List may be amended by
Contractor at any time prior to Final Completion upon Notice to Owner to reflect
the progress of completing such Work; provided, however, any such amendment to
the plan must reasonably provide for the completion of all such Work by the
Target Final Completion Date. The review and comment by Owner or its
representatives of any matter relating to the Punch List will not relieve
Contractor of its obligations under this Agreement.

 

  Red River Environmental Products EPC Agreement       Page 79 of 133



--------------------------------------------------------------------------------

6.4 Transfer of Possession and Control to Owner.

6.4.1 Possession and Control. On or before the Substantial Completion Date,
Contractor and Owner shall agree upon a schedule of the dates and times, if any,
when Contractor will require a partial or complete shut down of the Project or
the imposition of operating restrictions on the Project in order to complete the
Work (other than the Punch List) under this Agreement; provided, however, such
schedule will (a) provide for such partial or complete shutdown of, or the
imposition of operating restrictions on, the Project only during a scheduled
outage, if any, or off-peak hours so as to accommodate Owners’ reliance on the
activated carbon and electrical output from the Project, and (b) be subject to
the dispatch requirements of the Transmission Provider. Subject to
Section 6.2.4, on the Substantial Completion Date or the date of termination of
this Agreement, if earlier, Owner shall take and thereafter be solely
responsible for the care, custody, control, operation, and maintenance of the
Project. Following transfer of possession and control of the Project to Owner,
Contractor (and its Subcontractors and the Owner Suppliers) will have reasonable
access to the Project consistent with the schedule established in accordance
with, and the other requirements of, this Section 6.4 and the cooperation of
Owner as necessary for Contractor to complete any Work still remaining to be
performed hereunder, including the Punch List items. Following issuance of the
Certificate of Substantial Completion to Owner, Contractor shall comply with
health, safety and security rules of Owner supplied reasonably in advance
(including permit-to-work procedures and requirements), which will be consistent
with Prudent Industry Practices, regarding activities at the portion of the
Project and the Project Site so transferred and shall coordinate its activities
at such portion of the Project and the Project Site with any other Person
performing work, operation, maintenance or other activities at such location.

6.5 Final Completion.

6.5.1 Criteria for Final Completion of the Project. Each of the following
conditions must be met for “Final Completion” to occur:

(a) the Substantial Completion Date has occurred;

(b) the Completed Reliability Test demonstrates that the Project Reliability
Requirement has been achieved in accordance with the requirements of Appendix C
and Applicable Legal Requirements ;

(c) all Late Substantial Completion Damages and Performance Damages which have
been incurred have been paid by Contractor to Owner;

 

  Red River Environmental Products EPC Agreement       Page 80 of 133



--------------------------------------------------------------------------------

(d) Contractor has completed all Work and other obligations (except obligations
requiring future performance (e.g., warranty Work)), including all Punch List
items in accordance with this Agreement;

(e) Contractor has provided all Submittals as required under this Agreement; and

(f) Contractor has delivered to Owner all required final Lien waivers and
releases related to the Work as required under Section 5.2.10.

6.5.2 Notice and Report of Final Completion. When Contractor determines that it
has satisfied the conditions for Final Completion in accordance with
Section 6.5.1, Contractor shall deliver a Notice of such determination (“Notice
of Final Completion”) to Owner in the form set forth in Appendix I-4. The Notice
of Final Completion will contain a certification by Contractor that it has
satisfied all of the conditions for Final Completion pursuant to this
Section 6.5 and a report with sufficient detail to enable Owner to determine
whether Contractor has achieved such requirements with respect to the Project.

6.5.3 Achievement of Final Completion. Within 10 Business Days of receipt of the
Notice of Final Completion by Owner and the Owner Engineer, Owner shall inspect
the Project and/or cause the Project to be inspected by the Owner Engineer,
Owner Agents, and/or the Financing Engineer, and Owner shall either: (a) deliver
to Contractor a written acceptance of Contractor’s Notice of Final Completion in
the form set forth in Appendix I-3 (the “Certificate of Final Completion”), or
(b) notify Contractor in writing that it disputes Contractor’s certification
that the conditions for Final Completion have been met, or stating that it
cannot confirm such satisfaction, stating with specificity the reasons therefor.
If Owner issues the Certificate of Final Completion, the date of Owner’s receipt
of the Notice of Final Completion will be deemed the “Final Completion Date.” If
Owner notifies Contractor that it disputes satisfaction of the conditions for
Final Completion or cannot confirm such satisfaction, then Contractor shall
either promptly undertake such action or Work as necessary to meet such
conditions or verify satisfaction thereof and issue another Notice of Final
Completion to Owner or refer the matter to dispute resolution in accordance with
Article 17. In the event Contractor prevails in the Dispute, the date of Owner’s
receipt of the then applicable Notice of Final Completion shall be deemed the
Final Completion Date.

 

  Red River Environmental Products EPC Agreement       Page 81 of 133



--------------------------------------------------------------------------------

ARTICLE 7

PERFORMANCE TESTING

7.1 Performance Tests. After Mechanical Completion, Contractor shall perform,
and re-perform if necessary, the Performance Tests. All Performance Tests will
be conducted in accordance with the requirements of this Agreement and the
applicable testing requirements specified in Appendix C.

7.2 Notice to Owner. Contractor shall give Owner and the Owner Engineer at least
10 Business Days’ advance Notice of the date on which Contractor intends to
commence the initial Performance Tests to determine Substantial Completion.
Thereafter, Contractor shall give Owner and the Owner Engineer at least 5
Business Days’ advance Notice of all subsequent Performance Tests, (other than
for the Reliability Test), unless a shorter notice period is agreed to in
advance and in writing by Owner. Contractor shall notify Owner and the Owner
Engineer of such Performance Tests so that they may be present or represented to
witness and monitor all aspects of such tests.

7.3 Completed Performance Test.

7.3.1 Certain Performance Tests. After Contractor has completed Performance
Tests demonstrating compliance with all Performance Test requirements and
Project performance necessary to achieve Substantial Completion, it shall give
Notice to Owner and the Owner Engineer that it nominates such Performance Tests
as a “Completed Performance Test.” Such Notice will be accompanied by a
preliminary test report for such Completed Performance Test as soon as
reasonably practicable but in no event more than 24 hours after the completion
of such Completed Performance Test (or as soon thereafter as such reports are
first available to Contractor) providing a summary of the Performance Tests on
which it is based and including all raw data taken during such Performance
Tests, and a final test report within 30 days thereafter. A Final Completed
Performance Test report must be delivered to Owner in accordance with
Appendix C. Contractor shall include sufficient results of testing in the
preliminary test report to allow Owner to reasonably determine that there is a
high probability that the final test results will confirm that the applicable
conditions of Substantial Completion have been achieved. As soon as practicable,
but in any event within 10 Business Days after receipt of Notice by Owner and
the Owner Engineer, Owner shall give Notice to Contractor either concurring
with, indication it cannot confirm concurrence, or rejecting the Completed
Performance Test report and stating its reasons for such Notice, as the case may
be. Such procedure shall be repeated until Contractor submits a Notice
demonstrating Project performance necessary to achieve Substantial Completion or
Final Completion, as applicable. Subject to Article 17, if Contractor’s Notice
of a Completed Performance Test is rejected by Owner, such test shall not
constitute a Completed Performance Test.

 

  Red River Environmental Products EPC Agreement       Page 82 of 133



--------------------------------------------------------------------------------

7.3.2 Reliability Test. After Contractor believes that the Reliability
Requirement has been achieved, it shall give Notice to Owner and the Owner
Engineer of its belief and the specific TBD hour period of Project performance
upon which it bases its belief (such period to constitute the “Reliability
Test”). Such Notice will be accompanied by a final test report which shall
include both the raw data on which the report is based and Contractor’s analysis
of such data. As soon as practicable, but in any event within 5 Business Days
after receipt of Notice by Owner and the Owner Engineer, Owner shall give Notice
to Contractor either concurring with, or rejecting, the report and stating its
reasons for rejection of such Notice, as the case may be. Such procedure shall
be repeated until Contractor submits a Notice demonstrating Project performance
necessary to achieve the Reliability Requirement. Subject to Article 17, if
Contractor’s Notice of a Reliability Test is rejected by Owner, such test shall
not constitute a Reliability Test.

7.3.3 Individual Test Reports. After Contractor has completed any Performance
Test, it shall provide to Owner a preliminary test report for each such test as
soon as reasonably practicable but in no event more that 24 hours after the
completion of such test (or as soon thereafter as such reports are first
available to Contractor) providing a summary of such test and including all raw
data taken during such test and, if Contractor believes such test has been
passed, a final test report within 30 days thereafter. If Contractor believes
such test has been passed, Contractor shall include sufficient results of such
testing in the preliminary test report to allow Owner to determine that there is
a high probability that the final test results will confirm that such test has
been passed. Contractor shall not be required to provide an individual test
report (preliminary or final) pursuant to this Section 7.3.3 if the results of
such test are, at the same time, to be included in the reports to be provided by
Contractor pursuant to Section 7.3.1.

7.4 Repetition of Tests. (a) If a Performance Test is not conducted in
accordance with the requirements of this Agreement or fails to demonstrate that
the Project meets or exceeds the Performance Requirements required for
Substantial Completion, then Contractor shall, as part of the Work, (a) promptly
take all actions necessary to correct any deficiencies in order to cure such
failure, and (b) re-perform the Performance Tests as many times as required
until achievement of the applicable Performance Requirements is demonstrated
pursuant to this Agreement, subject, when applicable, to the determination
pursuant to Section 8.2.1 to add Buydown Amounts to the Total Installed Cost.

(b) If a Change Event causes a failure to pass a Performance Test, then
Contractor work will be reimbursed on a time and materials basis for the conduct
of a re-test.

 

  Red River Environmental Products EPC Agreement       Page 83 of 133



--------------------------------------------------------------------------------

7.5 Re-Setting of Project. Promptly after the completion of any Performance
Test, Contractor shall perform whatever Work is necessary, including re-setting
of equipment (to the extent settings were allowed to be changed during any
Performance Test) and repairs of damage or modifications caused by testing, to
ensure that the normal operating control settings and configurations for the
Project are maintained.

7.6 Operation of the Project. In the event that either (i) Contractor has not
conducted a Performance Test within thirty (30) days after the “Mechanical
Completion Date” or (b) a Performance Test has been conducted within such time
but the requirements of Sections 6.2.1 (b) and (c), above, have not been met,
then Owner shall have the right to operate and maintain the Project prior to
completion of the Performance Test to produce activated carbon and electricity
for the benefit of Owner, subject to the following conditions:

 

  (a) All costs of such operation and maintenance that would be borne by Owner
after Final Completion (including but not limited to costs of supplies, feed
stock, chemicals, fuels and lubricants, operating personnel, overhead, debt
service, taxes and transportation) shall be borne by Owner during this period of
interim operation and maintenance, and

 

  (b) This right of Owner shall not operate to, or be construed to, delay,
limit, prevent or in any way impede Contractor’s right to control the Project in
order to conduct additional Performance Tests at its discretion.

 

  Red River Environmental Products EPC Agreement       Page 84 of 133



--------------------------------------------------------------------------------

ARTICLE 8

PERFORMANCE AND COMPLETION

REQUIREMENTS, LATE SUBSTANTIAL

COMPLETION DAMAGES AND BONUS

AMOUNTS

8.1 Performance and Completion Requirements.

8.1.1 Performance Requirements. The Project shall meet the Performance
Requirements described in Sections 8.1.1.1 through 8.1.1.7 when tested pursuant
to a Completed Performance Test performed in accordance with the requirements of
Appendix C and the other provisions of this Agreement and Applicable Legal
Requirements. In addition to the foregoing, the Project must be capable of
continuous commercial operations in compliance with Applicable Legal
Requirements. The Levels of Performance Requirements shall be established by
Phase 1 Work.

The Requirements set forth in Sections 8.1.1.1 through 8.1.1.7 are the
“Performance Requirements”.

8.1.1.1 Activated Carbon Throughput Minimum. The Activated Carbon Throughput
from the Project will not be less than [            ] tons/day, when corrected
to Design Conditions (the “Activated Carbon Production Requirement”)]

8.1.1.2 Activated Carbon Quality Specification. The Activated Carbon produced
from the Project will be of a quality at least as good as the specifications set
forth in Appendix R (the “Activated Carbon Specification Requirement”).

8.1.1.3 Limestone Consumption Requirement. Limestone consumption will not result
in a Ca/S ratio in excess of [            ], when corrected to Design Conditions
(the “Limestone Consumption Requirement”).

8.1.1.4 Net Electrical Output Requirement. The Net Electrical Output from the
Project will not be less than [            ] kilowatts, when corrected to Design
Conditions (the “Net Electrical Output Requirement”).

8.1.1.5 Environmental Compliance Requirement. The Project will comply with all
requirements of the emissions table set forth in Appendix C (the “Environmental
Compliance Requirement”).

 

  Red River Environmental Products EPC Agreement       Page 85 of 133



--------------------------------------------------------------------------------

8.1.1.6 Noise Level Requirements. The Project will comply with the noise
limitations and requirements set forth in Appendix C and Applicable Legal
Requirements.

8.1.1.7 Reliability Requirement. Contractor shall perform the Work with the
objective that actual Project Reliability will be              percent
(        %) as determined in accordance with the TBD Reliability Test performed
on or before the Substantial Completion Date (the “Reliability Requirement”).

8.1.2 Required Substantial Completion Date. Contractor shall perform the Work
with the objective that the Substantial Completion Date for the Project will
occur on or before the Early Required Substantial Completion Date.

8.1.3 Target Final Completion Date. Contractor shall perform the Work with the
objective that Final Completion of the Project will occur on or before the
Target Final Completion Date.

8.2 Late Substantial Completion Damages and Buydown Amounts.

8.2.1 Late Completion Liquidated Damages. If Substantial Completion does not
occur on or before the Required Substantial Completion Date, Contractor shall
pay liquidated damages to Owner for such delay for each and every day that
elapses between the Required Substantial Completion Date and the date on which
Substantial Completion occurs (“Late Substantial Completion Damages”). The
per-day Late Substantial Completion Damages payable pursuant to this Section
shall be $              per day [less net income from product generated by the
Project after deducting all costs, including the full amount of Owner’s carrying
and other cost for debt, such net income calculated on a daily basis] provided
if the Activated Carbon Production Requirement has been achieved and the Project
is operated so as to produce activated carbon in an amount at least equal to
such Requirement level on such day, then the Late Substantial Completion Damages
for such day shall be reduced to $            . Notwithstanding the payment of
Late Substantial Completion Damages, Contractor shall continue to expeditiously
perform, repair, replace and fix the Work until Substantial Completion is
achieved. The Parties agree that it would be extremely difficult and
impracticable to determine precisely the amount of actual damages that would be
suffered by Owner as a result of Contractor’s failure to achieve the applicable
Required Substantial Completion Date. The Parties further agree that the Late
Substantial Completion Damages are a fair and reasonable substitute therefor.
The Parties agree that each is estopped to argue the invalidity,
unenforceability or otherwise question the reasonableness of the Late
Substantial Completion Damages, as they represent the allocation of risk between
the Parties and the basis of the bargain. Late Substantial Completion Damages
will not

 

  Red River Environmental Products EPC Agreement       Page 86 of 133



--------------------------------------------------------------------------------

(i) limit Contractor’s liability for its failure to perform any of its other
obligations hereunder, including Defects in the Work, or its obligations to
achieve Final Completion, or (iii) limit Owner’s remedies for Contractor’s
failure to perform any of its other obligations hereunder. Liquidated Damages
are understood to be an estimate of actual damages and not a penalty, and to
represent Contractor’s sole liability and Owner’s sole remedy for the deficiency
specifically giving rise to the Liquidated Damages liability.

8.2.2 Late Substantial Completion Damages. In the event that a failure to
achieve Substantial Completion by the Required Substantial Completion Date is
attributable (in whole or in part) to one or more Owner Supplier(s), Contractor
shall give notice to Owner to that effect (together with reasonable supporting
documentation) and Contractor shall assist Owner in recovering the applicable
Late Substantial Completion Damages from the responsible Owner Supplier(s) under
the terms of the Owner Contract(s) in question.

8.3 Early Substantial Completion Bonus. If the Substantial Completion Date
occurs before the Required Substantial Completion Date, then Contractor will
earn a bonus equal to $             per day for each day by which the
Substantial Completion Date is earlier than the Required Substantial Completion
Date (the “Early Substantial Completion Bonus Amount”); provided, however, that
the maximum amount of the bonus payable by Owner pursuant to this
Section 8.3.1.1 shall be $            .

 

  Red River Environmental Products EPC Agreement       Page 87 of 133



--------------------------------------------------------------------------------

ARTICLE 9

THE WARRANTY PERIODS

9.1 General Warranty of Work, Materials and Equipment. Contractor hereby
warrants to Owner that:

 

  (a) the Work will be designed, furnished and performed (i) in accordance with
Professional Standards, and (ii) in compliance with the provisions of this
Agreement and all Applicable Legal Requirements in effect on the Effective Date
or, in respect of the Work described in a Change Order, the date of such Change
Order;

 

  (b) the Work will be free from Defects in workmanship and material; and

 

  (c) all Contractor Equipment and Materials provided by Contractor will be new
and unused at the time of their delivery to the Project Site, except
reconditioned special tools approved by Owner as provided in Section 6.2.1(e).

9.2 Owner Supplier Work. Until Substantial Completion, Contractor shall:

 

  (a) assist Owner in enforcing Owner’s warranty rights under Owner Contracts
and managing the warranty response by Owner Suppliers; and

 

  (b) perform such construction, disassembly and testing and related services as
are necessary to complete warranty repairs or corrections of defects manifest in
Owner Suppliers’ Scope under the Owner Contracts.

9.3 Nonconforming Work. During the applicable Warranty Period, Owner, Owner
Agents, Owner’s Authorized Representative, and/or other Persons that Owner has
given Contractor Notice that such Persons are authorized by Owner to act on its
behalf (“Owner Authorized Parties”), to the extent of their authority, shall
have the authority to require Contractor to re-perform, repair or replace any
Work (including Contractor Equipment and Materials) that does not conform to the
requirements of Section 9.1 (“Warranty Defect”), including the obligation to
perform any Work or activity necessary to access the Work to be re-performed,
repaired or replaced and any Work or activity necessary to recover, finish or
otherwise cover and return to full operating status the Work to be re-performed,
repaired or replaced; provided, however, neither the identification of a
Warranty Defect nor any decision made by Owner in good faith either to exercise
or not to exercise their rights under this Article 9, will give rise to any duty
or responsibility of Owner.

 

  Red River Environmental Products EPC Agreement       Page 88 of 133



--------------------------------------------------------------------------------

9.4 Contractor’s Warranty Work. If Owner gives Contractor Notice of a Warranty
Defect during the applicable Warranty Period, Contractor shall, at its sole
expense, promptly (consistent with the access provided by Owner) correct such
Warranty Defect by repair or replacement at Contractor’s sole option, which
repair or replacement will include all access and restoration Work associated
therewith. To the extent that correction of the Warranty Defect involves the
re-performance, repair, re-supply or replacement of any item supplied or
performed pursuant to an Owner Contract, Contractor shall assist Owner in
procuring such re-performance, repair, re-supply or replacement by the Owner
Supplier and the costs incurred by Owner on account thereof to correct such
Warranty Defect will be added to the Total Installed Cost. The plan for the
repair or replacement of a Warranty Defect shall be made in consultation with
Owner and Contractor shall schedule any Work in respect of the Warranty Defect
during off-peak hours consistent with (a) Owner’s operating requirements so as
to minimize, to the maximum possible extent, loss of production or use of any
portion of the Project. Contractor shall use commercially reasonable efforts to
conduct its Work associated with a Warranty Defect on a timely basis (inclusive
of overtime) if Owner reasonably determines that an expedited schedule is
necessary to avoid or minimize the effects on activated carbon production.
Except as provided above and subject to Section 9.12, Contractor shall bear all
costs and expenses associated with correction of any Warranty Defect notified to
Contractor during the applicable Warranty Period. Such costs shall include the
costs of necessary disassembly, transportation, reassembly, retesting,
reworking, repair, or replacement of such Warranty Defect, engineering, and the
costs of testing reasonably required to verify that the repaired or replaced
Work conforms to the applicable Warranties and the requirements of this
Agreement. Contractor shall collect and assemble all warranty documents and
deliver them to Owner prior to the expiration of the applicable Warranty Period
or termination of this Agreement, whichever is earlier. Any repair and
replacement performed by Contractor pursuant to this Article 9 shall constitute
Work and the provisions of this Article 9 apply to such Work.

9.5 Warranty Periods.

9.5.1 Duration. The “Warranty Period” commences on the Substantial Completion
Date and expires on the second anniversary of the Substantial Completion Date.
If any Work is required to be repaired, replaced, or otherwise corrected
pursuant to this Article 9, the Warranty Period for such repaired, replaced or
corrected Work will be 2 years from the date that such repair, replacement, or
correction is completed; provided, however, in no case will the Warranty Period
for such repaired, replaced or corrected Work extend beyond the 4th anniversary
of the Substantial Completion Date.

 

  Red River Environmental Products EPC Agreement       Page 89 of 133



--------------------------------------------------------------------------------

9.5.2 Transfer. Upon the earlier of (a) the termination of this Agreement, or
(b) the end of the Warranty Period, Contractor shall, promptly and without any
other obligation on the part of Owner, transfer to Owner all Subcontractor
warranties that extend beyond the applicable Warranty Period under this
Article 9. Prior to transferring the extended warranties to Owner, Contractor
shall maintain and enforce such warranties and shall not materially modify or
amend such warranties without the prior written consent of Owner, which may be
withheld for any reason.

9.6 Subcontractor Warranties. Contractor shall use its commercially reasonable
efforts to obtain other warranties, including additional and extended
warranties, for the benefit of Contractor and Owner from Subcontractors in
relation to their respective portions of the Work. Copies of all such warranties
obtained by Contractor shall be provided to Owner promptly upon execution of the
applicable Contractor Subcontract by Contractor. Such warranties will be written
to survive Contractor’s tests, inspections and approvals and will be assignable,
as provided in the next sentence, to Owner without Subcontractor’s consent. On
the earlier of (a) the Substantial Completion Date or (b) the termination of
this Agreement, Contractor shall assign to Owner any Subcontractor warranty for
Work or Equipment provided by Contractor hereunder.

9.7 Root Cause Repairs. If there are 2 or more failures of any component during
the Warranty Period (either original or as may be extended as a result of
failures during the original Warranty Period), then, at the request of Owner,
Contractor shall perform a root cause analysis investigation of such failures
and, if such investigation (a) reveals a Warranty Defect, make such repairs,
replacements or adjustments necessary to correct the Warranty Defect; or
(b) reveals a defect in Owner Suppliers’ Scope (“Owner Supplier Defect”),
provide the assistance described in Section 9.2 on a cost reimbursable basis in
respect thereof if requested by Owner. As requested by Owner, Contractor shall
submit, as part of its root cause analysis investigation and report, all design
and performance calculations related to such component failure. IF SUCH FAILURE
IS CAUSED BY A DEFECT IN OWNER SUPPLIER’S SCOPE, ALL COST ASSOCIATED WITH THE
ROOT CAUSE ANALYSIS SHALL BE REIMBURSABLE TO CONTRACTOR.

9.8 Cure Rights of Owner for Breach of Warranty. Promptly upon receipt by
Contractor of Notice from Owner identifying a Warranty Defect (which period will
be as short as possible, but in no event longer than 2 Business Days if the
Project is forced out of service or is operating on a restricted basis),
Contractor shall give Notice to Owner of when and how such Warranty Defect will
be remedied; provided, however, that Contractor will conduct its cure activities
in a commercially reasonable and prompt manner; provided, further, in cases of
imminent danger to life or property or forced outage of the Project, Contractor
shall make best efforts to remedy such Warranty Defect as soon as possible,
taking into consideration mobilization to the Project Site and availability of
Contractor Personnel. If Contractor does not begin and diligently proceed to
complete said remedy within the time period specified in the corrective
approach, Owner after Notice to Contractor, shall have the right to perform or
to have performed by third parties the necessary remedy, and the costs thereof
(including a warranty thereon) shall be borne by Contractor; provided, that any
such warranty Work performed by a third party shall no longer be subject to the
provisions of Section 9.1.

 

  Red River Environmental Products EPC Agreement       Page 90 of 133



--------------------------------------------------------------------------------

9.9 Title to Warranty Work. Title to all Contractor Equipment and Materials
provided in performing warranty Work, including all repairs, replacements and
corrections, will pass to Owner immediately upon the inclusion thereof into the
Project and otherwise will be subject to the provisions of Section 2.5.1.

9.10 Exclusions. The warranty set forth in Section 9.1 will not apply to Defects
in, damage to or breakdown of the Project after care, custody and control has
been turned over to Owner in accordance with this Agreement to the extent such
Defect, damage or breakdown is caused by:

 

  (a) Owner’s failure to operate or maintain the Project in accordance with
Prudent Industry Practices;

 

  (b) Owner’s failure to give Contractor Notice of a Warranty Defect actually
known to Owner promptly after its discovery by Owner;

 

  (c) continued operation of the Project following identification of the Defect,
to the extent such continued operation exacerbates the Defect or creates
additional Defects that require warranty Work;

 

  (d) normal wear and tear; or

 

  (e) Owner’s denial of Contractor’s reasonable request for access to the Defect
for the performance of Contractor’s warranty obligations, such access to be
consistent with Project operations and Prudent Industry Practices.

 

  (f) Exclusions contained in purchase documents of Contractor’s equipment
vendors that are approved by Owner.

9.11 Primary Liability. Subject to Section 9.10(f) above, Contractor has primary
liability with respect to the warranties set forth in Section 9.1 of this
Agreement, whether or not any Defect or other matter is also covered by a
warranty of a Subcontractor, and Owner needs only look to Contractor for
corrective action. The refusal of a Subcontractor or other third party to
correct defective Work will not excuse Contractor from its liability as to the
warranties provided herein.

 

  Red River Environmental Products EPC Agreement       Page 91 of 133



--------------------------------------------------------------------------------

9.12 General Limitations on Warranties and Remedies. THE REMEDIES PROVIDED IN
THIS ARTICLE 9 ARE THE EXCLUSIVE REMEDIES OF OWNER AND THE SOLE OBLIGATION AND
LIABILITY OF CONTRACTOR ARISING OUT OF CLAIMS FOR WARRANTY DEFECTS OR DEFECTS IN
THE WORK IDENTIFIED AFTER THE SUBSTANTIAL COMPLETION DATE FOR THE APPLICABLE
UNIT. EXCEPT FOR THE EXPRESS WARRANTIES SET FORTH IN THIS ARTICLE 9, CONTRACTOR
DOES NOT MAKE ANY OTHER EXPRESS WARRANTIES, OR ANY IMPLIED WARRANTIES, OF ANY
KIND WHATEVER RELATING TO THE WORK TO BE SUPPLIED BY CONTRACTOR UNDER THIS
AGREEMENT OR TO THE FACILITY, INCLUDING ANY IMPLIED WARRANTY OF MERCHANTABILITY
OR FITNESS FOR PARTICULAR PURPOSE, CUSTOM OR USAGE OR OTHERWISE.

 

  Red River Environmental Products EPC Agreement       Page 92 of 133



--------------------------------------------------------------------------------

ARTICLE 10

CHANGES

10.1 Changes. Without invalidating this Agreement, by issuance of a written
order, in the form set forth in Appendix I-5, (each such order, a “Change
Order”) (a) changes to the Work or the Project may be made, including any
addition to, deletion from, suspension of or other modification to the quality,
function or intent of the Work or the Project, and (b) to the extent
specifically provided for in this Article 10, adjustments may be made to the
Project Schedule (including the Target Contract Dates), Performance Targets, the
Phase 2 Price, the Milestone Payment Schedule or the other obligations or
liabilities of the Parties under this Agreement (all of the foregoing,
“Changes”). Changes may only be authorized by Change Orders issued in accordance
with this Article 10; provided, however, Contractor shall not be required to
make any Change that (a) requires it to perform Work that is not rationally or
functionally related to the Work described in this Agreement on the Effective
Date, or (b) requires Contractor to transport and dispose of Owner Hazardous
Substances for which Owner is responsible under this Agreement. Except for an
emergency in which imminent harm to Persons or damage to property can only be
avoided by proceeding with a Change without approval by Owner, in no event shall
Contractor unilaterally undertake a Change until (i) a Change Order has been
approved by Owner, or (ii) if a disagreement exists with respect to a proposed
Change Order as described in Section 10.2.2, Contractor has received Notice from
Owner to proceed under protest.

10.2 Procedure for Changes.

10.2.1 Changes Initiated by Contractor. Within 10 Business Days after Contractor
becomes aware of any circumstances, including Change Events, which Contractor
has reason to believe may necessitate a Change, Contractor shall issue to Owner
a “Change Order Request.” All Change Order Requests will include, to the extent
then reasonably available (and thereafter promptly updated as information
becomes available) to provide, documentation sufficient to enable Owner to
determine: (a) the factors necessitating the possibility of a Change; (b) the
impact the Change is likely to have on the Phase 2 Price Fixed Component;
(c) the impact the Change is likely to have on the timely achievement of the
Project Schedule (including the Required Contract Dates, as applicable); (d) the
impact the Change is likely to have on the Craft Labor Hour Target, (e) the
impact the Change is likely to have on the Phase 2 Price Reimbursable Component,
(f) the impact the Change is likely to have on any of the other obligations or
liabilities of the Parties under this Agreement, and (g) such other information
which Owner may reasonably request in connection with such Change; provided,
that the information required by clause (a) is the only essential element to be
provided within the initial 10 Business Day period. Owner may, but except as
provided in Section 10.3

 

  Red River Environmental Products EPC Agreement       Page 93 of 133



--------------------------------------------------------------------------------

below will not be obligated to, issue a Change Order pursuant to a Change Order
Request. Owner must provide its response to Contractor’s Change Order Request
within 10 Business Days after receipt thereof. Unless otherwise stated by Owner
in writing or in the case of an emergency in which imminent harm to Persons or
damage to property can only be avoided by proceeding with work outside the Work,
any work outside the Work described in this Agreement performed by Contractor
prior to its having received an executed Change Order from Owner will be
considered unauthorized work and will be at Contractor’s sole risk and expense.
In no event will a Recovery Plan or other document or Submittal constitute a
Change Order under this Agreement, unless such document is clearly titled a
“Change Order” and otherwise satisfies all of the requirements of a Change Order
under this Article 10.

10.2.2 Changes Initiated by Owner. If Owner desires to make a Change
constituting a modification to the quality, function, intent or scope of the
Work (including aspects of the Work relating to the operation or care, custody
and control of the Project), it shall submit a “Change Order Notice” to
Contractor. Contractor shall promptly review the Change Order Notice and provide
Notice to Owner of the estimated cost to develop the Change Order, which Notice
will be accompanied with reasonable supporting documentation. Within 10 Business
Days (or if 10 Business Days is not reasonably adequate, then as promptly
thereafter as practicable) after Owner and Contractor agree to the cost of
developing the Change Order estimate, Contractor shall provide Owner with Notice
of the options for implementing the proposed Change (including, if possible, any
option that does not involve an extension of time or additional cost) and the
estimated effect(s), if any, that each such option would have on the Performance
Requirements, Phase 2 Price Fixed Component, Craft Labor Hour Target, Phase 2
Price Reimbursable Component, the Milestone Payment Schedule, the Project
Schedule (including the Required Contract Dates), and any of the other
obligations or liabilities of the Parties under this Agreement. The timing of
Work to be performed pursuant to a Change directed by Owner must be consistent
with resources available to Contractor. Based upon such information, Owner may,
but will not be obligated to, issue a Change Order making a Change based upon
such Change Order Notice. If Owner and Contractor cannot promptly reach
agreement on the matters listed in the Change Order Notice, or cannot agree that
the matters under discussion constitute a Change, Owner may, at its sole
discretion, order Contractor by Notice to promptly proceed to complete the
Change in accordance with Owner’s interpretation of the matter under Dispute.
Contractor may refuse to implement a Change ordered pursuant to this
Section 10.2 only if such Change (a) would constitute a violation of Applicable
Legal Requirements, (b) requires Contractor to perform Work that is not
rationally or functionally related to the Work, or (c) requires Contractor to
transport and dispose of Hazardous Substances for which Owner is responsible
under this Agreement.

 

  Red River Environmental Products EPC Agreement       Page 94 of 133



--------------------------------------------------------------------------------

10.3 Change Events. Except as otherwise provided herein, if and to the extent
that:

 

  (a) a Force Majeure event or Change of Law (other than any Excluded Change of
Law);

 

  (b) a suspension of the Work in accordance with this Agreement (for an
improperly issued stop work order);

 

  (c) adverse impact on the Work pursuant to Section 2.2.13.3 or Section 3.9,
other than for a Hazardous Substance for which Contractor is responsible;

 

  (d) a delay or other adverse impact arising from a discovery pursuant to
Section 2.5.5;

 

  (e) a delay or failure of Owner or an Owner supplier to perform its
obligations in accordance with this Agreement or an Owner Contract (except in
either case to the extent such delay or failure is attributable to Contractor or
Subcontractors). This provision applies, without limitation, to Owner Contracts
assigned for management to Contractor;

 

  (f) a change in Owner’s policies and procedures after Substantial Completion
that adversely affect the performance of the Work;

 

  (g) any Separate Contractor of Owner, any of the Engineers, or any other
designee or invitee of Owner performing work on the Project Site fails to comply
with the reasonable coordination requirements Contractor is entitled to impose
under this Agreement, causing a material interference with the performance of
the Work, except to the extent such interference results from the fault of
Contractor or its Subcontractors;

 

  (h) Owner’s direction to Contractor to make an award to a local supplier
pursuant to Section 2.8.7 which award causes (i) a delay or (ii) a cost
differential when compared to the cost that would have been incurred had the
award been made to the supplier recommended by Contractor;

 

  (i) delay in issuance of the Phase 2 Notice to Proceed after *;

 

  (j) a delay or other net impact on Contractor resulting from a change order
executed or option exercised under an Owner Contract, except to the extent
arising from failure of Contractor (or its Subcontractors) to perform
obligations in accordance with this Agreement;

 

  (k) a delay or other adverse impact on Contractor resulting from Owner’s
exercise of its right to prevent the specific exercise of Contractor’s authority
under Appendix M, except to the extent attributable to the fault of Contractor
or its Subcontractors;

 

  Red River Environmental Products EPC Agreement       Page 95 of 133



--------------------------------------------------------------------------------

  (l) an Owner Test Interruption occurs.

(each, a “Change Event”), causes Contractor to suffer a delay in the critical
path of the Work, increases Contractor’s costs in performing the Work or
otherwise increases the costs of the Project, impacts the ability of the Project
to achieve the Performance Requirements, or adversely impacts Contractor’s
ability to perform any of its other material obligations under this Agreement,
then Owner shall, by Change Order, equitably adjust the Target Contract Dates in
accordance with Section 10.4, equitably increase the Phase 2 Price Fixed
Component in accordance with Section 10.5, equitably adjust the Milestone
Payment Schedule, equitably increase the Fee (to the extent permitted by
Section 5.1.4), and/or equitably adjust the Performance Requirements or other
obligations of Contractor so adversely impacted.

10.4 Changes Involving Schedule Extensions. To the extent that Contractor
demonstrates that a Change (or the Change Event necessitating a Change) as
described in Section 10.2.2 or Section 10.3 will delay the achievement of the
Target Completion Dates, then Owner shall cause a Change Order directing such
Change (or resulting from such Change Event) to equitably extend the Target
Contract Dates to account for the delay in the critical path of the Work.

10.5 Changes to the Phase 2 Price Fixed Component. In the event a Change Order
or Change Event under Article 10 increases or decreases the cost of the Work or
the cost of the Project, subject to Contractor’s reasonable efforts to mitigate
the impact of such event, an equitable adjustment shall be made to the Phase 2
Price Fixed Component.

10.6 Continued Performance Pending Resolution of Disputes. Notwithstanding and
pending resolution of any Dispute with respect to a Change, Contractor shall
proceed on a time and materials basis, upon receipt of Notice from Owner, with
the performance of any Change Order issued by Owner. If Owner and Contractor
cannot reach agreement on the schedule adjustment or estimated cost of the
Change within a reasonable period (not to exceed 15 days after Contractor is
ordered to proceed under protest) either Party may submit the matter for dispute
resolution pursuant to Article 17.

10.7 Options for Implementing Changes. Whenever there are different possible
Changes that can be made in response to a Change Event and those Changes have
different effects on the Project Schedule (including the Target Contract Dates),
Phase 2 Price Fixed Component, the Craft Labor Hour Target, the Phase 2 Price
Reimbursable Component, Performance Requirements or other

 

  Red River Environmental Products EPC Agreement       Page 96 of 133



--------------------------------------------------------------------------------

obligations or liabilities of the Parties under this Agreement, then Owner may
in its sole discretion (but consistent with the objective of achieving the
lowest Total Installed Cost) select from among such Changes, with the
concomitant adjustments to the Project Schedule (including the Required Contract
Dates), Phase 2 Price Fixed Component, the Craft Labor Hour Target, the Phase 2
Price Reimbursable Component, and Performance Requirements and other obligations
or liabilities of the Parties under this Agreement in accordance with this
Article 10.

10.8 Documentation. All claims by Contractor for adjustments to the Phase 2
Price Fixed Component, the Craft Labor Hour Target, the Phase 2 Price
Reimbursable Component, the Fee, Performance Requirements, Project Schedule
(including the Required Contract Dates) and/or other obligations or liabilities
of the Parties under this Agreement as a result of any Change shall be supported
by verifiable detailed documentation provided to Owner.

 

  Red River Environmental Products EPC Agreement       Page 97 of 133



--------------------------------------------------------------------------------

ARTICLE 11

FORCE MAJEURE

11.1 Force Majeure Event. As used in this Agreement, an event of “Force Majeure”
will mean any event that: (a) prevents or hinders the affected Party (the
“Affected Party”) from performing its obligations under this Agreement or
complying with any conditions required of it under this Agreement, resulting in
an actual delay in the performance of the Work, increases the cost of performing
the Work, or otherwise materially and adversely affects the Affected Party’s
performance hereunder, (b) is beyond the reasonable control of and not the
result of the fault or negligence of the Affected Party (including such Affected
Party’s Personnel), and (c) could not have been prevented by the exercise of
reasonable diligence by the Affected Party or its Personnel or Subcontractors.

For purposes of clause (b) above, the following events shall, by way of example,
be considered to be beyond the reasonable control of an Affected Party: acts of
God, war, civil insurrection, epidemic, earthquake, tornado, quarantine,
hurricane and other natural disasters, terrorism and sabotage (in each case,
domestic and foreign) and the threat and results thereof, public disorder,
lightning and other abnormal or severe climatic conditions, national or regional
strikes or labor stoppages, strikes or labor stoppages by employees of Suppliers
of Specially Manufactured Equipment, and imminent threat of any of the foregoing
that could reasonably affect the safety or security of individuals on, or damage
to, the Project Site.

In no instance will the following be considered events beyond Contractor’s
reasonable control or constitute a Force Majeure event: (i) strikes or labor
disturbances involving the Personnel of Contractor or any of its Subcontractors
at the Project Site (unless such strike or labor disturbance is national or
regional in nature or as otherwise provided in Section 2.17 due to actions of
Owner or entities acting on its behalf), (ii) weather other than as described in
the second paragraph of this Section 11.1, (iii) any delay or failure of
Contractor to obtain Equipment or Materials for the Project because of the delay
or failure of any Subcontractor to perform any obligation to Contractor, unless
such delay or failure is caused (A) by strikes or labor stoppages by employees
of the Supplier of Specially Manufactured Equipment, or (B) by an independent
event of Force Majeure, (iv) the failure of or delay in delivery in the issuance
of Contractor’s Permits, unless such delay or failure is caused by an
independent event of Force Majeure, (v) Equipment and Materials failure, unless
such failure is caused by an independent event of Force Majeure, (vi) domestic
and/or foreign transportation delays, unless such delays are caused by an
independent event of Force Majeure, or involve Specially Manufactured Equipment
or (vii) Excluded Changes in Law.

 

  Red River Environmental Products EPC Agreement       Page 98 of 133



--------------------------------------------------------------------------------

11.2 Burden of Proof. The burden of proof as to whether a Force Majeure event
has occurred and the associated relief will be upon the Party claiming relief
from such event.

11.2.1 Excused Performance. The Affected Party will not be held in default or be
liable for delay or failure in performing its obligations hereunder because of a
Force Majeure event if, and to the extent that (a) the Affected Party has taken
reasonable alternative measures to mitigate the consequences thereof, and
(b) such Force Majeure event is not the result of any failure of the Affected
Party to perform any of its obligations under this Agreement; provided, however,
the Affected Party gives Notice within 10 Business Days after it became aware of
the occurrence of such Force Majeure event. Such Notice will, to the extent
practicable, specify the nature of the occurrence, the reasons why adjustments
to this Agreement should be granted, and the projected length of the delay
occasioned by reason of such Force Majeure event. Within 10 Business Days after
submission of such Notice, the Affected Party shall provide a more detailed
Notice of the impact of the occurrence, its recovery plan (the “Preliminary
Mitigation Plan”) and a more detailed estimate of the effect on this Agreement.
Such Notice will be updated as soon as possible after additional information
becomes available to the Affected Party. Strict compliance with this
Section 11.2.1 is required.

11.2.2 Scope of Excused Performance. The suspension of performance resulting
from such Force Majeure event will be of no greater scope and of no longer
duration than is reasonably required by the Force Majeure event.

11.2.3 Prior Obligations and Liabilities. No obligations or liability under this
Agreement that arose before the occurrence of the Force Majeure event will be
excused (except to the extent adversely impacted by the Force Majeure event) as
a result of the occurrence of such Force Majeure event for any period prior to
the occurrence of such Force Majeure event.

11.2.4 Continued Performance. The Affected Party shall continue to perform its
obligations under this Agreement to the maximum extent possible. When the
Affected Party is able to fully resume performance of its obligations hereunder,
the Affected Party shall give Notice to the other Party to that effect and shall
promptly resume such performance.

11.2.5 No Affect on Payment Obligations. Under no circumstance will an event of
Force Majeure excuse a Party’s obligations to make payments when due under this
Agreement, unless such Force Majeure event results in a failure of the Federal
Reserve wire system or other failure of the banking system that deprives a Party
access to otherwise available funds.

 

  Red River Environmental Products EPC Agreement       Page 99 of 133



--------------------------------------------------------------------------------

ARTICLE 12

INDEMNIFICATION

12.1 Indemnity. To the fullest extent permitted by Applicable Legal Requirements
and subject to Section 12.5, Contractor hereby assumes liability for, and shall
indemnify, defend and hold harmless Owner and each Owner and their respective
shareholders, members, partners, Affiliates, officers, employees,
representatives, agents, the Engineers, as well as the Financing Parties and
their employees, officers, representatives and agents (collectively, the “Owner
Indemnitees”) from and against all liability, claims, suits, actions, costs
(including reasonable attorneys’ fees, charges and disbursements), expenses,
damages, losses, fines, interest, penalties, assessments, judgments, demands,
causes of action, and other litigation of any kind and character (collectively
“Claims”) that may be imposed on, incurred by or asserted against any Owner
Indemnitee to the extent arising out of (x) negligence or willful misconduct of
Contractor, its Personnel or Subcontractors, and in any way relating to or
arising out of:

 

  (a) any bodily injury (including death) to any Person;

 

  (b) any damage to the tangible property of third parties to the extent
resulting from or in connection with the negligence or intentional misconduct of
Contractor, any Subcontractor or their respective Personnel or Affiliates;

or (y) fines, penalties, and costs imposed by any Governmental Authority because
of a violation by Contractor or its Subcontractors or either Contractor’s or
Subcontractors’ Personnel of any Applicable Legal Requirements.

12.2 Obligations with Respect to Liens. Contractor shall indemnify, save
harmless and defend the Owner Indemnitees from and against any and all
Contractor Liens (excepting Liens filed by Owner Suppliers) filed in connection
with the performance of the Work, except to the extent Owner has failed to pay
the amount of Compensation properly due to Contractor in accordance with the
terms hereof for Work in respect to which a Lien has been filed, including all
costs and expenses and attorneys’ fees, charges and disbursements incurred in
discharging or defending such Contractor Liens, if and to the extent that
Contractor was not justified in withholding the payment underlying such Lien.
Contractor shall cause such Contractor Lien to be canceled or discharged of
record by the filing of a bond or otherwise or furnish Owner with a Contractor
Lien Bond. If Contractor does not promptly satisfy such Contractor Lien or fails
to provide Owner with a Contractor Lien Bond in lieu thereof within the period
specified in Section 5.6.1(c), then Owner may, after at least 10 days prior
Notice to Contractor, cure or release such Contractor Lien by payment of money
or otherwise, and if Owner arranges a Contractor Lien Bond with respect to such
Contractor Lien, Contractor shall reimburse Owner for the reasonable cost of
arranging such Contractor Lien Bond, within 30 days after request therefor by
Owner.

 

  Red River Environmental Products EPC Agreement       Page 100 of 133



--------------------------------------------------------------------------------

12.3 Obligations with Respect to Intellectual Property. Contractor shall fully
indemnify, save harmless and defend the Owner Indemnitees from and against any
and all Claims for the infringement (actual or alleged) or misappropriation of
any Intellectual Property, proprietary or confidentiality rights with respect to
materials and information designed, specified or used by any of Contractor or
Contractor’s Personnel in performing the Work or in any way incorporated in or
related to the Work, unless the infringing item was specified by Owner or arises
from the infringement or misappropriation of any Intellectual Property by an
Owner Supplier. If, in any such Claim, a temporary restraining order or
preliminary injunction is granted, then Contractor shall make every reasonable
effort, by giving a satisfactory bond or otherwise, to secure the suspension of
the injunction or restraining order as soon as possible. If, in any such Claim,
the Project, or any part, combination or process thereof, is held to constitute
an infringement and its use is enjoined, then Contractor, at Contractor’s sole
option, cost and expense, shall either promptly (a) secure for Owner an
irrevocable, royalty free, perpetual, non-exclusive license, at no cost to
Owner, authorizing continued use of the infringing process, item or other Work
without impairing the performance or operating cost of the Project, or
(b) either replace the affected Work or portion, combination or process thereof
with non-infringing, without impairing the performance or operating cost of the
Project, components or parts or modify the same so that they become
non-infringing; provided, however, in connection with any such replacement or
modification, Contractor shall be responsible for any Work necessary to access
the item to be replaced or modified, and any Work necessary to recover, finish
or otherwise cover and return to full operating status the item to be replaced
or modified and removing the item to be replaced or modified, or reinstalling
the item so replaced or modified, in each case as and to the extent necessary,
to fully complete the replacement or modification of such item into the Project.
Furthermore, if such Claim for infringement or misappropriation threatens to
affect the operation of the Project or any portion thereof in the reasonable
judgment of Owner, Contractor shall promptly undertake the obligations set forth
in the previous sentence. The foregoing notwithstanding, Contractor’s liability
under this paragraph for infringement or misappropriation by vendors or
manufacturers supplying manufactured equipment to Contractor shall be limited to
the remedies for infringement or misappropriation contained in the purchase
documents between Contractor and such vendor or manufacturer, so long as
Contractor includes in such purchase documents an indemnity of Owner by the
vendor substantially the same as the foregoing.

 

  Red River Environmental Products EPC Agreement       Page 101 of 133



--------------------------------------------------------------------------------

12.4 Owner Indemnity. To the fullest extent permitted by Applicable Legal
Requirements and Section 12.5, Owner hereby assumes liability for, and shall
indemnify, defend and hold harmless Contractor and its shareholders, officers,
Affiliates, employees, representatives, Subcontractors, and agents
(collectively, the “Contractor Indemnitees”) from and against all Claims that
may be imposed on, incurred by or asserted against any Contractor Indemnitee and
in any way relating to or arising out of (x) negligence of Owner and in any way
relating to or arising out of:

 

  (a) any bodily injury (including death) to any Person;

 

  (b) any property damage (except where the risk of such damages has been
assumed by Contractor elsewhere herein);

 

  (c) either the presence of any Owner Hazardous Substances or the Release or
threatened Release of any Owner Hazardous Substances, on or from the Project
Site, except to the extent caused by the Release or threatened Release by
Contractor, any Subcontractor or their respective Personnel or Affiliates as
described in Section 2.2.13.2; or

(y) fines or penalties and the cost of any remedial requirements imposed on
Contractor or its Subcontractors because of a violation by Owner or any Owner
Personnel of any Applicable Legal Requirements, provided, however, Owner will
not be responsible for paying any portion of a fine that is imposed upon
Contractor or its Subcontractors as a result of a prior violation for which
Owner was not responsible.

12.5 Notice and Legal Defense. Promptly after receipt by a Owner Indemnitee or a
Contractor Indemnitee (an “Indemnitee”) of any Claim or notice of the
commencement of any action, administrative or legal proceeding, or investigation
in connection with an actual or potential Claim as to which any indemnity
provided for in this Article 12 or Section 2.2.13.2(d) may apply, the Indemnitee
shall give Contractor or Owner, as the case may be, Notice of such fact;
provided, however, the failure to give such Notice will not relieve the
indemnifying Party of its obligations to indemnify the Indemnitee, except to the
extent that the indemnifying Party is materially and adversely affected thereby.
The indemnifying Party shall assume on behalf of the Indemnitee, and conduct
with due diligence and in good faith, the defense thereof with counsel
reasonably satisfactory to the Indemnitee; provided, further, the Indemnitee
shall have the right to be represented therein by counsel of its own selection
and at its own expense (such expense not to be subject to indemnification
hereunder); provided, further, if the defendants in any such action include both
the indemnifying Party and the Indemnitee, and if the Indemnitee has reasonably
concluded that there may be legal defenses available to it that are different
from, additional to or inconsistent with those available to the indemnifying
Party, then the Indemnitee will have the right to select separate counsel to
participate in the defense of such action on its own behalf. The indemnifying
Party shall consult with each Indemnitee throughout the pendency of the Claim
regarding the investigation, defense, settlement, compromise, trial, appeal or
other

 

  Red River Environmental Products EPC Agreement       Page 102 of 133



--------------------------------------------------------------------------------

resolution thereof, and without the prior consent of each Indemnitee, the
indemnifying Party shall not enter into any settlement of any Claim that would
lead to liability, constitute an admission of liability, dismiss a Claim without
prejudice, or create any financial or other obligation on the part of any such
Indemnitee for which such Indemnitee is not entitled to indemnification
hereunder.

12.6 Failure to Defend Action. If any Claim arises as to which any indemnity
provided for in this Article 12 or Section 2.2.13.2(d) may apply, and the
indemnifying Party fails to assume the defense of such Claim with reasonable
promptness after the receipt by the indemnifying Party of notification thereof,
then the Indemnitee against which the Claim is made, instituted or commenced
may, at the indemnifying Party’s expense, contest, or settle, such Claim,
providing the indemnifying party with reasonable advance notice of any
settlement decision. All costs and expenses incurred by the Indemnitee in
connection with any such contest, settlement or payment may be deducted from any
amounts due to the indemnifying Party under this Agreement, with all such costs
in excess of the amount deducted to be reimbursed by the indemnifying Party to
the Indemnitee promptly following, but not later than 15 days following, the
demand therefor.

12.7 No Limitation to Workers’ Benefits. In any and all Claims against any
Indemnitee by any employee of a Party or its Personnel, the indemnification
obligations under Article 12 (except Sections 12.1(a) and 12.4(a)) shall not be
limited in any way by any limitation on the amount or type of damages,
compensation or benefits payable by or for the Party under workers’ or workmen’s
compensation acts, disability benefit acts or other employee benefit acts.

12.8 Limitation on Indemnification. In no event shall the indemnification
provisions of this Article 12 or Section 2.2.13.2(d) require an indemnifying
Party to provide indemnification under this Agreement for any Claim, loss,
liability or other damage incurred by an Indemnitee to the extent caused by the
negligence or misconduct of such Indemnitee or to the extent such
indemnification is prohibited under Applicable Legal Requirements.

 

  Red River Environmental Products EPC Agreement       Page 103 of 133



--------------------------------------------------------------------------------

ARTICLE 13

REMEDIES AND TERMINATION

13.1 Termination for Convenience. Owner shall have the right, in its sole
discretion, to terminate this Agreement, including portions of the Work to be
performed by Contractor hereunder, in each case for its sole convenience
(without necessity of giving a reason to Contractor), at any time upon 2
Business Days’ prior written Notice thereof to Contractor. In the event of any
termination for convenience by Owner pursuant to this Section 13.1 and
compliance by Contractor of its obligations under Sections 13.1.2, 13.4.1 (as
applicable) and 13.4.3 in connection with such termination, Contractor shall be
relieved of its obligations and liability under this Agreement with respect to
the portion of this Agreement or Work so terminated from and after the date of
such termination.

13.1.1 Termination Payment. If this Agreement is terminated under Section 13.1,
then, subject to Sections 13.1.1, 13.1.2, 13.4.1 (as applicable) and 13.4.3, as
Contractor’s sole and exclusive remedy hereunder, (a) Contractor will be
entitled to payment of (i) the unpaid Time and Materials Costs incurred or Phase
2 Price Fixed Component earned through the effective date of termination,
(ii) all cancellation charges necessarily incurred by Contractor in relation to
its Subcontractors, (iii) an amount equal to other reasonable
termination-related actual costs necessarily incurred by Contractor, including
its obligations under this Article 13, (iv) reasonably incurred actual costs of
demobilization, and (v) Sales Taxes properly paid by Contractor for which it has
not been reimbursed (the “Termination Payment”). The Acceptable Letter of Credit
provided to Owner pursuant to Section 5.2.7 shall be released by Owner on or
before the 5th day following the effective date of the termination (to include a
termination under Section 13.5). Contractor shall calculate amounts due pursuant
to this Section 13.1.1, which amounts will be subject to audit by Owner.
Notwithstanding a termination hereunder, the Parties shall remain liable to each
other for liabilities that have accrued under other provisions of this Agreement
prior to such termination, and provided, further, the Parties shall remain
obligated and liable for obligations under this Agreement that by their express
terms survive termination. The Parties recognize, agree and acknowledge that
Owner’s termination right hereunder is a permitted action under this Agreement
and not a breach hereof or a default hereunder. Payment of the Termination
Payment (or any portion thereof) will be made by Owner within 30 days following
an invoice therefor accompanied by reasonable documentation in support thereof.

13.1.2 Termination Obligations. The following shall be obligations of Contractor
in connection with any full or partial termination of this Agreement:
(a) Contractor’s execution and delivery of all documents and taking reasonable
steps, including the assignment of Contractor’s contractual rights, as Owner may
require, for the purpose of fully vesting in Owner all right, title

 

  Red River Environmental Products EPC Agreement       Page 104 of 133



--------------------------------------------------------------------------------

and interest of Contractor in and to all Subcontracts which Owner elects to
assume, warranties, guarantees, Work and other agreements pertaining to the Work
that Owner elects to assume; provided, however, such Work, upon transfer, will
not be subject to Article 9, (b) Contractor’s execution and delivery (and using
reasonable commercial efforts to cause Subcontractors and Owner Suppliers to
execute and deliver) to Owner of all waivers and releases, in form and substance
reasonably acceptable to Owner, required to establish that the Project and the
Project Site, and any and all interests, estates or improvements related
thereto, are free from any and all Liens arising out of or in connection with
performance by Contractor, any Subcontractor or any Owner Supplier so
terminated, but only to the extent that (i) Contractor (or, in the case of any
Owner Contract, an Owner Supplier) has been paid for such work in accordance
with the terms of this Agreement or with respect to Owner Suppliers, funds to
enable Contractor to make payments to such Owner Suppliers have been deposited
into the Owner Supplier Payment Account as required hereunder, and (ii) only
with respect to the portion of the work so terminated, (c) Contractor’s prompt
delivery to Owner of any other information reasonably requested by Owner, and
(d) Contractor’s removal from the Project Site of all of Contractor’s waste,
debris, Personnel and property of Contractor (except as provided in
Section 13.4.1).

13.1.3 Termination Due to Force Majeure. Either Party shall have the right to
terminate this Agreement at any time by giving Notice thereof to the other Party
if the Work is suspended for more than 360 days due to Force Majeure, with such
termination being handled under this Section 13.1.

13.2 Termination Upon Contractor Event of Default. If a Contractor Event of
Default occurs, then Owner may, without prejudice to any other right or remedy
Owner may have under this Agreement, at any time terminate this Agreement, such
termination becoming effective as provided in Section 13.4.3. For purposes
hereof, a “Contractor Event of Default” shall occur if:

 

  (a) Contractor abandons or suspends progress of the Work for more than 10 days
for any reason other than Force Majeure or as otherwise permitted by this
Agreement;

 

  (b) Contractor assigns or attempts to assign its rights or obligations under
this Agreement or any part thereof to any Person without the prior written
consent of Owner;

 

  (c) a Contractor Act of Bankruptcy occurs;

 

  (d) Contractor does not perform any of its material obligations under this
Agreement;

 

  (e) Contractor fails or refuses to comply with any Applicable Legal
Requirements applicable to Contractor under this Agreement, which failure or
refusal could result in a material adverse effect on Owner, the Work or the
Project;

 

  Red River Environmental Products EPC Agreement       Page 105 of 133



--------------------------------------------------------------------------------

  (f) any representation or warranty made by Contractor herein or in any
Application for Payment or other document submitted to Owner under this
Agreement is false in any material respect when made;

 

  (g) Contractor fails or refuses to pay any amount that is due to Owner under
this Agreement within 30 days after receipt by Contractor of Notice from Owner
stating that unless the delinquent amount is paid within 30 days after this
demand the failure will constitute a Contractor Event of Default;

 

  (h) Contractor does not obtain and maintain the insurance required of it
pursuant to Section 2.9; provided, however, if Contractor’s failure to maintain
such insurance is caused by the bankruptcy of a carrier providing its insurance,
without limiting Owner’s rights to procure insurance pursuant to Section 2.9, a
Contractor Event of Default pursuant to this clause will not occur if
Contractor’s failure is rectified within 7 Business Days of such failure; or

 

  (i) Contractor fails or refuses or is unable at any time during the course of
the Work, except in the event of Force Majeure event or during a suspension of
the Work for reasons that give Contractor the right under this Agreement to so
suspend the Work, to provide or implement a Recovery Plan required hereunder to
the reasonable satisfaction of Owner;

Notwithstanding anything in this Agreement to the contrary, the events described
in this Section 13.2 will not constitute a Contractor Event of Default unless
and until: (i) Owner has given Notice to Contractor specifying with
particularity the existence of such default which, unless cured (if a cure
period applies), constitutes a Contractor Event of Default that gives Owner a
right to terminate its obligations to Contractor for cause under this
Section 13.2, and (ii) in the case of Sections 13.2(a), 13.2(d), 13.2(e),
13.2(f), 13.2(g) or 13.2(i) only, Contractor has failed to cure such default
within 30 days after receipt of such Notice, or in the case such default cannot
be cured within 30 days, has failed within 30 days to initiate and thereafter
diligently and continuously pursue actions reasonably likely to cure such
default within an additional 90 days.

13.3 Termination for Agreed Circumstances. Owner has the right, in its sole
discretion, to terminate this Agreement or any portion hereof at any time by
giving Notice thereof to Contractor upon the occurrence of any of the following
events:

 

  (a) Final Completion does not occur within 180 days following the Target Final
Completion Date; or

 

  Red River Environmental Products EPC Agreement       Page 106 of 133



--------------------------------------------------------------------------------

  (b) Substantial Completion does not occur within 12 months following the
Contractual Required Substantial Completion Date; or

 

  (c) Contractor is not obligated to pay amounts otherwise owed to Owner
hereunder due to its limitation on liability set forth in Section 16.1 and the
Project is more than [180] days behind Schedule.

13.4 Consequences of Termination; Actions upon Termination.

13.4.1 Assumption and Succession. Upon any termination pursuant to this
Article 13, in addition to any other rights or remedies that Owner may have
under this Agreement, Owner may at its option elect to: (a) assume
responsibility for and take title to and possession of the Project and any or
all work, Materials or Equipment remaining at the Project Site that are part of
the Work, Construction Aids and any and all other Materials or Equipment located
outside the Project Site that are part of the Work, with suitable compensation
therefor; provided, however, such Work, upon transfer, will not be subject to
Article 9, and (b) succeed to the interests of Contractor in any or all
Subcontracts (including leases). Upon termination of this Agreement by Owner in
accordance with Article 13, if requested by Owner, Contractor shall (a) withdraw
from the Project Site, and (b) as requested by Owner in writing, assign one or
more of its Subcontracts to Owner or any designee of Owner; provided, however,
such assignee assumes the obligations of Contractor thereunder and Contractor is
relieved of liability thereunder for work performed, services rendered and
obligations incurred after the date of assumption of such subcontract by Owner,
and (c) turn over to Owner any Submittals prepared prior to such termination and
any Materials, Equipment, and any other designs, purchase orders prepared or
ordered prior to such termination, and any tools, schedules, computer files and
drawings (in native or original format) that are part of the Work, with suitable
compensation therefor (to the extent not previously paid but subject to
Section 13.4.2). Owner may employ any other Person (hereinafter, a “Replacement
Contractor”) to finish the Work in accordance with the terms of this Agreement
by whatever method that Owner may deem expedient. In addition, Contractor shall
not remove any Equipment, Materials or tools that (a) have been fabricated
especially for or are unique to the Project, (b) are incorporated in or are
attached to, or are intended to be incorporated in or attached to, the Project,
(c) constitute temporary or permanent scaffolding or supporting elements for the
construction of the Project, or (d) the removal of which could damage the
Project or any portion thereof then constructed, or otherwise materially
adversely affect or delay the construction, use or maintenance of the Project,
with suitable compensation therefor (to the extent not previously paid but
subject to Section 13.4.2). Contractor shall not have any further responsibility
therefor upon such termination.

 

  Red River Environmental Products EPC Agreement       Page 107 of 133



--------------------------------------------------------------------------------

13.4.2 Completion of the Work. In the event of any termination for a Contractor
Event of Default, Owner may, at its option and at its expense, finish the Work
by whatever method Owner reasonably deems expedient, provided that, as
Contractor’s sole liability on account of such termination, Contractor shall be
liable to Owner for the reasonable costs of cover and transitioning the Work to
the Replacement Contractor. Owner shall be entitled to withhold payments which
Contractor determines are due to it prior to the date of termination, along with
other amounts for which Contractor is entitled to compensation under
Section 13.4.1, until completion of the Work and determination by Owner that
Contractor is entitled to such payments. Any amounts not paid hereunder if
ultimately due shall bear interest at the Late Payment Rate. Owner may in its
discretion employ the Replacement Contractor to finish the Work by whatever
method or means Owner in its discretion may deem expeditious; provided, however,
the balance of Work will be completed utilizing reasonable methods of
construction management and construction consistent, to the maximum feasible
extent, with the Project Schedule and as otherwise provided herein. In the event
that any termination of this Agreement by Owner because of a Contractor Event of
Default pursuant to Section 13.2 is later adjudicated to have been improper,
then Contractor shall be entitled to recover such amounts as Contractor is
entitled to under Section 13.1.

13.4.3 Actions Upon Termination. Upon receipt of Notice from Owner of
termination of this Agreement pursuant to either Section 13.1, Section 13.2 or
Section 13.3, Contractor shall: (a) cease performance of the Work to the extent
directed by Owner in the Notice and complete necessary demobilization in
connection with such termination, (b) take all actions that Owner may direct,
for the protection and preservation of the Work and the Project (in whatever
stage of completion), (c) transition the administration of the Owner Contracts
to Owner, (d) enter into no further Subcontracts related to the Project or the
Work, and (e) at Owner’s instruction, assign its rights under any or all
Subcontracts to Owner or Owner’s designee. In addition, upon any such
termination of this Agreement, Contractor shall be relieved of its obligation
for performance under any Subcontracts assigned to Owner or its designee for
work performed, services rendered or materials or equipment supplied after the
effective date of such assumption. The effective date of any termination of this
Agreement pursuant to this Article 13 shall be the date established in the
Notice of such termination delivered by the Party exercising its termination
right hereunder.

13.5 Owner Monetary and Non Monetary Defaults.

13.5.1 Non-Payment. If Contractor has not received any undisputed payment due it
hereunder within 10 days after Contractor has provided Notice to Owner of its
failure to make the specified payment when due and owing or if a Owner Act of
Bankruptcy occurs, then Contractor may stop Work until such Owner default is
cured, at which time Contractor shall

 

  Red River Environmental Products EPC Agreement       Page 108 of 133



--------------------------------------------------------------------------------

re-commence performance of the Work in a timely fashion. If Contractor has not
received any undisputed payment within 30 days after the date such payment is
due or if a Owner Act of Bankruptcy continues for more than 30 days, then
Contractor may terminate this Agreement upon providing Notice of termination to
Owner. In the event of such termination, Contractor shall receive compensation
in accordance with Section 13.1.1 (together with any payment that has accrued
but has not been paid to it under this Agreement as of the date of such
termination) as its sole remedy and the exclusive damages resulting from such
termination.

13.5.2 Non-Monetary Default. If any Owner Event of Default (other than a payment
default as described in Section 13.5.1 above) occurs, then (a) to the extent
such Owner Event of Default materially and adversely affects Contractor’s
ability to achieve any of the Target Contract Dates, increases Contractor’s cost
to perform the Work or otherwise adversely affects the provisions of this
Agreement, Contractor, if it so requests, shall be entitled, and Owner shall
execute, a Change Order as provided in Section 10.3, (b) Contractor shall be
entitled to any other right or remedy permitted under this Agreement (other than
termination if such Owner Event of Default can be fully cured by a Change Order
issued in accordance with Article 10 and in compliance with Applicable Legal
Requirements) as a result of such Owner Event of Default, and (c) Contractor
shall be entitled to suspend its performance of the Work, such suspension to
become effective upon Owner’s receipt of Notice thereof from Contractor. “Owner
Events of Default” shall occur if:

(a) Owner fails or refuses to comply with any Applicable Legal Requirements
under this Contract, which failure or refusal results in a material adverse
effect on Contractor;

(b) any representation or warranty made by Owner herein or in any other document
submitted to Contractor under this Agreement is false in any material respect
when made;

(c) Owner fails to perform any of its material obligations under this Agreement;

(d) a Owner Act of Bankruptcy occurs;

(e) Owner fails to maintain insurance required hereunder;

(f) Owner makes an assignment in violation of the provisions hereof; or

(g) the Owner Guaranty fails to be in full force and effect.

 

  Red River Environmental Products EPC Agreement       Page 109 of 133



--------------------------------------------------------------------------------

Notwithstanding anything in this Agreement to the contrary, the events described
in the definition of an Owner Event of Default will not constitute a Owner Event
of Default, unless and until: (i) Contractor has given Notice to Owner
specifying with particularity the existence of such default that, unless
corrected (if a cure period applies), constitutes an Owner Event of Default, and
(ii) in the case of Sections 13.5.2(a), (b), (c), or (h), such default has not
been cured within 30 days after receipt of such Notice, or in the case that such
default cannot be cured within 30 days, Owner has not within 30 days initiated
or caused to be initiated and thereafter diligently pursued actions reasonably
likely to cure such default within an additional 90 days; provided, however, if
the event described in Section 13.5.2(h) occurs and Owner has not provided the
reasonable evidence therein required within 10 days of Notice by Contractor,
Contractor may suspend performance of the Work until such evidence is provided
or it has the right to terminate upon Owner’s failure to cure as hereinbefore
provided.

13.6 Duty to Mitigate Damages. Each Party shall have the duty to mitigate
damages to it arising from any default hereunder by the other Party.

 

  Red River Environmental Products EPC Agreement       Page 110 of 133



--------------------------------------------------------------------------------

ARTICLE 14

SECURITY

14.1 Guarantees. Owner shall furnish to Contractor the Owner Guaranty on the
Effective Date. Contractor shall furnish to Owner the Contractor Guaranty, a
Performance Bond in the principal amount equal to the total Phase 2 Compensation
(“Contractor Security”) prior to the issuance of the Phase 2 Notice to Proceed.
The Owner Guaranty shall remain in effect until Owner has fully performed all of
its obligations to Contractor under this Agreement. The Contractor Security
shall remain in effect until Contractor has fully performed all of its
obligations to Owner under this Agreement.

14.1.1 The Contractor’s Performance Bond shall be in the face amount of
                 Dollars ($        ) and the Contractor’s Payment Bond shall be
in the face amount of                  Dollars ($        ). Contractor shall
maintain Performance Bonds and Payment Bonds for each of its Subcontractors in
the amount of that portion of Subcontractor’s work that is are attributable to
the Contractor’s entire scope of Work.

14.1.2 The Payment and Performance Bonds of the Contractor and each such
Subcontractor shall also meet the following requirements:

a. Comply with Applicable Legal Requirements,

b. Be executed to and for the benefit of the Owner and the Contractor as
co-obligees with the Owner having the exclusive first right to all such benefits
over that of the Contractor. The Contractor, at its sole cost and expense, may
proceed against Subcontractors’ Payment and Performance Bonds without being
required to secure the Owner’s consent but shall deposit all proceeds it
receives thereof in the appropriate fund account established to reflect the
Owner’s exclusive first rights and shall notify the Owner of any actions taken
against the issuing sureties. The Owner shall give Notice to the Contractor of
the fund into which such proceeds shall be deposited.

c. Secure such entity’s performance of its scope of Work in the time and manner
prescribed in, as applicable, this Agreement or the Subcontractor’s or
Subcontractors’ contract(s) with the Contractor, and

d. be and provide that it is unconditionally assignable to the Owner and (iv) be
maintained throughout the period of Contractor’s performance of its obligations
under the Contract, including any warranty periods.

e. be substantially in the form attached hereto as Appendix I-9.

 

  Red River Environmental Products EPC Agreement       Page 111 of 133



--------------------------------------------------------------------------------

14.1.3 No Subcontractor shall perform any Work unless and until its Payment and
Performance Bonds are filed with the Contractor, together with an executed copy
to the Owner.

14.1.4 The Contractor’s Payment and Performance Bonds shall remain effective
until the Final Completion Date unless this Agreement is terminated earlier in
accordance with its terms. In the event that any Payment or Performance Bond
will expire pursuant to its terms prior to the Final Completion Date, it must be
renewed no later than 90 days prior to its scheduled expiration. All renewals of
the Payment and Performance Bonds shall be filed with Contractor, together with
an executed copy to the Owner. The Contractor shall cause the applicable
Subcontractor(s) to maintain its/their Payment and Performance Bonds until the
completion of each such applicable Subcontractor’s obligations, including any
warranty period under their contracts with the Contractor.

14.1.5 The Payment and Performance Bonds shall be underwritten by a surety
authorized to do business in the State of Louisiana and otherwise acceptable to
the Owner; provided, however, that the surety shall be rated as “A” or better by
S&P or rated as “A3” or better by Moody’s and have an A.M. Best rating of “A” or
better and Class XII or higher as to financial size category.

14.1.6 If the surety for a bond is declared bankrupt, becomes insolvent, has its
right to do business in the State of Louisiana terminated or it ceases to meet
the requirements described above, the Contractor and, as applicable, the
Subcontractor, shall, within 30 Days thereafter, substitute other Payment and
Performance Bonds, subject to Owner approval that such substitute bonds satisfy
the security requirements above.

14.1.7 The Payment and Performance Bonds shall expressly state that it includes
the obligation of Contractor to pay delay damages to Owner in the event such
damages become due and owing under the terms of this Agreement. All Payments and
Performance Bonds required to be secured and maintained under this Section 14.2
shall specify that such bonds shall be subject to and governed by Louisiana law.

 

  Red River Environmental Products EPC Agreement       Page 112 of 133



--------------------------------------------------------------------------------

ARTICLE 15

REPRESENTATIONS AND WARRANTIES

15.1 Representations and Warranties of Contractor. Contractor hereby represents
and warrants to Owner as follows:

(a) Due Organization of Contractor. Contractor is duly organized, validly
existing and in good standing under the laws of the State of its incorporation
or organization, as applicable, and has all requisite corporate power and
authority to own and operate its business and properties and to carry on its
business as such business is now being conducted and is duly qualified to do
business in the State of Louisiana and in any other jurisdiction in which the
transaction of its business makes such qualification necessary;

(b) Due Authorization of Contractor; Binding Obligation. Contractor has full
power and authority to execute and deliver this Agreement and to perform its
obligations hereunder, and the execution, delivery and performance of this
Agreement by Contractor have been duly authorized by all necessary action on the
part of Contractor. This Agreement has been duly and validly executed and
delivered by Contractor and, assuming due execution and delivery by Owner,
constitutes the legal, valid and binding obligation of Contractor enforceable
against Contractor in accordance with its terms, except as such enforcement may
be limited by (i) bankruptcy, insolvency, reorganization, moratorium or other
similar laws relating to or affecting the enforcement of creditors’ rights in an
action (whether considered in an action at law or in equity) generally, or
(ii) general equitable principles (whether considered in any action at law or in
equity);

(c) Non-Contravention. The execution, delivery and performance of this Agreement
by Contractor and the consummation of the transactions contemplated hereby do
not and shall not contravene the governing documents of Contractor and do not
and shall not conflict with or result in a breach of or default under any
indenture, mortgage, lease, agreement, instrument, judgment, decree, order or
ruling to which Contractor is a party or by which it or any of its properties is
bound or affected;

(d) Regulatory Approvals. All governmental or other authorizations, approvals,
orders or consents required in connection with the execution, delivery and
performance of this Agreement by Contractor have been obtained or shall be
obtained in due course; and

 

  Red River Environmental Products EPC Agreement       Page 113 of 133



--------------------------------------------------------------------------------

(e) Intellectual Property. Contractor has the right to grant all of the
Intellectual Property rights it has purported to grant under this Agreement.

15.2 Representation and Warranties of Owner. Owner hereby represents and
warrants to Contractor as follows:

(a) Due Organization of Owner. Owner is a limited liability company duly
organized and validly existing and in good standing under the laws of the State
of Delaware and has all requisite power and authority to own and operate its
business and properties and to carry on its business as such business is now
being conducted and is duly qualified to do business in the State of Louisiana;

(b) Due Authorization of Owner; Binding Obligation. Owner has full power and
authority to execute and deliver this Agreement and to perform its obligations
hereunder and the execution, delivery and performance of this Agreement by Owner
have been duly authorized by all necessary limited liability company action on
the part of Owner. This Agreement has been duly and validly executed and
delivered by Owner and, assuming due execution and delivery by Contractor,
constitutes the legal, valid and binding obligation of Owner enforceable against
Owner in accordance with its terms, except as such enforcement may be limited by
(i) bankruptcy, insolvency, reorganization, moratorium or other similar laws
relating to or affecting the enforcement of creditors’ rights in an action
(whether considered in an action at law or in equity) generally, or (ii) general
equitable principles (whether considered in any action at law or in equity);

(c) Regulatory Approvals. All governmental or other authorizations, approvals,
orders or consents required in connection with the execution or delivery of this
Agreement by Owner have been obtained; and

(d) Non-Contravention. The execution, delivery and performance of this Agreement
by Owner and the consummation of the transactions contemplated hereby do not and
shall not contravene the certificate of formation or limited liability company
agreement of Owner and do not and shall not conflict with or result in a breach
of or default under any indenture, mortgage, lease, agreement, instrument,
judgment, decree, order or ruling to which Owner is a party or by which it or
any of its properties is bound or affected.

 

  Red River Environmental Products EPC Agreement       Page 114 of 133



--------------------------------------------------------------------------------

ARTICLE 16

LIMITATIONS OF LIABILITY

16.1 Aggregate Limitation of Contractor’s Liability for Liquidated Damages. To
the fullest extent permitted by Applicable Legal Requirements, Contractor’s
overall cumulative liability for liquidated damages to Owner arising under
Section 8.2 will in no event exceed an amount equal to * of the Target Total
Work Cost, and Owner releases Contractor from, and waives all right of recovery
against Contractor for, any damages beyond such limit of liability for defaults
specified in Section 8. 2.

16.2 Consequential Damages. In no event will either Party (or its Affiliates, or
any Owner) be liable to any other Party, Affiliate, or to any Owner or to
Contractor’s Subcontractors for any special, incidental, indirect, exemplary,
punitive, or consequential costs or damages of any nature (including damages
from the use of or loss of any facility, equipment or property; loss of
anticipated profits or revenues; loss of opportunity; loss of productivity; loss
of shop space; claims of customers; costs of obtaining or maintaining loans; or
loss of goodwill). The foregoing limitation is not intended to limit a Party’s
liability to any Person indemnified under this Agreement for claims of a third
party. The Parties agree that any Late Substantial Completion Damages, and Bonus
Amounts as provided under this Agreement or the direct damages of Owner or any
Owner payable by Contractor in connection with termination of this Agreement
because of a Contractor Event of Default will not be considered “special,
incidental, indirect or consequential” costs or damages under this Section 16.2.

16.3 Overall Limitation of Liability. The total aggregate liability of the
Contractor to the Owner, Lenders, or any other party claiming through either of
them hereunder on claims of any kind in any way arising out of the Work or
Contractor’s alleged breach of this Agreement, shall in no case exceed an amount
equal to * of the Contract Price for amounts expended on rework, repair,
replacement or other modifications and additional work to correct defects or
errors for which Contractor is financially responsible under the terms of the
Contract, provided that such limitation of liability shall not apply to or limit
Contractor’s liability:

 

  (a) for any loss, claim or damage suffered or sustained due to willful
misconduct of the Contractor or any Subcontractor;

 

  (b) for any indemnity obligation of Contractor under Article 12 ;

 

  (c) with respect to any claims against the Owner by any Subcontractor of the
Contractor; and

 

  Red River Environmental Products EPC Agreement       Page 115 of 133



--------------------------------------------------------------------------------

  (d) for any failure of Contractor to obtain or maintain the insurance required
under Article 2.9 hereof

16.4. Application. Limitations and waivers of liability, releases from liability
and exclusive remedies provided for herein will be applicable, valid and
enforceable irrespective of whether any claim or liability is based on breach of
contract, breach of warranty, indemnity, tort (including negligence) or any
other legal theory, and benefits thereof will extend to each Party and its
members, officers, directors, Affiliates and Personnel. This paragraph shall
survive the completion or any termination of this Agreement.

 

  Red River Environmental Products EPC Agreement       Page 116 of 133



--------------------------------------------------------------------------------

ARTICLE 17

DISPUTE RESOLUTION

17.1 Dispute Resolution Between the Parties.

17.1.1 Cooperation. Owner and Contractor desire that this Agreement operate
between them fairly and reasonably. If any disputes, differences, or questions
(collectively, “Disputes”) arise between the Parties in respect of this
Agreement or the subject matter hereof, representatives of the Parties shall
cooperate, in good faith, to attempt to amicably resolve the Dispute. If any
Party believes that such representatives will not be able to resolve the
Dispute, such Party may invoke the further dispute resolution procedures of this
Section 17.1 and of Section 17.2.

17.1.2 Management Discussions. If representatives of the Parties cannot resolve
a Dispute within 15 days, each Party shall prepare a written statement of its
position and deliver it to the other Party within 10 days after the expiry of
the initial 15 day period, and one or more senior officers from each Party shall
meet in person within 15 days in an effort to resolve the Dispute. If the senior
officers of either Party determine at any time that the Dispute cannot be
resolved without referral of the Dispute to an independent third party, such
Party shall notify the other Party that it wants to submit the Dispute to
mediation or arbitration in accordance with Sections 17.1.3 or 17.2,
respectively; provided, however, no Party shall seek arbitration of any Dispute
until a period of at least 20 days has elapsed since the Dispute was referred to
such senior officers, without a resolution having been reached. The pendency of
a Dispute shall not delay progress of the Work or relieve either Party from its
duty to perform its obligations under this Agreement.

17.1.3 Voluntary Mediation. If a Dispute cannot be resolved by the Parties
pursuant to Sections 17.1.1 or 17.1.2, the Parties shall endeavor to resolve
such Dispute by mediation which, unless a Party objects to mediation by giving
Notice to the other Party prior to commencement of the mediation, shall be a
condition precedent to arbitration. Unless the Parties mutually agree otherwise,
mediation shall be in accordance with the then-current Construction Industry
Mediation Rules of the American Arbitration Association. Requests for mediation
shall be filed in writing with the other Party and with the American Arbitration
Association.

 

  Red River Environmental Products EPC Agreement       Page 117 of 133



--------------------------------------------------------------------------------

17.2 Arbitration.

17.2.1 Rules and Arbitrators. All Disputes that cannot be resolved by the
Parties pursuant to Section 17.1 shall be exclusively and finally settled by
self-administered arbitration with 3 arbitrators conducted in accordance with
the then current Construction Industry Arbitration Rules of the American
Arbitration Association or any successor thereto (the “Rules”), except as
modified herein. Each Party to the arbitration shall select one arbitrator and
the 2 arbitrators selected by the Parties shall select a third arbitrator within
15 days. If the 2 arbitrators fail to reach agreement on the third arbitrator
within such time limit, either Party may initiate the selection of the third
arbitrator by resort to the American Arbitration Association. In any proceeding
conducted under this Section 17.2 by the American Arbitration Association,
(a) no discovery shall be allowed with respect to appointment of an arbitrator
and limited discovery shall be allowed with respect to disqualification of an
arbitrator, (b) the arbitration hearing may be scheduled upon not less than 10
days prior written notice to the Parties and shall not exceed 3 days in length,
(c) direct testimony shall be presented by the Parties solely through written
submissions, and (d) the final decision shall be rendered within 30 days of
submission of the matter for arbitration.

17.2.2 Impartiality, Independence and Qualifications of Arbitrators. Each Person
serving as an arbitrator (including the arbitrators selected by each Party)
shall be impartial and independent third parties, shall perform his or her
duties with diligence and in good faith, and have practiced law as a licensed
attorney for at least 20 years and have substantial legal experience in
connection with the design, construction and operation of fossil fuel-fired
electric generating facilities. If a person with such expertise is not
reasonably available, then an arbitrator with at least 20 years experience in
the design, construction and operation of equivalent heavy industry experience
(e.g. refineries, chemical facilities, etc.) may be selected. Upon objection of
a Party, under the Rules, to the appointment or continued service of an
arbitrator, the Parties shall attempt to reach agreement upon such
disqualification and, in the absence of such agreement, shall submit the matter
to arbitration in accordance with this Section 17.2 for resolution. If a
Party-appointed arbitrator is disqualified, his or her replacement shall be
selected by the Party appointing the original arbitrator. If the third
arbitrator is disqualified, his or her replacement shall be selected in
accordance with the procedure outlined in Section 17.2.1.

17.2.3 Costs and Discovery. Subject to the remaining terms of this Agreement,
each Party shall bear the cost of the arbitrator which it selects and the
Parties shall equally bear all other costs of arbitration, including the cost of
the third arbitrator. If the arbitrators find that a frivolous claim has been
pursued by a Party or a Party engages in egregious conduct, the arbitrators may
award all (or any portion) of any expenses of arbitration incurred in connection
with the Dispute (including attorney fees, charges, disbursements, expenses of
expert witnesses and fees of the arbitrators) to the Parties in such proportion
as may be determined by the arbitrators. The arbitrators may permit and/or limit
the scope of discovery as may be reasonable under the circumstances. Time is of
the essence in any Dispute, and the arbitrators shall be permitted to issue
monetary sanctions against any Party if, upon a showing of good cause, such
Party is unreasonably delaying the proceedings. Except as may be determined by
the arbitrators pursuant to the second sentence of this Article 17.2.3, costs
incurred by Contractor in prosecuting a dispute during Phase 1 under this
Article 17 do not constitute Time and Materials Costs.

 

  Red River Environmental Products EPC Agreement       Page 118 of 133



--------------------------------------------------------------------------------

17.2.4 Limitations. No Party shall submit a Dispute to arbitration when
institution of legal or equitable proceedings based on such Dispute would be
barred by the applicable statute of limitations. The arbitrators may not amend
or modify this Agreement, enter an award for damages that are prohibited
hereunder or limit any of the remedies set forth in this Agreement.

17.2.5 Additional Relief. Nothing in this Article 17 will preclude any Party
from taking (or requesting any judicial or other authority to order) any measure
in aid of arbitration prior to the commencement of or during the arbitration
proceedings for the preservation of its rights and interests.

17.2.6 Venue and Timing. The arbitration shall take place in New Orleans,
Louisiana, and shall be conducted in English. The arbitrators shall render their
award (the “Award”) within 180 days from submission of the Dispute to
arbitration. The Award shall be final and binding on the Parties hereto and
non-appealable and may be confirmed and enforced in any court of competent
jurisdiction, unless the Award is procured by corruption or fraud. Except as
provided in this Section 17.2, each Party hereby excludes and waives irrevocably
any rights or application or appeal to the courts of any jurisdiction to the
fullest extent permitted by Applicable Legal Requirements. The court may correct
the Award before confirmation, if (a) there was manifest error in any
mathematical calculation or manifest error in the description of any Person,
thing or property referred to in the Award, (b) the arbitrators exceeded their
powers by including in the decision or award a matter not submitted to them and
the decision or award may be corrected without affecting the merits of the
decision upon the matter submitted, and (c) the Award is imperfect in a matter
of form, which can be corrected without affecting the substance of the Award. If
an Award is vacated, the matter will be resubmitted for resolution according to
the terms of this Agreement.

17.2.7 Continued Performance. Unless otherwise agreed in writing, Contractor
shall continue to perform the Work and Owner shall continue to make payments,
both in accordance with this Agreement, pending the resolution of any Dispute
hereunder.

17.2.8 Consolidation. The Parties agree that if a third party (including an
Owner Supplier or a Subcontractor) is substantially involved in a common
question of fact or law or whose presence is necessary if complete relief is to
be afforded and/or inconsistent decisions are to be avoided, then, the Parties
will use their respective reasonable efforts to consolidate such third party
into the dispute resolution process herein contained, making such accommodating
adjustments as are fair and appropriate to accommodate additional parties;
provided, however, such third party has consented to such inclusion and agrees
to be bound by the Award of the arbitrators.

 

  Red River Environmental Products EPC Agreement       Page 119 of 133



--------------------------------------------------------------------------------

17.2.9 When Inapplicable. The provisions relating to mandatory arbitration will
not be applicable to a claim asserted in an action in court by a person who is
under no obligation to arbitrate such claim with either of the Parties to this
Agreement insofar as the Parties to this Agreement may desire to assert any
rights of indemnity or contribution with respect to the subject matter of such
action.

17.2.10 Cross Examination. Testimony may be admitted by sworn affidavit,
provided, however, the opposing Party must be given the right to cross-examine
any witness whose testimony is so admitted.

17.2.11 Survival. The provisions of this Article 17 will survive the expiration
or earlier termination of this Agreement.

 

  Red River Environmental Products EPC Agreement       Page 120 of 133



--------------------------------------------------------------------------------

ARTICLE 18

CONFIDENTIALITY

18.1 Confidential Information. The Parties and Owner has a proprietary interest
in information that will be furnished pursuant to this Agreement. The Parties
and Owner shall keep in confidence and will not disclose any such information
which in good faith is proprietary and which is specifically designated in
writing as being proprietary (“Confidential Information”) without the prior
written permission of the disclosing Person (the “Disclosing Party”) or use any
such information for other than the purpose for which it is supplied, except as
provided herein. Information relating to commercial terms of this Agreement
shall also be treated as Confidential Information; provided, however, that such
obligation is not intended to restrict Owner from use of the form of agreement.
Each Party and Owner agrees that the other Party and Owner may disclose any
Confidential Information to its or their consultants, representatives and to
such other persons, including the Financing Parties and potential Owner or
affiliates, as may be necessary to perform its or their obligations under this
Agreement or any document related to the Project or the Financing thereof to
which it is a Party or, in the case of Owner, to develop, finance or sell an
interest in the Project or any entity owning an equity interest directly or
indirectly in the Project. Each Party shall be responsible for requiring any
third party (excluding such Party’s (or its Affiliates) officers, directors,
employees and counsel who, in each case, will be informed of the requirement to
comply with the terms of this Section 18.1) to which it wishes to disclose
Confidential Information to enter into a confidentiality agreement on
substantially the terms of this Article 18 or, in the case of Financing Parties,
if a Party or Owner is unable to get any Financing Party to agree to such terms
after expending a reasonable effort to do so, on reasonable terms and conditions
that are customary for confidentiality agreements for similarly situated parties
receiving proprietary information comparable to the Confidential Information;
provided, however, if a third party (a party other than Owner, or its
Affiliates, officers, directors, employees and counsel) has agreed in a writing
provided to Contractor to maintain the confidentiality of Confidential
Information in connection with the Project, such third party shall not be
required to enter into another confidentiality agreement pursuant to this
Article 18. Each Party and Owner agrees with respect to Confidential
Information, to hold the same confidential for the shorter of a period of 5
years from receipt or for a period of 3 years from the earlier to occur of
termination or Final Completion. The provisions of this Article 18 shall not
apply

 

  (a) to information which the receiving Person (the “Receiving Party”) can
substantiate:

 

  (i) was in the possession of the Receiving Party at the time it was initially
furnished, without a breach of this provision;

 

  Red River Environmental Products EPC Agreement       Page 121 of 133



--------------------------------------------------------------------------------

  (ii) is or becomes part of the public domain without a breach of this
provision;

 

  (iii) is received from a third party who is, as far as reasonably can be
determined, under no limitation or restriction regarding disclosure; or

 

  (iv) information the Disclosing Party authorizes the Receiving Party to
describe.

Such information shall not be deemed to be within one of the foregoing
exceptions if it is merely embraced by more general information available on a
non-confidential basis to the Receiving Party;

 

  (b) to the extent that a Receiving Party is required to disclose Confidential
Information pursuant to Applicable Legal Requirements (including in connection
with a Financing), or uses information in connection with any legal proceeding
or Dispute under Article 17 hereof; provided, however, promptly upon a Receiving
Party or any Owner, as applicable, becomes aware that Confidential Information
may be required to be disclosed pursuant to Applicable Legal Requirements, the
Receiving Party or Owner gives notice to the other Party and, in consultation
with the Disclosing Party, takes reasonable steps to make the Disclosing Party’s
Confidential Information subject to reasonably available procedures for
maintaining its confidentiality; or

 

  (c) to any Record Documents or other Submittals related to the Project to the
extent disclosure thereof is reasonably necessary in connection with the design,
engineering, construction, operation, maintenance, improvement, modification,
expansion or other activity related to the Project; provided, however, Owner
shall require the recipient of Confidential Information contained therein to
maintain the confidentiality of such Confidential Information on terms
substantially similar to the terms of this Article 18 and to limit use of such
Confidential Information to the Project.

18.2 Publicity. Contractor agrees that all public relation matters arising out
of or in connection with the Work will be the sole responsibility of Owner.
Therefore, Contractor shall obtain Owner’s prior written approval of the text of
any announcement, publication, technical report, article, photograph or any
other media release, or general public communication concerning the Work that
specifically mentions Owner or any of its Affiliates or the Project or the
Project Site or any of the Financing Parties which Contractor or its
Subcontractors or vendors or any of their respective Affiliates wish to release
for publication. Contractor shall include in each Contractor Subcontract a
provision requiring each Subcontractor to adhere

 

  Red River Environmental Products EPC Agreement       Page 122 of 133



--------------------------------------------------------------------------------

to the requirements of this Section 18.2. Owner shall obtain Contractor’s prior
written approval of the text of any announcement, publication, technical report,
article, photograph or any other media release or general public communication
concerning the Work that specifically mentions Contractor or any of its
Affiliates which Owner wishes to release for publication.

18.3 Prior Confidentiality Agreements. The provisions of this Article 18
supersede all prior agreements (including confidentiality obligations under the
Letter of Intent) between Contractor and Owner regarding the confidentiality of
any information or documents regarding the Project or the matters described in
this Agreement. Any such prior agreements between the Parties or their
respective predecessors or Affiliates shall have no force or affect on or after
the Effective Date.

18.4 Injunctive Relief. The Parties agree that both injunctive relief and
monetary damages, alone or in combination, are appropriate remedies for any
breach of this Agreement by the other Party, its partners, parents, subsidiaries
or affiliates, or the employees, agents or consultants of any of them.

 

  Red River Environmental Products EPC Agreement       Page 123 of 133



--------------------------------------------------------------------------------

ARTICLE 19

COST RECORDS

19.1 Records. Contractor shall maintain fiscal records, books and accounts
pertaining to the Project in accordance with generally accepted accounting
principles consistently applied.

19.2 Inspection of Books, Records and Audit Rights. Contractor shall keep and
maintain full, complete and detailed records, books, accounts and invoices of
all of its costs and expenses relating to any Application for Payment and any
costs incurred or payments made by or to it pursuant to this Agreement or in
connection with the Work or Statement of Owner Supplier Costs. At all times
during the progress of the Work and for a period of 2 years after the Final
Completion Date, or, if the Final Completion Date does not occur, for 2 years
after the termination of this Agreement, Contractor shall afford Owner and its
respective auditors and counsel, access at reasonable times to any of the above
books and records relating to amounts paid to Contractor on the basis of its
costs or damages (including indemnifications) in order to inspect, copy and
audit the same or to verify compliance by Contractor with all of the terms and
conditions of this Agreement; provided, however, the right to inspect, access,
copy and/or audit Contractor’s books, records, invoices, and accounts shall not
extend to agreed rates, agreed lump sum amounts, agreed allowances or to the
internal composition of amounts (such as wage markups) expressed as a percentage
of other costs.

 

  Red River Environmental Products EPC Agreement       Page 124 of 133



--------------------------------------------------------------------------------

ARTICLE 20

MISCELLANEOUS

20.1 Authorized Representatives. In order to secure effective cooperation and to
deal on a prompt and orderly basis with the various scheduling and
administrative issues that may arise in connection with the rights and
obligations of the Parties hereunder, each Party shall appoint its own
authorized representative (“Authorized Representative”) and notify the other
Party in writing of such representative’s name, address, facsimile and telephone
number within 10 days after the execution of this Agreement. Either Party may,
at any time, change the designation of its Authorized Representative; provided,
however, such Party shall promptly notify the other Party in writing of such
change. Each Party’s Authorized Representative shall be authorized to amend this
Agreement (including the execution of Change Orders) on behalf of the
designating Party and agree upon procedures and provide such information as is
necessary for coordinating the efforts of the Parties.

20.2 Assignment/Delegation.

20.2.1 Assignment/Delegation by Contractor. Except as provided in
Sections 20.2.2 or 20.17, it is expressly understood and agreed that this
Agreement is personal to each of the Parties hereto, and that neither Party
shall have the right, power or authority to assign or delegate its rights or
obligations under this Agreement or any portion thereof, either voluntarily or
involuntarily, or by operation of law without the written consent of the other
Party, except that a Party’s rights to payments hereunder may be assigned
without the other Party’s consent and except as provided in
Section 20.17(a)(iii). Notwithstanding the above, Contractor may have portions
of the Work performed by its Affiliates or their Personnel, in which event
Contractor shall be responsible for such portions of the Work, such portions of
the Work shall be deemed to have been performed by Contractor for all purposes
under this Agreement, and Owner will look solely to Contractor in connection
with such portions of the Work.

20.2.2 Assignment/Delegation by Owner.

20.2.2.1 Affiliates. Owner reserves the right, in its sole discretion and
without the prior consent of Contractor, to assign all or any of its rights
and/or to delegate all or any of its obligations under this Agreement to one or
more of its Affiliates. Owner shall give Contractor Notice of such assignment
and/or delegation. Upon its receipt of Notice of a delegation or assignment of
Owner’s obligations under this Agreement, Contractor shall be deemed to have
released Owner from all of the obligations so delegated or assigned so long as
the assignee/delegate of such obligations assumes the obligations so assigned or
delegated and each Owner either reissues or affirms the continued effectiveness
of its Owner

 

  Red River Environmental Products EPC Agreement       Page 125 of 133



--------------------------------------------------------------------------------

Guaranty. If Owner or Contractor so requests, then Contractor or Owner (as the
case may be) shall, without delay or conditions, execute a written release that
confirms Owner’s release from such obligations or such assignee’s/ delegate’s
assumption of such obligations (as the case may be).

20.2.2.2 Third Parties. Owner may assign any or all of its rights and/or
delegate any or all of its obligations under this Agreement to any Person other
than an Affiliate; provided, however, Owner will not be relieved of its
obligations hereunder so assigned or delegated, unless Contractor consents to
such assignment or delegation; provided, further, such consent will not be
unreasonably withheld, unreasonably conditioned or unreasonably delayed. If,
upon its request for such consent, Contractor has concerns that may lead to its
withholding such consent, then Contractor shall promptly identify such concerns
to Owner, meet and in good faith discuss with Owner appropriate steps that may
be taken to address and resolve such concerns so as to allow for such consent to
be granted. If Contractor consents to such assignment, Contractor shall be
deemed to have released Owner from all of the obligations so delegated or
assigned so long as the assignee/delegate of such obligations assumes the
obligation so assigned or delegated; provided, that each Owner either reissues
or affirms the continued effectiveness of its Owner Guaranty. If Contractor has
consented to the delegation of Owner’s obligations as provided above, then, if
Owner so requests, Contractor shall execute documentation evidencing such
consent and releasing Owner from such delegated obligations. Contractor shall be
entitled to reject any such assignment and/or delegation where such assignment
and /or delegation would be to one of Contractor’s competitors in the
engineering and construction business.

20.2.3 Successors and Assigns. Subject to Sections 20.3.1 and 20.2.2, the
provisions of this Agreement shall extend to the benefit of and will be binding
upon the successors and assigns of the Parties.

20.3 Reviews, Inspections, Approvals by Owner. The inspection, review, and/or
comment by Owner, Owner Project Manager, the Owner Engineer, any Financing Party
or the Financing Engineer of any drawing, document, or any other Work or
services performed by Contractor, any Subcontractor or Owner Supplier will not
(a) alter, amend, waive or relieve any obligation of Contractor under this
Agreement, other than the obligation to have allowed such inspection, review
and/or comment, (b) impose any liability on Owner, Owner Project Manager, the
Owner Engineer, any Financing Party or the Financing Engineer under this
Agreement or (c) result in any adjustment of the Phase 2 Price Fixed Component,
Project Schedule, Performance Requirements or other obligations or liabilities
of the Parties under this Agreement. Notwithstanding the foregoing, Contractor
will be entitled to rely upon any fully executed Change Order or fully executed
amendment to this Agreement.

 

  Red River Environmental Products EPC Agreement       Page 126 of 133



--------------------------------------------------------------------------------

20.4 Governing Law; Choice of Forum. This Agreement will in all respects be
governed by and construed in accordance with the laws of the State of New York,
without giving effect to any choice of law rules thereof, which may direct the
application of the laws of another jurisdiction. For purposes of resolving any
Dispute arising under this Agreement, and subject to Article 17, the Parties
hereby submit to the non-exclusive jurisdiction of the courts of the State of
New York and the federal district courts, in each case located in New York.

20.5 Surviving Obligations. The provisions of Article 20, the indemnification
provisions set forth in this Agreement, and other provisions of this Agreement
that are by their nature intended to survive termination, cancellation,
completion, or expiration of this Agreement, and any expressed limitations or
releases from liability, will continue as valid and enforceable obligations of
the Parties, notwithstanding any such termination, cancellation, completion, or
expiration. Further, termination of this Agreement will not relieve either Party
of any obligation hereunder which expressly or by implication survives
termination hereof and, except as expressly provided in Article 13 or this
Article 20, will not relieve either Party of any obligations or liabilities for
loss or damage to the other Party arising out of or caused by acts or omissions
of such Party prior to the effectiveness of such termination or arising out of
such termination.

20.6 Severability. If any provision of this Agreement is held void, voidable,
invalid or inoperative, no other provision of this Agreement will be affected as
a result thereof, and, accordingly, the remaining provisions of this Agreement
will remain in full force and effect as though such void, voidable, invalid or
inoperative provision had not been contained herein. To the extent that any
provision is held void, voidable, invalid or inoperative, the Parties shall
negotiate an equitable adjustment in the provisions of this Agreement with a
view toward effecting the purpose of this Agreement, and the validity and
enforceability of the remaining provisions, or portions or applications thereof,
will not be affected thereby.

 

  Red River Environmental Products EPC Agreement       Page 127 of 133



--------------------------------------------------------------------------------

20.7 Notices. All Notices permitted or required to be given under this Agreement
will be in writing and will be deemed duly given when received: (a) when sent by
telefacsimile transmission; provided, however, the sender has received
electronic or voice confirmation of the recipient’s receipt of such
transmission; (b) when confirmation of receipt by the recipient is confirmed by
the delivery service, if sent by overnight (or next Business Day) or
international courier service; or (c) when received by the recipient, if
delivered by personal delivery or mail. All Notices must be in English. Notices
will not be effective if given by electronic mail. All Notices shall be
delivered or sent to the Parties at their respective address(es) or number(s)
shown below or to such other address(es) or number(s) as a Party may designate
by prior Notice given in accordance with this provision to the other Party:

 

If to Owner:    and, *    and copy to:    *    If to Contractor:    and, *   
and copy to:    *   

20.8 Article and Section Headings. The Article and Section headings herein have
been inserted for convenience of reference only and will not in any manner
affect the construction, meaning or effect of anything herein contained nor
govern the rights and liabilities of the Parties. References to “Articles” and
“Sections” in this Agreement shall mean the Articles and Sections of this
Agreement unless otherwise expressly noted.

20.9 Duties and Remedies. Except as provided in Article 8, Article 9, Article 16
and any other provision of this Agreement pursuant to which an exclusive remedy
is expressly provided, the duties and obligations imposed by this Agreement and
the rights and remedies available hereunder will be in addition to and not in
limitation of any duties, obligations, rights and remedies otherwise imposed or
available at law or in equity to the Parties.

20.10 No Waiver of Rights. Except as may be specifically agreed in writing, the
failure of Owner or Contractor to insist in any one or more instances upon the
strict performance of any one or more of the provisions of this Agreement or to
exercise any right herein contained or provided by law or equity, will not be
construed as, or constitute in any way, a waiver, modification or relinquishment
of the performance of such provision or right(s), or of the right to
subsequently demand such strict performance or exercise such right(s), and all
such rights will continue unchanged and remain in full force and effect. No
payment to Contractor by Owner will constitute an acceptance of any Work
furnished by Contractor or shall relieve Contractor of any of its obligations or
liabilities with respect thereto.

 

  Red River Environmental Products EPC Agreement       Page 128 of 133



--------------------------------------------------------------------------------

20.11 Entire Agreement. This Agreement contains the entire agreement between the
Parties with respect to the subject matter hereof, and supersedes any and all
prior and contemporaneous written and oral agreements, proposals, negotiations,
warranties, guarantees, understandings and representations pertaining to the
subject matter hereof.

20.12 Amendments. Except as provided in Section 10.2, no amendments or
modifications of this Agreement will be valid unless evidenced in writing and
signed by both Parties.

20.13 No Third Party Rights. Except as expressly provided herein, this Agreement
and all rights hereunder are intended for the sole benefit of the Parties and,
to the extent expressly provided, for the benefit of the Parties, Owner and the
Indemnitees, and will not imply or create any rights on the part of, or
obligations to, any other Person.

20.14 Obligations Non-recourse. Each Party acknowledges that it will not have
any recourse against any Affiliates, members, partners, joint venturers,
officers, directors, employees of the other Party, Owner, or the Engineers,
except that the foregoing shall not prejudice Contractor’s rights pursuant to
any Owner Guaranty, the Initial Guaranty or any Contractor Guaranty.

20.15 Relationship of the Parties. Except with respect to the administration of
Owner Contracts pursuant to Appendix M as indicated in Section 2.2.20,
Contractor will be an independent contractor with respect to the Project, each
part thereof, and the Work, and neither Contractor nor its Subcontractors nor
the Personnel of either will be deemed to be agents, representatives, employees
or servants of Owner in the performance of the Work, or any part thereof, or in
any manner dealt with in this Agreement. Owner shall neither have the right to
control, nor have any actual, potential or other control over, the methods and
means by which Contractor or any of its Personnel or Subcontractors conducts
their respective independent business operations. Except with respect to the
administration of Owner Contracts in accordance with Appendix M, Contractor
shall not perform any act or make any representation to any Person to the effect
that Contractor, or any of its Personnel or Subcontractors, is the agent,
representative, employee or servant of Owner.

20.16 Counterparts. This Agreement may be executed in two or more counterparts,
each of which will be deemed an original, but all of which together will
constitute one and the same instrument.

 

  Red River Environmental Products EPC Agreement       Page 129 of 133



--------------------------------------------------------------------------------

20.17 Cooperation with Financing Efforts. Contractor shall use reasonable
efforts to cooperate with Owner in connection with their respective efforts to
obtain and maintain Financing; provided, however, Owner agrees to act as a
single point of contact between the Financing Parties of the respective Owner
and Contractor to the maximum extent possible. Without limiting the generality
of the foregoing, Contractor:

 

  (a) shall execute such documents as reasonably requested in connection with
obtaining and maintaining Financing whereby Contractor (i) certifies to the
Financing Parties that this Agreement is in full force and effect and has not
been modified and that there are no defaults under this Agreement (except, in
each case, as specifically stated in such certification), (ii) represents and
warrants to the Financing Parties that this Agreement is enforceable against
Contractor, (iii) consents to the collateral assignment of this Agreement to the
Financing Parties as security for the debt relating to the Financing,
(iv) agrees to give the Financing Parties Notice of a Owner Event of Default
contemporaneously with the Notices provided to Owner and an opportunity to cure
such defaults, (v) clarifies provisions of this Agreement as reasonably
requested by the Financing Parties, and (vii) agrees to cooperate with Owner in
the negotiation of such amendments to this Agreement as the Financing Parties
may reasonably request;

 

  (b) at Owner’s reasonable request, shall attend and participate in
presentations to potential Financing Parties;

 

  (c) hereby authorizes Owner and any Owner to (i) provide this Agreement to
potential Financing Parties and equity participants (subject to Article 18), and
(ii) include a description of the material provisions of this Agreement in any
offering circular required for the Financing and/or, if the Financing must be
registered in accordance with Applicable Legal Requirements, that Owner may,
after consultation with Contractor, file this Agreement as an exhibit to such
registration statement (which filing will include requests for confidentiality
with respect to pricing and other key commercial terms);

 

  (d) at Owner’s request, shall reasonably cooperate with the Financing Engineer
and any rating agencies or other credit enhancement entities associated with a
Financing;

 

  (e) at Owner’s request, shall reasonably cooperate in connection with
tax-exempt financing or any financing or other arrangements effected to reduce
Taxes on the Project or the Work; and

 

  (f) Contractor shall provide Owner with legal opinions of in-house counsel to
Contractor regarding the execution, delivery and validity of this Agreement and
the status of Contractor as Owner will reasonably request in connection with
obtaining and maintaining the Financing.

 

  Red River Environmental Products EPC Agreement       Page 130 of 133



--------------------------------------------------------------------------------

20.18 Financing Engineer. Contractor acknowledges that the Financing Engineer
will be engaged for the purpose of providing to the Financing Parties a neutral,
third party overview of the Work. The Financing Engineer will be a recognized
engineering and consulting firm selected by the Financing Parties and bound by
confidentiality obligations substantially similar to those contained in
Article 18. The Financing Engineer is expected to provide the Financing Parties
with independent opinions with respect to: (a) the status of the Work, (b) the
performance of the Work and associated Equipment, (c) Contractor’s Performance
Test procedures, (d) Contractor’s quality assurance program for the Work and
major components thereof, (e) the results of the Performance Tests, and
(f) Applications for Payment and Change Orders submitted by Contractor. The
Financing Engineer may attend all monthly meetings. Notwithstanding anything
else to the contrary contained herein, the Financing Engineer will have no right
to direct Contractor or any portion of the Work or to make any changes to the
Work.

20.19 Owner’s Engineer. Owner’s Engineer shall act on Owner’s behalf, in
relation to various Project-related matters, including the review of contract
documents, attending design and progress meeting, carrying out inspections and
the review and approval of test results and most particularly all Performance
Test results.

20.20 Review Committee. The Parties recognize that the most efficient and cost
effective implementation of the Work will necessitate continual monitoring of
the Labor Plan and other strategic decisions that may have a material effect on
the Total Installed Cost or Project Schedule that the Parties agree to have
considered by the Review Committee. Because the nature of labor compensation
decisions is expected to require the balancing of interests and tradeoffs among
project objectives, each Party will select 2 representatives to comprise a
committee (the “Review Committee”) to consider adjustments to the Labor Plan and
other Project execution strategies. The initial members of this Review Committee
are to be appointed within 30 days of the Effective Date. Each Party may change
its representatives on Notice to the other Party. Each Party shall ensure that
its members on the Review Committee act reasonably at all times. The Review
Committee will meet on an as-needed basis, but no less frequently than
quarterly. With respect to each issue considered by the Review Committee,
Contractor and Owner, as appropriate, shall provide adequate materials and
information sufficient to allow a reasonable basis on which decisions can be
made. The Review Committee will meet promptly and work cooperatively to adopt
recommendations that support achievement of the Targets at the lowest Total
Installed Cost, except as they otherwise unanimously agree. The Review Committee
shall appoint one of its members to provide adequate notice of meetings to the
other members and to keep and distribute accurate minutes of its meetings. The
Owner Project Manager and Contractor’s Construction Manager may be invited to
attend meetings of the Review Committee but will not have any voting rights. At
such time as Contractor believes that the level of compensation being paid to
Craft Labor with respect to a particular

 

  Red River Environmental Products EPC Agreement       Page 131 of 133



--------------------------------------------------------------------------------

Craft Labor Cost Component is or will, in the foreseeable future, not be
sufficient to maintain existing Craft Labor or attract additional needed Craft
Labor, in each case in a specific Craft Labor Category, for the construction of
the Project to support the Project Schedule, Contractor will give Notice to
Owner and the Parties, acting through their representatives on the Review
Committee, shall take the following actions:

(a) Contractor will provide a reasonably detailed labor analysis, supported by a
reasonable level of factual compensation information, with respect to the
specific Craft Labor Category(ies) as to which Contractor believes compensation
adjustments are necessary. Such analysis shall include (i) Contractor’s
recommended changes to the level of Craft Labor Cost Component to be offered to
such Craft Labor; (ii) a direct comparison with the then existing level of Craft
Labor Cost Component being paid to the same Craft Labor Category(ies) at the Key
Benchmark Projects and the Other Benchmark Projects, to the extent such
information is available; (iii) a forecast as the projected impact on the Total
Work Cost of the Project that would result from Contractor’s recommended changes
and (iv) an analysis of any reasonably cost effective alternative to achieve the
same goal;

(b) the members of the Review Committee shall consult with each other in good
faith and attempt to reach a unanimous decision as to the increased level of
Craft Labor Cost Component (or alternative) to be offered to Craft Labor within
such Craft Labor Category(ies) and as to when any changes should be implemented;

(c) if the members of the Review Committee are not able to reach a unanimous
decision, then Contractor may implement its recommended changes, provided, that
the level of the Craft Labor Cost Component to be offered to Craft Labor within
the Craft Labor Category in question is no higher than          percent
(        %) in excess of (i) the highest level of Craft Labor Cost Component
then being paid to Craft Labor within such Craft Labor Category working on Key
Benchmark Projects; or (ii) the average level of Craft Labor Cost Component then
being paid to craft labor within such Craft Labor Category working on [Other
Benchmark Projects], whichever is the greater between (i) and (ii).

(d) If such recommended changes would cause the level of the Craft Labor Cost
Component for a specific Craft Labor Category to be higher than permitted in
clause (c) above, then, either the Review Committee must unanimously agree to
make such change or either Party may refer the matter for decision by the senior
officers of the Parties. Each Party shall, through its nominated senior officer,
prepare a written statement of its position and deliver it to the other Party
within 10 days after referral of the matter to the senior officers. The
nominated senior officers from each Party shall meet in person within 15 days
after the exchange of such written statements in an effort to resolve the
matter.

 

  Red River Environmental Products EPC Agreement       Page 132 of 133



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties, intending to be legally bound hereby, have
caused this Agreement to be executed by their duly authorized officers as of the
date first written above.

 

BE&K CONSTRUCTION COMPANY, LLC     RED RIVER ENVIRONMENTAL PRODUCTS, LLC By:  
/s/ D L Kieta     By:   /s/ Richard Schlager Name:    D. L. Kieta     Name:   
Richard Schlager Title:   Vice President and General Manager, Power Group    
Title:   Managing Member                      

ADA-ES, INC;

 

solely as Guarantor of Owner

      By:   /s/ Mark H. Mckinnies       Name:    Mark H. McKinnies       Title:
  Chief Financial Officer

 

  Red River Environmental Products EPC Agreement       Page 133 of 133